


Exhibit 10.46

 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

LEASE AGREEMENT
(Aircraft No. 2)

 

 

PEGASUS AVIATION FINANCE COMPANY,

 

a Delaware Corporation,

Lessor

 

and

 

HAWAIIAN AIRLINES, INC.,

 

a Delaware Corporation,

Lessee

 

 

Dated as of
October 21, 2008

 

 

Relating to One (1) Airbus Model A330-200 Aircraft

 

 

COUNTERPART NO.       OF 5 SERIALLY NUMBERED, MANUALLY EXECUTED COUNTERPARTS. 
TO THE EXTENT THAT THIS LEASE AGREEMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE IN THE UNITED STATES OR ANY CORRESPONDING LAW IN ANY
FOREIGN JURISDICTION, NO SECURITY INTEREST IN THIS LEASE AGREEMENT MAY BE
PERFECTED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART HERETO OTHER
THAN COUNTERPART NO. 1.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS AND INTERPRETATION

1-1

1.1

Definitions

1-1

1.2

Interpretation

1-11

ARTICLE 2.

DELIVERY AND ACCEPTANCE UNDER LEASE

2-1

2.1

Agreement to Lease

2-1

2.2

Conditions Precedent

2-1

2.3

Time of Delivery

2-4

2.4

Place of Delivery

2-5

2.5

Delivery Fuel

2-5

2.6

Inspection; Demonstration Flight

2-5

2.7

Specification Change Notices

2-6

2.8

Manufacturer Specification Change Notices; Development Changes

2-6

2.9

Buyer Furnished Equipment

2-7

ARTICLE 3.

TERM AND RENT

3-1

3.1

Term

3-1

3.2

Basic Rent

3-1

3.3

Security Deposit

3-1

3.4

Supplemental Rent

3-2

3.5

Payments on Business Days

3-2

3.6

Place of Payment

3-2

3.7

Computation of Interest and Other Payments

3-3

3.8

Prohibition Against Setoff, Counterclaim, etc.

3-3

ARTICLE 4.

DISCLAIMERS; WAIVERS; REPRESENTATIONS AND WARRANTIES

4-1

4.1

Lessor Disclaimer and Exclusion of Representations and Warranties

4-1

4.2

Waiver by Lessee

4-1

 

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

i

--------------------------------------------------------------------------------


 

4.3

Confirmation by Lessee

4-2

4.4

Assignment of Warranties

4-2

4.5

Lessee’s Representations and Warranties

4-3

4.6

Lessor’s Representations and Warranties

4-4

ARTICLE 5.

POSSESSION AND USE

5-1

5.1

Possession

5-1

5.2

Lawful Operations; Use

5-1

5.3

Maintenance

5-3

5.4

Maintenance Payments

5-6

5.5

Registration and Insignia

5-14

5.6

Transfer of Engines Within Lessee’s Fleet

5-14

ARTICLE 6.

REPLACEMENT AND POOLING OF PARTS; ALTERATIONS, MODIFICATIONS AND ADDITIONS

6-1

6.1

Replacement of Parts

6-1

6.2

Pooling of Parts

6-3

6.3

Alterations, Modifications and Additions

6-3

ARTICLE 7.

INSPECTION; FINANCIAL INFORMATION; RECORDS

7-1

7.1

Information and Inspection

7-1

7.2

Financial and Other Information

7-1

7.3

Reports of Aircraft Use

7-2

ARTICLE 8.

INDEMNIFICATION BY LESSEE

8-1

8.1

General Indemnity

8-1

8.2

Withholding Tax Indemnity

8-1

8.3

Value Added Taxes

8-2

8.4

General Tax Indemnity

8-2

8.5

After-Tax Nature of Indemnity

8-6

8.6

Survival of Indemnities

8-6

8.7

Tax Forms

8-6

ARTICLE 9.

DAMAGE, DESTRUCTION, REQUISITION, CONDEMNATION

9-1

9.1

Event of Loss with Respect to Aircraft

9-1

9.2

Event of Loss with Respect to an Engine

9-1

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

ii

--------------------------------------------------------------------------------


 

9.3

Application of Payments from Governmental Entity in Respect of Event of Loss

9-5

9.4

Application of Payments During Existence of Event or Event of Default

9-5

ARTICLE 10.

INSURANCE

10-1

10.1

Liability and Property Damage Insurance

10-1

10.2

Insurance Against Loss or Damage to Aircraft

10-1

10.3

Requirements in Insurance Policies

10-2

10.4

Uninsured Operations

10-4

10.5

Application of Insurance Proceeds for Event of Loss

10-4

10.6

Application of Insurance Proceeds for Other than Event of Loss

10-5

10.7

Application in Default

10-5

10.8

Reports, Certificates, etc.

10-5

10.9

Insurance - General

10-6

10.10

Insurance of Lessee’s Interest

10-6

10.11

Insurance of Removed Engines

10-7

10.12

Assignment of Rights by Lessor

10-7

ARTICLE 11.

MORTGAGES, LIENS, ETC.

11-1

ARTICLE 12.

RECORDATION AND FURTHER ASSURANCES

12-1

12.1

Recordation

12-1

12.2

Conventions

12-1

12.3

Further Assurances

12-1

ARTICLE 13.

RETURN OF AIRCRAFT AND RECORDS

13-1

13.1

Return

13-1

13.2

Inspection; Demonstration Flight

13-1

13.3

Flight Hours/Cycles/Time Requirements

13-2

13.4

General Return Requirements

13-4

13.5

Records

13-9

13.6

Warranty Rights

13-11

13.7

Navigation Charges, Landing Fees, etc.

13-11

13.8

Technical Acceptance; Ferry Flight

13-12

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

iii

--------------------------------------------------------------------------------


 

13.9

Delay in Return

13-12

13.10

Aid in Disposition

13-13

13.11

Storage

13-14

13.12

Discharge of International Interests

13-14

ARTICLE 14.

EVENTS OF DEFAULT

14-1

14.1

Non-Payment

14-1

14.2

Insurance

14-1

14.3

Certain Breaches-Immediate Event of Default

14-1

14.4

Other Breaches

14-1

14.5

Representations

14-1

14.6

Certain Insolvency/Bankruptcy Events

14-1

14.7

Appointment of Receiver, etc.

14-1

14.8

Involuntary Bankruptcy

14-2

14.9

Adverse Judgment

14-2

14.10

Suspension of Licenses, etc.

14-2

14.11

Companion Leases

14-2

ARTICLE 15.

REMEDIES

15-1

15.1

Remedies of Lessor

15-1

15.2

Additional Damages

15-3

15.3

Remedies Not Exclusive

15-3

15.4

Rescission of Effect of Notice of Default

15-4

ARTICLE 16.

EXCUSABLE DELAY

16-1

16.1

General

16-1

16.2

Twelve (12) Months’ Excusable Delay

16-1

16.3

Consequence of Termination

16-1

16.4

Failure to Terminate

16-1

16.5

Damage to or Destruction of Aircraft — Delivery Delay

16-1

16.6

Termination Rights Exclusive

16-2

16.7

Compensation

16-2

ARTICLE 17.

MISCELLANEOUS

17-1

17.1

Construction and Applicable Law

17-1

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

iv

--------------------------------------------------------------------------------


 

17.2

Notices

17-1

17.3

Lessor’s Right to Perform for Lessee

17-3

17.4

Corporate Existence; Merger

17-3

17.5

Integration

17-3

17.6

Quiet Enjoyment

17-3

17.7

Assignment

17-3

17.8

Expenses

17-5

17.9

Survival

17-5

17.10

English Language

17-5

17.11

Jurisdiction; Service of Process

17-5

17.12

Lessor’s Payment Obligations

17-7

17.13

Currency

17-7

17.14

Counterparts

17-7

17.15

Execution by Facsimile

17-7

17.16

Confidentiality

17-7

17.17

Servicing Agreement

17-8

17.18

Federal Bankruptcy Code

17-9

17.19

Product Services

17-9

17.20

Additional Covenant

17-9

ARTICLE 18.

CRAF PROGRAM

18-1

18.1

Commitment to CRAF

18-1

18.2

Indemnification by United States Government

18-1

18.3

No Geographical Limit

18-1

18.4

Notice of Default

18-2

18.5

Receipt of Payments

18-2

Schedule “1”

S-1

Exhibit A LEASE SUPPLEMENT

A-1

Exhibit B TRAINING AND OTHER SUPPORT SERVICES

B-1

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

v

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
(Aircraft No. 2)

 

This Lease Agreement, dated as of October 21, 2008, is entered into by and
between:

 

1.     Pegasus Aviation Finance Company, a Delaware corporation, having a
mailing address at c/o AWAS Aviation Services, Inc., One West Street,
Suite 100-5, New York, NY 10004 (herein called “Lessor”), and

 

2.     Hawaiian Airlines, Inc., a Delaware corporation, having its principal
place of business at 3375 Koapaka Street, Suite G350, Honolulu, Hawaii 96819
(herein called “Lessee”).

 

RECITALS

 

Lessee desires to lease from Lessor and Lessor is willing to lease to Lessee the
Aircraft described herein upon and subject to the terms and conditions of this
Lease. In consideration of the mutual promises herein, Lessor and Lessee agree
as follows:

 

IT IS AGREED AS FOLLOWS:

 

ARTICLE 1.          DEFINITIONS AND INTERPRETATION.

 

1.1          Definitions.

 

In this Lease, the following terms shall have the following meanings and shall
be equally applicable to both the singular and the plural forms of the terms
defined herein:

 

“Adjustment Factor” has the meaning assigned to such term in paragraph 1 of
Schedule “1” hereto.

 

“Aeronautics Authority” or “FAA” means, as the context may require or permit,
the United States Federal Aviation Administration, the Department of
Transportation, the Administrator of the Federal Aviation Administration, and
any person, governmental department, bureau, commission or agency succeeding to
the functions of any of the foregoing.

 

“Affiliate” means, with respect to any person, a person (i) that directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under a common control with, such person, (ii) without limiting the effect of
clause (i), above, that beneficially owns, controls or holds with power to vote
10% or more (by number of votes) of any class of the voting stock (or in the
case of a person that is not a corporation, 10% or more of the equity or
beneficial interest) of such person, or (iii) without limiting the effect of
clause (i) above, 10% or more (by number of

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-1

--------------------------------------------------------------------------------


 

votes) of whose voting stock (or in the case of a person that is not a
corporation, 10% or more of the equity or beneficial interest) is beneficially
owned, controlled or held by such person or a subsidiary of such person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.
The term “person” means any individual, partnership, corporation, limited
liability company, trust, association, business organization, joint venture,
government (or department or agency thereof), or any other entity.

 

“Airbus Aircraft Specification” means the Airbus A330-200 Standard
Specification, Reference G 000 02000, Issue 4.3, dated July 13, 2006, as
modified by Manufacturer to incorporate developmental changes or by mutual
written agreement of Lessor and Lessee from time to time.

 

“Aircraft” means the Airframe to be leased hereunder, together with each Engine
initially installed on the Airframe when delivered and leased hereunder (or any
engine substituted for any such Engine pursuant to the terms of this Lease),
whether or not any of such initial or substituted Engines may from time to time
no longer be installed on the Airframe or on any other aircraft.

 

“Aircraft Documentation” means the log books, manuals, technical data, and all
inspection, modification, and overhaul records and other service, repair,
maintenance and technical records that are required by the Aeronautics
Authority, this Lease, or the Maintenance Program to be maintained with respect
to the Aircraft, Airframe, Engines or any Part, or that are of a type required
to be delivered by Lessee upon return of the Aircraft, Airframe, or Engines
under Article 13 of this Lease; and such term shall include all additions,
renewals, revisions, and replacements of any such materials from time to time
made or required to be made, in accordance with this Lease, the Maintenance
Program or such Aeronautics Authority regulations.

 

“Airframe” means:

 

(i)            the factory new Airbus Model A330-200 aircraft, excluding any
Engines or other engines that may be installed on such aircraft from time to
time, to be manufactured and sold by Manufacturer to Lessor pursuant to the
Purchase Agreement and leased by Lessor to Lessee hereunder; and

 

(ii)           any and all Parts, so long as the same shall be incorporated in
or installed on or attached to the Airframe or so long as title thereto shall
remain vested in Lessor in accordance with the terms of Article 6 hereof after
removal from the Airframe.

 

“Approved Maintenance Performer” means any maintenance performer chosen by
Lessee and approved by Lessor, which approval shall not be unreasonably
withheld, and holding all necessary approvals of the Aeronautics Authority
(FAR145) for the performance of the maintenance tasks to be performed in respect
of the Airframe, Engines and Parts, including the APU or Landing Gear.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-2

--------------------------------------------------------------------------------


 

“APU” means the auxiliary power unit installed in the Airframe on the Delivery
Date (or such auxiliary power unit as may be substituted therefor after the
Delivery Date with the prior consent of Lessor and in accordance with the
requirements of this Lease).

 

“APU Hour” means, in respect of the APU or other auxiliary power unit, each hour
or part thereof which elapses from the time the APU or such other auxiliary
power unit is turned on to the time the APU or such other auxiliary power unit
is turned off.

 

“Assignment of Warranties” means assignment of warranties agreements, in form
and substance reasonably satisfactory to Lessee and Lessor, to be executed by
Lessor in favor of Lessee, together with the consent thereto of the Manufacturer
in respect of the Airframe warranties and the consent of the Engine manufacturer
in respect of the Engines warranties, pursuant to which Lessor will assign to
Lessee the right to enforce the warranties in respect of the Aircraft.

 

“Basic Rent” for the Aircraft means the basic rent payable for the Aircraft
pursuant to Article 3.2 hereof (as supplemented by Schedule “1” hereto).

 

“BFE” means the items of equipment that are described in the Airbus Aircraft
Standard Specification as being furnished for the Aircraft by Lessor, and such
other items of equipment as Lessor and Lessee may agree to incorporate into the
Aircraft pursuant to Article 2.9 hereof.

 

“BFE Budgeted Amount” has the meaning assigned to such term in paragraph 3 of
Schedule “1” hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banking institutions in the city of Honolulu, Hawaii, or New York,
New York (or such other city as may be designated by Lessor from time to time
pursuant to Article 3.6 hereof) are authorized by applicable Law to be closed.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, both signed in Cape
Town, South Africa, on November 16, 2001, together with any protocols,
regulations, rules, orders, agreements, instruments, amendments, supplements,
revisions or otherwise that have or will be subsequently made in connection with
the Cape Town Convention by the “Supervisory Authority” (as defined in the Cape
Town Convention), the “International Registry” or “Registrar” (as defined in the
Cape Town Convention) or any other appropriate “registry authority” (as defined
in the Cape Town Convention) or other international or national body or
authority. For the avoidance of doubt, references to the Cape Town Convention
are to be deemed references to the English language version of the Cape Town
Convention.

 

“Certificated Air Carrier” means an air carrier holding an air carrier operating
certificate issued by the United States Secretary of Transportation pursuant to
chapter 447 of title 49 of the United States Code Annotated, or under similar
provisions of any statute enacted in lieu thereof.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-3

--------------------------------------------------------------------------------


 

“Citizen of the United States” has the meaning set forth in
Section 40102(a)(15)(c) of the Title 49 of the United States Code.

 

“Companion Lease” means:  (i) each of the four Lease Agreements dated as of
September 20, 2001, between AWMS I, a Delaware statutory trust (an Affiliate of
Lessor), and Lessee pursuant to each of which AWMS I has leased to Lessee one
Boeing Model 767-300AER aircraft (as modified, amended or supplemented from time
to time), (ii) the Lease Agreement dated the date of this Lease, between Lessor
or an Affiliate of Lessor and Lessee pursuant to which Lessor or such Affiliate
has agreed to lease to Lessee another Airbus Model A330-200 aircraft (as
modified, amended or supplemented from time to time), and (iii) each lease
agreement or sublease agreement that may hereafter be entered into between
Lessee, as lessee, and Lessor or any Affiliate of Lessor, as lessor, in respect
of any aircraft (as modified, amended or supplemented from time to time).

 

“Consent to Security Assignment” means the acknowledgement and consent to the
Security Assignment to be executed by Lessee in the form provided to Lessee by
Lessor and Mortgagee.

 

“Contractual Definition Freeze Date” means the date by which, pursuant to the
Purchase Agreement, the contractual definition of the Aircraft must be finalized
and all SCN’s must be executed by Lessor in conjunction with Lessee pursuant to
Article 2.7 to enable Manufacturer to incorporate the SCN’s into the
manufacturing of the Aircraft and to be able to deliver the Aircraft during the
contracted delivery month under the Purchase Agreement.

 

“Country of Registration” means the United States of America.

 

“Cycle” means:

 

(i)            with respect to the Airframe, one take-off and landing of the
Airframe,

 

(ii)           with respect to an Engine or other engine,  the operation of such
Engine or other engine from the time the Airframe or other airframe on which
such Engine or other engine is installed leaves the ground until it touches the
ground at the end of a flight (but, an aborted take-off, an aborted landing or a
touch and go landing shall also be considered as a Cycle);

 

(iii)          with respect to any Part or part, one take-off and landing of the
Aircraft or other aircraft on which such Part or part is installed.

 

“Delivery Date” means the date of the Lease Supplement for the Aircraft, which
date shall be the same date the Aircraft is delivered to, and accepted by,
Lessee hereunder.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“EASA” means the European Aviation Safety Agency, created pursuant to the
European Union and Council Regulation No. 1592/2002 (as the same may be amended,
modified, superseded or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-4

--------------------------------------------------------------------------------


 

re-enacted from time to time), or any successor thereof, and any other person or
Governmental Entity succeeding to any of the functions thereof.

 

“EMP” or “Engine Management Program” means the engine management program
proposed by the Engine manufacturer and agreed by Lessee (which, among other
things, specifies the Engine configuration, Lessee’s specific instructions for
the incorporation of airworthiness directives, alert service bulletins and other
recommended service bulletins and the shop management requirements for the
repair of Lessee’s engines) and included in the Maintenance Program which is
approved by the Aeronautics Authority, so long as the same is reasonably
acceptable to Lessor (which acceptance will not be unreasonably withheld or
delayed), and as may be amended from time to time with the consent of Lessor
(which consent will not be unreasonably withheld or delayed) following proposals
by the Engine manufacturer and agreed and approved by Lessee and the Aeronautics
Authority.

 

“Engine” means:

 

(i)            each of the two Rolls Royce Trent 772B engines, rated at 71,100
lbs. nominal thrust, specified by manufacturer’s serial numbers in the Lease
Supplement entered into on the Delivery Date (or an engine which may from time
to time be substituted for such an Engine pursuant to Article 9.2), whether or
not from time to time installed on the Airframe or installed on any other
aircraft, and

 

(ii)           any and all Parts, so long as the same shall be incorporated in
or installed on or attached to such Engine (or engine) or so long as title
thereto shall remain vested in Lessor in accordance with the terms of Article 6
hereof after removal from such Engine (or engine).

 

“Equipment” means, as the context may require, the Aircraft, Airframe and
Engines then leased hereunder. An “Item of Equipment” means, as the context may
require, the Aircraft, Airframe or any Engine then leased hereunder.

 

“Eurocontrol” means the European Organization for the Safety of Air Navigation
established by the Convention related to the Co-operation for the Safety of Air
Navigation (Eurocontrol) signed on 13 December 1960, as amended by the protocol
thereto signed on 12 February 1981.

 

“Event” means an event or occurrence which, with the passing of time and/or the
giving of notice, would constitute an Event of Default.

 

“Event of Default” means any of the events referred to in Article 14 hereof.

 

“Event of Loss” with respect to any Item of Equipment means any of the following
events with respect to such Item of Equipment:

 

(i)            loss of such Item of Equipment or the use thereof due to
hijacking, theft or disappearance for a period in excess of ninety (90) days, or
destruction, damage

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-5

--------------------------------------------------------------------------------


 

beyond economic repair or rendition of such Item of Equipment permanently unfit
for normal use for any reason whatsoever;

 

(ii)           any loss of or damage to such Item of Equipment which results in
an insurance settlement with respect thereto on the basis of a total loss, or a
constructive or compromised total loss;

 

(iii)          the condemnation, confiscation, deprivation or seizure of, or
requisition of title to or use of, such Item of Equipment, other than a
requisition for use of such Item of Equipment by any Governmental Entity of the
Country of Registration of the Aircraft for a period of less than ninety (90)
days; or

 

(iv)          as a result of any rule, regulation, order, or other action by the
Aeronautics Authority or other governmental body having jurisdiction, the use of
such Item of Equipment in the normal course of air transportation of persons
shall have been prohibited for a period of six consecutive months.

 

An Event of Loss to the Aircraft shall be deemed to have occurred if an Event of
Loss occurs with respect to the Airframe of the Aircraft.

 

“Excusable Delay” shall have the meaning set forth in Article 16 hereof.

 

“FAR” means the United States Federal Aviation Regulations issued by the FAA
pursuant to the Federal Aviation Act of 1994, embodied in Title 14 of the United
States Code of Federal Regulations, as amended or supplemented from time to
time.

 

“Flight Hour” means:

 

(i)            with respect to the Airframe, each hour or part thereof which
elapses from the time the wheels of the Airframe leave the ground on takeoff to
the time when the wheels of the Airframe touch the ground on landing; and

 

(ii)           with respect to an Engine or other engine or any Part or part,
including the APU, each hour or part thereof which elapses from the time the
wheels of the airframe, whether or not the Airframe leased hereunder, on which
such Engine or other engine or Part or part is installed, leave the ground on
takeoff to the time when the wheels of such airframe touch the ground on
landing.

 

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis.

 

“Governmental Entity” means:

 

(i)            any national, federal, state or local government, or any board,
commission, bureau, department, division, instrumentality, court, agency,
regulatory authority, taxing authority or political subdivision thereof; and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-6

--------------------------------------------------------------------------------


 

(ii)           any association, organization or institution of which any entity
referred to in clause (i) is a member or to whose jurisdiction any such entity
is subject or in whose activities any such entity is a participant.

 

“Holdings” means Hawaiian Holdings, Inc., a Delaware corporation and the parent
of Lessee.

 

“Incentive Rate” means a rate equal to two (2) percentage points above the prime
or base rate of interest charged by Citibank, N.A., in New York from time to
time as its prime or base commercial lending rate, but, if prohibited by
applicable Law, the maximum contract rate permitted by applicable Law.

 

“International Interest” has the meaning assigned in the Cape Town Convention.

 

“International Registry” means the registration operations established pursuant
to the Cape Town Convention by Aviareto in Dublin, Ireland.

 

“Landing Gear” means the landing gear (as per the Manufacturer’s definition,
i.e., excluding actuating mechanisms, etc.) installed on the Airframe on the
Delivery Date (or such landing gear as may be substituted therefor after the
Delivery Date with the prior consent of Lessor and in accordance with the
requirements of this Lease).

 

“Law” means any:

 

(i)            statute, law, decree, constitution, regulation, rule, order or
directive of any Governmental Entity;

 

(ii)           treaty, pact, compact or other agreement to which any
Governmental Entity is a signatory or party; and

 

(iii)          judicial or administrative interpretation or application of any
of the foregoing, as any of the foregoing may be revised, amended, substituted
or re-enacted.

 

“Lease Agreement,” “this Lease,” “this Agreement,” “herein,” “hereof,”
“hereunder” or other like words means this Lease Agreement as the same may
hereafter from time to time be supplemented, amended, waived or modified
pursuant to the applicable provisions hereof, including, without limitation,
supplementation hereof by one or more Lease Supplements.

 

“Lease Supplement” means each Lease Supplement, substantially in the form of
Exhibit ”A” hereto, to be entered into between Lessor and Lessee for the purpose
of leasing an Item of Equipment under and pursuant to the terms of this Lease
Agreement.

 

“Lender” means each bank, financial institution or other entity (including any
facility agent or other agent or representative acting on behalf of such
entities) that has entered into the Loan Agreement with Lessor (and any
Affiliate(s) of Lessor) for the purpose of financing the acquisition of the
Aircraft by Lessor, and their respective successors and assigns.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-7

--------------------------------------------------------------------------------


 

“Lessor Lien” means:

 

(i)            the rights of Lessor, Lender or any other person or entity having
an ownership, mortgage or security interest in the Aircraft or this Lease which
has been granted or conveyed by Lessor, including the interests created pursuant
to the Security Documents; and

 

(ii)           Liens which result from claims against Lessor or Lender that are
not to be paid or indemnified against by Lessee under this Lease.

 

“Lien” means any mortgage, pledge, lien, charge, encumbrance, lease, security
interest, statutory detention right or claim (including any claim for nonpayment
of fees or charges by Eurocontrol, any airport authority or traffic control
authority or any claim for airport or landing fees or related charges).

 

“Loan Agreement” means the loan agreement, credit agreement or similar agreement
to be entered into between each Lender, Lessor and certain other entities more
particularly identified therein, pursuant to which each Lender will make a loan
to Lessor to finance the purchase of the Aircraft by Lessor, as such loan
agreement may be modified, amended or supplemented from time to time.

 

“Maintenance Payments” means the maintenance payments payable by Lessee pursuant
to Article 5.4 (as supplemented by Schedule “1” hereto).

 

“Maintenance Program,” as of any date of determination, means Lessee’s program
of overhaul and maintenance for the Equipment, approved by the Aeronautics
Authority and which:

 

(i)            at all times complies in all material respects with the then
latest revision of the MPD;

 

(ii)           at all times complies in all material respects with the Engine
manufacturer’s then latest recommendations for on-wing maintenance of the
Engines; and

 

(iii)          is reasonably satisfactory to Lessor.

 

“Manufacturer” means Airbus S.A.S., a societe par actions simplifiee, created
and existing under French Law.

 

“Mortgage” means the aircraft mortgage agreement, indenture or similar agreement
to be entered into between Lessor, Mortgagee and certain other entities more
particularly described therein, pursuant to which Lessor will mortgage its
right, title and interest in and to the Aircraft and certain other property (as
more particularly described in the Mortgage) as security for, among other
things, the obligations of Lessor under the Loan Agreement, as the same may be
amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-8

--------------------------------------------------------------------------------


 

“Mortgagee” means the entity identified in the Lease Supplement to be entered
into on the Delivery Date as the mortgagee under the Mortgage, and its
successors and assigns.

 

“MPD” means the Manufacturer’s Maintenance Planning Document for Airbus A330
aircraft, as the same may have been revised, amended, supplemented or updated
from time to time.

 

“Participants” means Servicer, each Sub-Servicer, AWAS Aviation Trading Limited,
AWAS Aviation Capital Limited, and Mortgagee (and any other person or entity
hereafter acquiring an ownership or mortgage interest in the Aircraft, whether
as owner trustee, indenture trustee, mortgagee, owner participant, loan
participant or otherwise).

 

“Parts” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature, including BFE,
the APU and Landing Gear (but excluding whole Engines or engines), so long as
the same shall be furnished with, incorporated in, installed on, or attached to
the Aircraft, Airframe or any Engine or so long as title thereto shall remain
vested in Lessor in accordance with the terms of Article 6 hereof after removal
from the Aircraft, Airframe or such Engine.

 

“Performance Restoration” of an Engine means a shop visit for such Engine
performed by an Approved Maintenance Performer that involves a full
refurbishment workscope (minimum of level 3 in accordance with the EMP) in
respect of Module 41 (HPC, HPT and Combustor), and Module 51 (IPT) of the
Engine, to the extent required by the Rolls Royce Engine Manual and the EMP, and
which results in performance restoration of such Engine and the zero-timing of 
Module 41 (HPC, HPT and Combustor) and Module 51 (IPT) for soft-life purposes in
accordance with the EMP.

 

“PMA Parts” shall mean Parts manufactured in accordance with a Parts
Manufacturing Approval Supplement issued by the FAA.

 

“Prevailing Swap Rate,” for purposes of adjusting the Basic Rent payment amount
pursuant to Article 3.2.2, means the eight (8) year Dollar swap ask rate as
quoted on Reuters on the third (3rd) Business Day preceding the Delivery Date.

 

“Purchase Agreement” means the A330-200 Purchase Agreement between Manufacturer
and Lessor (by assignment in respect of the Aircraft), dated as of December 21,
2006, including the Aircraft General Terms Agreement between Manufacturer and
Lessor (by assignment in respect of the Aircraft), also dated as of December 21,
2006, and the Airbus Aircraft Specification, to the extent the same relates to
the Aircraft, as such Purchase Agreement has heretofore been, and may hereafter
from time to time be, assigned, novated, supplemented, amended, waived or
modified.

 

“Rent” means Basic Rent and Supplemental Rent.

 

“RFC” shall have the meaning set forth in Article 2.7 hereof.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-9

--------------------------------------------------------------------------------


 

“Scheduled Aircraft Delivery” for the Aircraft means the month set forth in
Article 2.3.1 in which Lessor and Lessee anticipate that the Aircraft will be
ready to be delivered to Lessee in accordance with the requirements of this
Lease.

 

“SCN” means a specification change notice, including the specification change
notices incorporated in the Aircraft as contemplated by Article 2.7 and 2.8,
which amend the Airbus Aircraft Specification.

 

“Security Assignment” means any security assignment to be entered into by Lessor
in favor of Mortgagee or a Lender pursuant to which Lessor will assign its
rights and interests under this Lease as collateral security for, among other
things, the obligations of Lessor under the Loan Agreement.

 

“Security Document” means the Mortgage, the Security Assignment and any other
document or agreement creating a Lien over the Aircraft or this Lease in favor
of Mortgagee or any Lender identified as such from time to time by Lessor to
Lessee.

 

“Security Deposit” means the cash security deposited with Lessor pursuant to
Article 3.3 (as supplemented by Schedule “1”).

 

“Servicer” means AWAS (Ireland) Limited, and its successors, transferees and
assigns.

 

“Stipulated Loss Value” for an Item of Equipment, as of any date of computation,
means the applicable sum specified in paragraph 2 of Schedule “1” hereto as the
Stipulated Loss Value for such Item of Equipment as of such date of computation.

 

“Sub-Servicer” means any of AWAS Aviation Services, Inc., a New York
corporation, and AWAS (Singapore) Pte. Ltd., a Singapore company, and each of
their respective successors, transferees and assigns.

 

“Supplemental Rent” means any and all amounts, liabilities and obligations which
Lessee assumes or agrees hereunder to pay to Lessor or others, including
Maintenance Payments and Stipulated Loss Value payments, but excluding Basic
Rent.

 

“Term,” in respect of an Item of Equipment, means the lease term for which such
Item of Equipment is leased hereunder pursuant to Article 3.1 hereof, including
the extended Term (but only on and after the date Lessee notifies Lessor of its
election to exercise such option to extend).

 

“TotalCare Agreement” means an agreement with respect to the Engines between
Lessee and the Engine manufacturer (or a member of the Engine manufacturer’s
affiliated group of companies that customarily enters into such agreements)
providing, among other services, for the repair and maintenance of the Engines,
including the performance of Performance Restoration shop visits for the
Engines. For the avoidance of doubt, the TotalCare Agreement does not include
the replacement of life-limited Parts of the Engines, in the absence of
additional charges.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-10

--------------------------------------------------------------------------------

 

 

 

 

1.2          Interpretation.

 

In this Lease Agreement, headings and the table of contents are inserted for
convenience of reference only and have no legal effect and shall be ignored in
the interpretation of this Lease. Unless the context otherwise requires:

 

(i)            words denoting the singular shall include the plural and vice
versa;

 

(ii)           words denoting a person include individuals, corporations,
partnerships, firms, joint ventures, trusts, Governmental Entities and other
entities and bodies, whether incorporated or unincorporated, and whether having
distinct legal personality or not, and vice versa;

 

(iii)          words denoting any gender include all genders;

 

(iv)          references to any document or agreement are deemed to include
references to any such document or agreement as amended, novated, supplemented,
varied or replaced from time to time;

 

(v)           references to any party to this Lease Agreement or any other
document or agreement include its successors and permitted assigns;

 

(vi)          reference to Articles are references to Articles of this Lease
Agreement; and

 

(vii)         the term “including”, when used in this Lease Agreement, means
“including without limitation” and “including but not limited to”.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

1-11

--------------------------------------------------------------------------------


 

ARTICLE 2.          DELIVERY AND ACCEPTANCE UNDER LEASE.

 

2.1          Agreement to Lease. Lessor hereby agrees to lease to Lessee
hereunder, and Lessee hereby agrees to lease from Lessor hereunder, the Aircraft
upon delivery thereof by Manufacturer under the Purchase Agreement, as further
evidenced by the execution by Lessor and Lessee of a Lease Supplement on the
Delivery Date.

 

2.2          Conditions Precedent. Lessor’s obligation to lease the Aircraft to
Lessee hereunder shall be subject to the following conditions precedent being
complied with to Lessor’s satisfaction or being waived by Lessor in its
discretion:

 

2.2.1       Pre-Delivery. On or prior to the date specified below, Lessor shall
have received:

 

(i)            within thirty (30) days following the date this Lease is signed
by Lessor and Lessee, and in any event prior to the date the Aircraft is ready
for delivery to Lessee hereunder, (1) a copy of the constitutional documents of
Lessee, and (2) a copy of a resolution of the Board of Directors of Lessee,
certified by the appropriate officer(s) of Lessee, duly authorizing or ratifying
the lease of the Aircraft hereunder and the execution, delivery and performance
of this Lease, the Lease Supplement and all other documents and agreements that
are to be executed and delivered by Lessee pursuant hereto;

 

(ii)           on the date this Lease is signed by Lessor and Lessee, the second
portion of the Security Deposit required as of such date pursuant to the first
sentence of paragraph 4 of Schedule “1”; and no later than February 1, 2010 (or
such later date as may be determined under the circumstances contemplated in
paragraph 4 of Schedule “1”), the third portion of the Security Deposit required
as of such date pursuant to the second sentence of paragraph 4 of Schedule “1”;
and

 

(iii)          at least three (3) Business Days prior to the Scheduled Aircraft
Delivery date, a copy of the Maintenance Program for the Aircraft approved by
the Aeronautics Authority, to enable Lessor to verify to its satisfaction that
the Maintenance Program fully complies with the MPD.

 

2.2.2       Delivery. The following additional conditions shall be complied with
to Lessor’s satisfaction (or be waived by Lessor) at or prior to the time the
Aircraft is ready for delivery from Lessor to Lessee hereunder or on such
earlier date as may be applicable to such condition:

 

(i)            Lessor shall have received the following:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-1

--------------------------------------------------------------------------------


 

(A)          the Lease Supplement for the Aircraft, duly authorized and executed
by Lessee and dated the Delivery Date for the Aircraft;

 

(B)           the first installment of Basic Rent for the Aircraft required
under Article 3.2;

 

(C)           payment of any remaining portion of the Security Deposit required
pursuant to the second paragraph of paragraph 4 of Schedule “1”;

 

(D)          at least three (3) Business Days prior to the Delivery Date, a
certificate and a letter of undertaking signed by independent aircraft insurance
brokers as to the due compliance with the insurance provisions of Article 10
hereof;

 

(E)           a favorable opinion of Lessee’s internal and external counsel,
addressed to Lessor and Mortgagee and dated the Delivery Date for the Aircraft,
concerning the matters set forth in Article 4.5.1 through 4.5.7, and as to such
other matters as Lessor shall specify;

 

(F)           at Lessee’s expense, a favorable opinion of FAA counsel
satisfactory to Lessor concerning the proper registration of the Aircraft with
the FAA and (provided Lessor and Mortgagee have taken all action required to be
taken by them in connection with the financing by Lessor of the Aircraft) the
recordation of Lessor’s and Mortgagee’s interests in the Aircraft and in this
Lease with the FAA and at the International Registry;

 

(G)           evidence satisfactory to Lessor that Lessee has duly obtained any
required import license to import the Aircraft into the Country of Registration,
and has paid all import duties, if any, resulting from the transactions
contemplated by this Lease;

 

(H)          a copy of Lessee’s Air Transport License and Lessee’s Operator’s
Certificate listing the Aircraft thereon, issued by the Aeronautics Authority;

 

(I)            the Consent to Security Assignment, duly executed by Lessee,
acknowledging the notice of the assignment of this Lease to be provided to
Lessee by Lessor and Mortgagee (which notice of assignment shall contain a
covenant of quiet enjoyment from Mortgagee to the effect that if, and as long
as, Lessee performs and observes each and every covenant and agreement to be
performed or observed by it hereunder and no Event of Default shall have
occurred and be continuing, Lessee shall quietly enjoy the Aircraft

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-2

--------------------------------------------------------------------------------


 

without hindrance or interference by Mortgagee or by any other person lawfully
claiming through Mortgagee); and

 

(J)            such other documents as Lessor may reasonably request.

 

(ii)           During the period commencing June 30, 2008, through the Delivery
Date for the Aircraft, the following statements shall be true and Lessor shall
have received a certificate, signed by a duly authorized officer of Lessee,
dated the Delivery Date, stating that:

 

(A)          the representations and warranties contained in Article 4.5 hereof
are true and accurate throughout such period as though made on and as of each
date in such period (except to the extent that such representations and
warranties relate solely to an earlier date);

 

(B)           no event has occurred and is continuing, or would result from the
lease of the Aircraft, which constitutes an Event or an Event of Default; and

 

(C)           as of the Delivery Date, all necessary approvals, authorizations,
consents, licenses, certificates and orders of the Aeronautics Authority and any
other Governmental Entity having jurisdiction with respect to the ownership, use
or operation of the Aircraft or the transactions contemplated by this Lease have
been obtained, and such approvals, authorizations, consents, licenses,
certificates and orders are in full force and effect and constitute sufficient
authorization therefor.

 

(iii)          Lessor shall be satisfied, in Lessor’s reasonable opinion, that
no material adverse change has occurred in Lessee’s financial condition or
operations at any time during the period December 31, 2007, through the date the
Aircraft is ready for delivery hereunder.

 

If any of the conditions contained in Article 2.2.1 or 2.2.2 have not been
fulfilled, observed or complied with, other than as a result of Lessor’s failure
to perform its obligations hereunder, the same shall constitute an Event of
Default under this Lease.

 

2.2.3       Conditions of Lessee’s Performance. Lessee’s obligation to lease the
Aircraft from Lessor hereunder shall be subject to the following conditions
precedent being complied with to Lessee’s satisfaction or being waived by Lessee
in its discretion:

 

(i)            Subject to compliance by Lessee with the conditions precedent
specified in this Article 2, Lessee shall have received the following:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-3

--------------------------------------------------------------------------------


 

(A)          guaranty agreement, duly executed in favor of Lessee by AWAS
Aviation Trading Limited, guaranteeing performance of Lessor’s obligations
hereunder;

 

(B)           executed copies of the Assignment of Warranties in respect of the
Airframe and the Engines, together with the consents of the Manufacturer and the
manufacturer of the Engines in respect thereof;

 

(C)           a certificate from Lessor confirming that the representations and
warranties contained in Article 4.6 hereof are true and accurate on and as of
such date as though made on and as such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(D)          a copy of this Lease Agreement and the Lease Supplement, each duly
executed by Lessor;

 

(E)           a receipt for the Security Deposit; and

 

(F)           the Aircraft shall be painted in Lessee’s livery and shall be in
compliance with the Airbus Aircraft Specification.

 

As promptly as possible following the Delivery Date (but in any event prior to
the first payment required to be made by Lessee following the Delivery Date),
Lessor shall provide (or Lessor (or Lessor’s assignees or transferees, other
than an assignee for security purposes) shall ensure that any entity or person
that acquires a direct or beneficial interest in this Lease by assignment, sale,
novation or transfer pursuant to Article 17.7 shall provide) to Lessee a true,
complete and accurate Form W-8BEN, W-8ECI, W-9, or similar form, duly executed
by the person(s) treated as the recipient(s), for U.S. tax purposes, of the
payments made by Lessee under this Lease.

 

2.3          Time of Delivery.

 

2.3.1       Scheduled Aircraft Delivery. Subject to the provisions of
Article 16, and the satisfaction (or waiver) of the conditions set forth in
Article 2 hereof, the Aircraft shall be delivered to Lessee, and Lessee shall
accept delivery of the Aircraft hereunder, upon tender of delivery of the
Aircraft by Manufacturer under the Purchase Agreement and conformity of the
Airbus Aircraft Specification with such SCN’s as shall be agreed between Lessor
and Lessee, currently scheduled to occur during the month of April, 2011. Lessor
shall give Lessee at least seven (7) days’ advance notice of the date on which
the Aircraft is expected to be delivered to Lessee hereunder, and shall promptly
advise Lessee if such expected Delivery Date is required to be delayed (and, if
a delay is required, Lessor shall advise Lessee of the revised expected Delivery
Date and shall keep Lessee fully advised of any developments in respect
thereof).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-4

--------------------------------------------------------------------------------


 

2.3.2       Delay or Failure in Delivery. Subject to Article 16 hereof, Lessor
shall not be liable for any loss or expense, including loss of profit, or other
damage suffered by Lessee based on or resulting from any delay or failure in
delivery of the Aircraft to Lessee, unless such delay or failure is the direct
result of the willful misconduct or gross negligence of Lessor. In no event will
Lessor be liable for any delay or failure in delivery which is caused by a
breach or delay on the part of the Manufacturer under the Purchase Agreement.

 

2.3.3       Lessee Failure to Perform. If the Aircraft is tendered for delivery
to Lessee in compliance with the requirements of the Purchase Agreement and this
Lease but delivery of the Aircraft does not occur due to Lessee’s fault or
responsibility, without limiting Lessor’s rights to cancel or terminate this
Lease and to recover damages as the result of Lessee’s failure to take delivery
of the Aircraft, Lessee shall promptly reimburse Lessor for all reasonable costs
and expenses incurred by Lessor as a result of such delay, including but not
limited to reasonable amounts for transportation, storage, insurance, taxes,
preservation or protection of the Aircraft, legal expenses attributable to the
delay, and costs incurred by Lessor in connection with financing of the Aircraft
to the extent attributable to the delay, and any interest on payments payable or
that would have been payable in respect of the Aircraft to Manufacturer, and
Lessee shall also be obligated to pay Lessor, on demand, an amount equal to the
Basic Rent that would have been payable in respect of the Aircraft hereunder if
Lessee had taken delivery of the Aircraft on such expected Delivery Date,
prorated on a daily basis for each day from and including such expected Delivery
Date to the earlier of the date the Aircraft is delivered to Lessee hereunder or
the date this Lease is terminated or canceled by Lessor as a result of Lessee’s
failure to take delivery of the Aircraft in accordance with the terms and
conditions of this Lease. For the avoidance of doubt, Lessor shall use
commercially reasonable efforts to mitigate such damages.

 

2.4          Place of Delivery. The Aircraft shall be delivered to Lessee
hereunder at the Manufacturer’s delivery location in Toulouse, France, or, at
Lessee’s expense, at such alternate site as may be mutually agreed upon in
writing by Lessor and Lessee.

 

2.5          Delivery Fuel. Promptly after the Delivery Date for the Aircraft,
but in no event more than thirty (30) days thereafter, Lessee shall reimburse
Lessor for the cost of the fuel contained in the fuel tanks of the Aircraft on
delivery.

 

2.6          Aircraft Condition at Delivery. The Aircraft shall be delivered to
Lessee hereunder factory new from Manufacturer in the Airbus Aircraft
Specification, and evidence thereof (or waiver thereof by Lessee) shall be
conclusively demonstrated by Lessee’s execution of the Lease Supplement on the
Delivery Date (subject to any minor discrepancies that Manufacturer, Lessor and
Lessee agree are inconsistent with the requirements of the Purchase Agreement
and this Lease and are listed by Lessor and Lessee in the schedule to the Lease
Supplement for correction by Manufacturer subsequent to delivery of the
Aircraft).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-5

--------------------------------------------------------------------------------


 

Lessee shall participate with Lessor in Manufacturer’s customary configuration
development process for the Aircraft and shall consult with Lessor in a timely
fashion to establish a mutually agreeable final specification for the Aircraft
prior to the respective cut-off dates dictated by the Customization Milestones
Chart to be supplied by Manufacturer to Lessor and Lessee pursuant to the
Purchase Agreement. In any event, the final specification for the Aircraft shall
be agreed by the Contractual Definition Freeze Date, both parties acting
reasonably and in good faith.

 

Lessor shall permit (and shall cause Manufacturer to permit) Lessee to observe
the Manufacturer’s technical acceptance process for the Aircraft and to attend
and observe the acceptance tests of the Aircraft contemplated for the Aircraft
under the Purchase Agreement. In furtherance thereof, Lessor shall enter into a
Participation Agreement with Lessee, which shall be consented to by
Manufacturer, providing for Lessee’s participation in such process and tests.

 

2.7  Specification Change Notices. Subject to the terms of the Purchase
Agreement, the Airbus Aircraft Specification may, by mutual agreement between
Lessee and Lessor, be amended from time to time, such agreement not to be
unreasonably withheld. Lessor shall notify Manufacturer of each such proposed
change agreed between Lessor and Lessee by way of a request for change (“RFC”)
and, if accepted by Manufacturer, the proposed change referenced in the RFC will
be detailed in an SCN issued by Manufacturer, which shall set forth the effect,
if any, of such particular changes on the design, performance, weight, expected
delivery date, BFE and price of the Aircraft. Such SCN’s and other written
agreements shall be signed on behalf of Lessor by its duly authorized
representative. For the avoidance of doubt, title to any Parts and any
documentation relating to any SCN shall at all times be and remain the property
of Lessor.

 

2.8  Manufacturer Specification Change Notices; Development Changes. The Airbus
Aircraft Specification also may be revised by Manufacturer without Lessee’s
consent to incorporate development changes if such changes do not adversely
affect Lessor’s cost or the Scheduled Aircraft Delivery, weight, performance or
interchangeability or replaceability requirements. Development changes are
changes deemed necessary to correct defects, improve the Aircraft, prevent
industrial delay, or ensure compliance with the Purchase Agreement.

 

In addition, in the event Manufacturer proposes a specification change to the
Aircraft that is not a development change referred to in the preceding paragraph
and adversely affects Lessor’s cost or the Scheduled Aircraft Delivery, weight,
performance or interchangeability or replaceability requirements, Manufacturer
will furnish Lessor with a notice of such a change via a Manufacturer
Specification Change Notice (“MSCN”). Lessor will promptly provide Lessee with
the MSCN received by Lessor from Manufacturer (if not already advised to Lessee
by Manufacturer) regarding the proposed specification change. Lessor and Lessee
shall mutually decide whether to accept or reject such MSCN’s. Unless Lessee
notifies Lessor in writing within twenty one (21) days of receipt of the MSCN
that the change specified therein is not acceptable to Lessee, the same may be
accepted by Lessor and, if so accepted, the Airbus Aircraft Specification shall
be changed accordingly. If no notice of rejection is received by Manufacturer
rejecting an MSCN, the MSCN shall be deemed to have been accepted. For the
avoidance of doubt, title to any Parts and any documentation relating to any
developmental changes or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-6

--------------------------------------------------------------------------------


 

Manufacturer proposed specification changes to the Aircraft shall at all times
be and remain the property of Lessor.

 

2.9  Buyer Furnished Equipment. In addition to or in lieu of the BFE
contemplated for the Aircraft pursuant to the current Airbus Aircraft
Specification, Lessee may request Lessor to purchase other items of equipment
for installation in the Aircraft as BFE. Lessor agrees to purchase, or procure
that an Affiliate of Lessor purchases, each such item of equipment, provided any
such request of Lessee is reasonably acceptable to Lessor, such BFE is approved
by Manufacturer, and Lessee’s request is made by such date as will allow Lessor
sufficient time, exercising all reasonable diligence, to arrange for Lessor or
an Affiliate of Lessor to purchase such item of equipment and have the same
delivered to Manufacturer with sufficient time to permit installation in the
Aircraft and delivery of the Aircraft in accordance with the relevant delivery
schedule under the Purchase Agreement. Lessee shall pay to Lessor prior to the
date on which Lessor, or its relevant Affiliate, is contractually required to
pay to the BFE supplier any taxes, shipping, non-recurring costs or other costs
(other than direct equipment cost) that may be incurred by Lessor, or its
relevant Affiliate, in the acquisition or delivery of any item of BFE.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

2-7

--------------------------------------------------------------------------------


 

ARTICLE 3.          TERM AND RENT.

 

3.1          Term.     (i)  Initial Term. Except as otherwise provided herein,
the Aircraft shall be leased to Lessee hereunder for a Term of ten (10) years,
commencing on the Delivery Date for the Aircraft.

 

(ii)  Extended Term. Lessee may at its option elect to extend the initial Term
for an additional two (2) years, commencing on the expiration of the initial
Term. Such election to extend the initial Term must be made by written notice
given by Lessee to Lessor no later than the first day of the fifteenth (15th)
month prior to the tenth (10th) anniversary of the Delivery Date. Once such
notice is given by Lessee, the election to extend the initial Term is
irrevocable and the Term shall be extended on the same terms and conditions as
are applicable during the initial Term (except for this Article 3.1(ii) and as
otherwise provided in Article 3.2). Notwithstanding any of the foregoing, if an
Event or Event of Default shall have occurred or be continuing at the time
Lessee notifies Lessor of its election to extend the initial Term, or on the
last day of the initial Term, at Lessor’s option, Lessee shall not have the
option to extend the initial Term and such option or election made pursuant to
such option shall lapse and be null and void.

 

3.2          Basic Rent. Lessee shall pay Lessor Basic Rent for the Aircraft in
one hundred twenty (120) consecutive monthly-in-advance payments in the amount
and on the dates set forth in paragraph 3 of Schedule “1” hereto. During the
extended Term, if any, Lessee shall pay Lessor Basic Rent for the Aircraft in
twenty-four (24) consecutive monthly-in-advance payments in the amount and on
the dates set forth in paragraph 3 of Schedule “1” hereto.

 

3.3          Security Deposit.

 

3.3.1       Security Deposit. Lessee shall provide Lessor with the cash Security
Deposit referred to in paragraph 4 of Schedule “1” hereto, to be held by Lessor
as security for performance of all Lessee’s obligations hereunder and under the
Companion Leases. Lessee agrees to maintain the Security Deposit with Lessor for
the full amount required under this Article 3.3 and paragraph 4 of Schedule “1”
until all Lessee’s obligations hereunder have been fully performed; and if the
Security Deposit is reduced below the amount required hereby as the result of
Lessor’s application thereof towards payment of any of Lessee’s unperformed
obligations hereunder or under a Companion Lease, Lessee shall immediately on
demand replenish the Security Deposit to the amount required hereby. Lessor may
commingle the Security Deposit with its general funds, and Lessee shall not be
entitled to any interest or other earnings thereon.

 

3.3.2       Application of Security Deposit. In the event Lessee fails to take
delivery of the Aircraft as provided herein in breach of its obligations
hereunder or if any other Event of Default occurs and shall be continuing or
shall result in the termination or cancellation of this Lease, in addition to
any other rights or remedies available hereunder or under a Companion Lease,
Lessor shall be entitled, at its option, to apply the Security Deposit

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

3-1

--------------------------------------------------------------------------------


 

towards any or all amounts due under this Lease or any Companion Lease, whether
such amounts due constitute Basic Rent payments hereunder or thereunder, damages
for breach of this Lease or such Companion Lease, or other Rent payments
hereunder or thereunder, all in Lessor’s sole discretion.

 

3.3.3       Security Deposit Under Companion Lease.    The Security Deposit
required hereunder is in addition to the security deposit required under each
Companion Lease.

 

3.3.4       Return of Security Deposit. Upon full performance by Lessee of all
its obligations hereunder, and provided no Event or Event of Default shall have
occurred and be continuing, Lessor shall promptly return the Security Deposit to
Lessee, without interest.

 

3.4          Supplemental Rent. Lessee also agrees to pay to Lessor, or to
whomsoever Lessor shall direct, any and all Supplemental Rent promptly as the
same shall become due and owing, and in the event of any failure on the part of
Lessee to pay any Supplemental Rent, Lessor shall have all the rights, powers
and remedies provided for herein, by Law or otherwise, as in the case of
non-payment of Basic Rent. Lessee will also pay to Lessor, as Supplemental Rent,
on demand, interest at the Incentive Rate on any part of any Basic Rent not paid
when due and on any payment of Supplemental Rent not paid when due or, if due on
demand, when demanded by Lessor in accordance with the terms hereof for the
period for which the same shall become due until the same shall be paid. Such
interest will accrue on a day to day basis and be compounded monthly.

 

3.5          Payments on Business Days. If any date on which a payment of Rent
becomes due and payable is not a Business Day, the Rent payment otherwise due
and payable on such date shall be due and payable on the immediately preceding
Business Day.

 

3.6          Place of Payment. All Rent shall be payable in Dollars, in
immediately available funds, not later than 11:00 a.m. (local time in the place
of payment), on the due date thereof, at the following bank and account:

 

 

BANK:

 

Citibank N.A.
111 Wall Street
New York, New York 10043

 

 

 

ACCOUNT NO:

 

30736705

 

 

 

SWIFT:

 

CITIUS33

 

 

 

ACCOUNT NAME:

 

Pegasus Aviation Finance Company

 

 

 

REFERENCE

 

Hawaiian Airlines/A330-200#2

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

3-2

--------------------------------------------------------------------------------

 

 

 

 

or at such other location or account in the United States as Lessor shall from
time to time designate in writing to Lessee at least five (5) Business Days
before the relevant Rent payment is due. Rent payments payable hereunder shall
be deemed to have been paid only at the time actually credited to such account
of Lessor.

 

3.7          Computation of Interest and Other Payments. Except as otherwise
provided herein, all interest and other payments payable hereunder that are
pro-rated on an annualized or other periodic basis shall be calculated on the
basis of a year consisting of 360 days and twelve 30-day months.

 

3.8          Prohibition Against Setoff, Counterclaim, etc. Lessee’s obligation
to pay Rent hereunder shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation:

 

(i)                  any setoff, counterclaim, recoupment, defense or other
right which Lessee may have against Lessor, Manufacturer, any Participant or any
other person for any reason whatsoever;

 

(ii)                 any defect in the title, airworthiness, condition, design,
operation, or fitness for any particular purpose or for use, or any damage to or
loss or destruction, of the Aircraft, or any interruption or cessation in the
use or possession thereof by Lessee for any reason whatsoever;

 

(iii)                any insolvency, bankruptcy, reorganization or similar
proceedings by or against Lessor, Lessee, Manufacturer, any Participant or other
person; or

 

(iv)                any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

Lessee hereby waives, to the extent permitted by applicable Law, any and all
rights which it may now have or which may at any time hereafter be conferred
upon it by statute or otherwise to terminate, cancel, quit, or surrender this
Lease or the Aircraft or to reject or revoke acceptance of the Aircraft, or to
any abatement, suspension, deferment or reduction of Rent or the performance of
any other obligations, except in accordance with the express terms hereof.

 

Nothing in this Article 3.8 shall be construed to limit or otherwise prejudice
Lessee’s right to commence legal proceedings against Lessor to recover damages
from Lessor for the breach by Lessor of any of its obligations under this Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

3-3

--------------------------------------------------------------------------------


 

ARTICLE 4.          DISCLAIMERS; WAIVERS; REPRESENTATIONS AND WARRANTIES.

 

4.1          Lessor Disclaimer and Exclusion of Representations and Warranties.
THE AIRCRAFT IS DELIVERED TO LESSEE AND ACCEPTED BY LESSEE AND LEASED HEREUNDER
“AS-IS, WHERE-IS,” WITH ALL FAULTS. LESSEE UNCONDITIONALLY ACKNOWLEDGES THAT
NEITHER LESSOR NOR ANY PARTICIPANT, NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES, AGENTS OR REPRESENTATIVES, HAS MADE
OR SHALL BE DEEMED TO HAVE MADE ANY PROMISE, GUARANTY, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE DESCRIPTION, TITLE, AIRWORTHINESS,
VALUE, CONDITION, DESIGN, AGE, OPERATION, PERFORMANCE, MERCHANTABILITY, FITNESS
FOR USE OR FOR ANY PARTICULAR PURPOSE, OF ANY ITEM OF EQUIPMENT OR ANY
PART THEREOF, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE
EQUIPMENT OR ANY PART THEREOF OR AS TO THE CONFORMITY OF ANY ITEM OF EQUIPMENT
TO THE DESCRIPTION OR CONDITIONS SET FORTH IN THIS LEASE OR THE PURCHASE
AGREEMENT, OR AS TO THE ADEQUACY OF ANY DOCUMENTATION OR RECORDS PROVIDED OR TO
BE PROVIDED TO LESSEE UNDER THIS LEASE OR AS TO THE ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE AND WHETHER KNOWN OR UNKNOWN, OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
EQUIPMENT OR ANY PART THEREOF, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND
EXTINGUISHED.

 

4.2          Waiver by Lessee. LESSEE HEREBY WAIVES, AS BETWEEN ITSELF AND
LESSOR AND THE PARTICIPANTS, AND AGREES NOT TO SEEK TO ESTABLISH OR ENFORCE ANY
RIGHTS, REMEDIES OR CLAIMS (WHETHER STATUTORY OR OTHERWISE) AGAINST LESSOR OR
ANY PARTICIPANT IN RESPECT OF ANY OF THE MATTERS SET FORTH IN ARTICLE 4.1.
WITHOUT LIMITING THE FOREGOING, LESSEE WAIVES ANY CLAIM, LIABILITY, OR
RESPONSIBILITY (WHETHER KNOWN OR UNKNOWN) THAT LESSEE OR ANY OTHER PERSON
CLAIMING UNDER OR THROUGH LESSEE MAY NOW OR HEREAFTER HAVE OR CLAIM AGAINST
LESSOR OR ANY PARTICIPANT WITH RESPECT TO:

 

(i)            ANY COST, LOSS OR DAMAGE (CONSEQUENTIAL OR OTHERWISE), LOSS OF
PROFIT OR REVENUE, LOSS OR SUSPENSION OF CERTIFICATION OF THE AIRCRAFT,
GROUNDING OF THE AIRCRAFT, OR ANY OTHER CLAIM WHATSOEVER ARISING FROM THE
CONDITION OF ANY ITEM OF EQUIPMENT OR PART THEREOF, ANY MAINTENANCE, REPAIR OR
REPLACEMENT OF ANY ITEM OF EQUIPMENT, ANY ALTERATION, MODIFICATION OR ADDITION
TO ANY ITEM OF EQUIPMENT, OR ANY INSPECTION OF THE AIRCRAFT OR ITS RECORDS
PERFORMED BY LESSOR OR

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4-1

--------------------------------------------------------------------------------


 

LESSEE, OR THE LACK OF SUCH INSPECTION BY LESSOR OR LESSEE; AND

 

(iii)         ANY OBLIGATION OR LIABILITY OF LESSOR OR ANY PARTICIPANT WITH
RESPECT TO ANY IMPLIED WARRANTY OF MERCHANTABILITY, ANY IMPLIED WARRANTY ARISING
FROM COURSE OF PERFORMANCE, COURSE OF DEALING, USAGE OR TRADE, ANY IMPLIED
WARRANTY OF FITNESS FOR USE OR FOR ANY PARTICULAR PURPOSE, AND ANY OBLIGATION OR
CLAIM FOR LOSS OF USE OF OR THE LOSS OF OR DAMAGE TO THE EQUIPMENT, OR ANY
PART THEREOF, FOR ANY REASON, AND FOR ANY LIABILITY OF LESSEE TO ANY THIRD PARTY
AND FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND OR NATURE, WHETHER OR NOT ARISING FROM THE NEGLIGENCE (ACTUAL OR IMPUTED)
OF LESSOR OR ANY PARTICIPANT, AND ANY RISKS WITH RESPECT THERETO ARE HEREBY
ASSUMED BY LESSEE.

 

4.3          Confirmation by Lessee. Lessee confirms to Lessor that Lessee is
fully aware of and understands the full meaning of the provisions of Articles
4.1 and 4.2, and acknowledges that Basic Rent and the other provisions of this
Lease have been agreed in reliance on Lessee’s agreements in, and the
effectiveness of, Articles 4.1 and 4.2.

 

4.4          Assignment of Warranties.

 

4.4.1       Assignment. Provided no Event or Event of Default shall have
occurred and be continuing), Lessor agrees to assign or otherwise make available
to Lessee, without representation, warranty or recourse of any kind, express or
implied, such rights as Lessor may have with respect to the Aircraft under any
warranty, service policy or product support plan of Manufacturer, the Engine
manufacturer or any other manufacturer, vendor, subcontractor or supplier with
respect to the Aircraft, any Engine or any Part, to the extent the same may
legally be assigned or otherwise made available to Lessee. Lessor agrees that it
will not amend the Purchase Agreement if the amendment would have a materially
adverse effect on the Aircraft or alter the Airbus Aircraft Specification or if
it would affect the Scheduled Aircraft Delivery of the Aircraft, unless Lessee
otherwise consents, which consent will not be unreasonably withheld.

 

4.4.2       Further Action. Lessor further agrees, if requested by Lessee and at
Lessee’s expense, to take such further action as Lessee may reasonably request
to confirm Lessee’s authority to enforce any such rights and to assist Lessee in
the enforcement thereof.

 

4.4.3       Reassignment. Upon the occurrence of an Event of Default or the
cancellation or sooner termination of the Term, Lessee shall no longer be
entitled to enforce or obtain the benefits of such rights and the same will
immediately revert and be deemed reassigned to

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4-2

--------------------------------------------------------------------------------


 

Lessor, without further act, but on request by Lessor Lessee will immediately
execute all documents required by Lessor to evidence and confirm such reversion
and reassignment.

 

4.5  Lessee’s Representations and Warranties. Lessee represents and warrants
that:

 

4.5.1       Formation. Lessee is a corporation duly organized and existing in
good standing under the Laws of Delaware, has full power, authority and legal
right to own its properties and to carry on its business as presently conducted
and to perform its obligations under this Lease, holds all licenses,
certificates and permits from each Governmental Entity necessary for the conduct
of its business, and is duly qualified to do business as a corporation in good
standing in each jurisdiction in which the failure to be so qualified would have
a materially adverse effect on Lessee or on its ability to perform its
obligations hereunder.

 

4.5.2       Authorization. This Lease has been duly authorized by all necessary
action on the part of Lessee, including any required authorization of the
stockholders of Lessee, and neither the execution and delivery hereof nor the
consummation of the transactions contemplated hereby nor compliance by Lessee
with any of the terms and provisions hereof does or will violate any provision
of the articles of incorporation or by-laws of Lessee or any Law or judgment of
any Governmental Entity having jurisdiction over Lessee or any of its activities
or properties, or does or will result in any breach of, or constitute any
default under, or result in the creation of any Lien upon any property of Lessee
under, any indenture, mortgage, deed of trust, conditional sale contract, loan
or credit agreement, or other agreement or instrument to which Lessee is a party
or by which Lessee or its properties may be bound or affected.

 

4.5.3       Consents. Neither the execution and delivery by Lessee of this Lease
nor the performance by Lessee of any of the transactions contemplated hereby
require the consent, approval, order or authorization of, or registration with,
or the giving of notice to, the Aeronautics Authority or any other domestic or
foreign Governmental Entity, except for those that have heretofore been
obtained, true and complete copies of which have been delivered to Lessor.

 

4.5.4       Due Execution. This Lease has been duly executed and delivered by
Lessee and constitutes, and the Lease Supplement when executed and delivered by
Lessee will constitute, legal, valid and binding obligations of Lessee,
enforceable in accordance with their terms, except where the enforceability
thereof may be limited by applicable bankruptcy, insolvency or other laws
affecting creditors’ rights generally.

 

4.5.5       Filing of Documents, etc. Except for the registration of the
Aircraft with the Aeronautics Authority in the name of Lessor as contemplated
hereby and the filing for recordation of the Security Documents, this Lease and
the Lease Supplement with the Aeronautics Authority and the registration of the
International Interests with the International Registry in respect of the
Aircraft, the Engines, the Security Documents and this Lease, no other
registration and no further filing or recording of this Lease, the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4-3

--------------------------------------------------------------------------------


 

Security Documents or of any other instrument or document is necessary or
advisable under the Laws of the United States or any State therein to: 
(1) establish the priority, legality, validity or enforceability of the
obligations of Lessee under this Lease, or (2) fully protect, establish and
perfect Lessor’s title to and Lessor’s and Mortgagee’s interest in the Equipment
or their respective rights and interests hereunder and thereunder (including
with respect to the Security Deposit) as against Lessee and any third parties in
any jurisdiction.

 

4.5.6       Certificated Air Carrier. Lessee is a Certificated Air Carrier
within the meaning of Section 41102 of Title 49 of the United States Code
Annotated, and Lessor is entitled to the benefits and protections of
Section 1110 of the Bankruptcy Code (11 U.S.C. Section 1110) in respect of the
Aircraft leased to Lessee under this Lease.

 

4.5.7       Legal Proceedings. There are no suits or proceedings pending or, to
the knowledge of Lessee, threatened in any Governmental Entity against or
affecting Lessee which may have a materially adverse effect on the financial
condition or business of Lessee except those described in writing to Lessor
prior to the date hereof.

 

4.5.8       Tax Returns. Lessee has filed or caused to be filed all material tax
returns which are required to be filed and:  (i) has paid or caused to be paid
all taxes shown to be due or payable on said returns and on any assessment
received by Lessee, to the extent that such taxes have become due and payable,
or (ii) has provided adequate reserves for the payment thereof to the extent any
such taxes have not become due and payable.

 

4.5.9       Balance Sheet. The balance sheet of Lessee as of December 31, 2007,
and the statements of income and cash flows of Lessee for the three fiscal years
then ended (copies of which have been furnished to Lessor), are complete and
correct and fairly set forth Lessee’s financial condition as of such dates and
the results of its operations for such periods, and since December 31, 2007,
there has been no material adverse change in such condition or operations.

 

4.5.10     Prohibited Persons. Lessee is not (i) a person identified on, nor
does it have any affiliation of any kind with any person identified on any
“watch list” established by the United States Office of Foreign Assets Control
(“OFAC”), including, without limitation, OFAC’s list of specially designated
nationals and blocked persons; and (ii) resident in, nor does it have funds that
are transferred from or through, nor does it have operations in, any
jurisdiction identified as non-cooperative by the Financial Action Task Force of
the United States or sanctioned by OFAC.

 

4.5.11     Cape Town Convention. Lessee is a “Transaction User Entity” and has
appointed an “Administrator” that has authorized specific “Transaction User
Entities” and/or “Professional User Entities” (as such terms are defined in the
Cape Town Convention) to consent to the Cape Town Convention registrations
contemplated hereby.

 

4.6  Lessor’s Representations and Warranties. Lessor represents and warrants
that:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4-4

--------------------------------------------------------------------------------


 

4.6.1  Formation. Lessor is a corporation duly organized and existing under the
Laws of Delaware, has full power, authority and legal right to own its
properties and to carry on its business as presently conducted and to perform
its obligations under this Lease, holds all licenses, certificates and permits
from each Governmental Entity necessary for the conduct of its business, and is
duly qualified to do business as a corporation in good standing in each
jurisdiction in which the failure to be so qualified would have a materially
adverse effect on Lessor or on its ability to perform its obligations hereunder.

 

4.6.2  Consents. Neither the execution and delivery by Lessor of this Lease, nor
the performance by it of its obligations hereunder, requires the consent or
approval of, the giving of notice to, or the registration or filing with, or the
taking of any other action in respect of, the Aeronautics Authority or any
domestic Governmental Entity, except for those that have already been obtained.

 

4.6.3  Conflict. The execution and delivery of this Lease, the performance of
Lessor’s obligations hereunder, the consummation of the transactions
contemplated hereby, and compliance by Lessor with the terms and provisions
hereof do not or will not violate any provision of Lessor’s constitutional
documents, or any Law or judgment of any Governmental Entity applicable to it,
or court having jurisdiction over it or any of its activities or properties, and
do not and will not result in any breach of or constitute a default under or
result in the creation of any lien upon any of Lessor’s property, under any
indenture, mortgage, deed of trust, conditional sale contract or credit
agreement or other instrument or agreement to which it is a party or by which it
may be bound or to which any of its property or assets may be subject or
affected.

 

4.6.4  Authorization. The execution, delivery and performance by Lessor of this
Lease has been duly authorized by all necessary action on its part, and this
Lease constitutes its valid, legal and binding obligation, enforceable against
it in accordance with its terms, except where the enforceability thereof may be
limited by applicable bankruptcy, insolvency or other laws affecting creditors’
rights generally.

 

THE WARRANTIES OF LESSOR SET FORTH IN THIS ARTICLE 4.6 ARE EXCLUSIVE AND IN LIEU
OF ALL OTHER WARRANTIES OF LESSOR, INCLUDING FITNESS FOR USE OR FOR A PARTICULAR
PURPOSE AND MERCHANTABILITY, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

4-5

--------------------------------------------------------------------------------


 

ARTICLE 5.          POSSESSION AND USE.

 

5.1          Possession. Subject to the right of Lessee to deliver possession of
any Item of Equipment to the manufacturer thereof for testing or other similar
purposes or to any organization for service, repair, maintenance or overhaul
work on such Item of Equipment or any part thereof or for alterations or
modifications in or additions to such Item of Equipment to the extent required
or permitted by the terms of Article 6 hereof, LESSEE SHALL NOT SUBLEASE, ASSIGN
OR OTHERWISE TRANSFER OR RELINQUISH POSSESSION OR CONTROL OF ANY ITEM OF
EQUIPMENT, OR ANY PART THEREOF, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR,
which consent shall not be unreasonably withheld or delayed (provided that if
Lessee seeks consent from Lessor for a proposed sublease, Lessee shall be
responsible (whether or not Lessor consents to the proposed sublease) for all
expenses, including reasonable attorneys’ fees, incurred by Lessor in connection
with assessing or implementing the proposed sublease, and any such sublease
shall be and be expressly made subject and subordinate to this Lease and all
Lessor’s rights and remedies hereunder).

 

5.2          Lawful Operations; Use.

 

5.2.1       Compliance with Laws.       Lessee will not cause or permit any Item
of Equipment to:

 

(i)            be maintained, used or operated in violation of any Law or
airworthiness directive of any Governmental Entity having jurisdiction (domestic
or foreign), or in violation of any airworthiness certificate, license or
registration relating to any Item of Equipment issued by any such authority, and
if any such Law, airworthiness directive, airworthiness certificate, license or
registration requires addition to or modification or alteration of the
Equipment, Lessee shall conform therewith at its expense and Lessee shall
maintain the same in proper condition for operation under such Laws,
airworthiness directives, airworthiness certificates, licenses or registrations;
or

 

(ii)           enter any airspace or be flown or transported to, or to remain
at, any airport or country that is prohibited under the Laws of any Governmental
Entity having jurisdiction applicable to the Aircraft, Lessor or Lessee,
including any country that is the subject of a prohibition order or similar
order, directive or sanction of, or does not maintain normal diplomatic
relations with, the Government of the United States of America or the Country of
Registration or the subject of prohibition order or similar order, directive or
sanction of any international authority or control or treaty organization of
which the United States of America or the Country of Registration is a member.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-1

--------------------------------------------------------------------------------


 

Without limiting the foregoing, Lessee shall base the Equipment in Hawaii and
shall use the Equipment solely in its commercial operations for which it is duly
licensed.

 

5.2.2       Operations. Lessee shall ensure that the Aircraft is at all times
operated by, and under control of, qualified and duly licensed pilots employed
by Lessee, with proper ratings. Lessee agrees not to cause or permit any person
under any circumstance to cause the Aircraft or any Engine to be:

 

(i)            flown or otherwise operated or used for any military purpose;

 

(ii)           operated or used for any purpose for which such Item of Equipment
was not designed and reasonably suited; or

 

(iii)          operated or used at any time for any illegal purpose or in any
illegal manner.

 

5.2.3       I.A.T.A. Requirements. Lessee further agrees that it will not use or
permit the use of the Aircraft for the carriage of:

 

(i)            whole animals, living or dead, except in the cargo compartments
according to I.A.T.A. regulations, and except domestic pet animals carried in a
suitable container to prevent the escape of any liquid and to ensure the welfare
of the animal;

 

(ii)           acids, toxic chemicals, other corrosive materials, explosives,
nuclear fuels, nuclear wastes, or any nuclear assemblies or components, except
as permitted for cargo under the “Restriction of Goods” schedule issued by
I.A.T.A. from time to time and provided that all the requirements for packaging
or otherwise contained therein are fulfilled;

 

(iii)          any other goods, materials or items of cargo which could
reasonably be expected to cause damage to the Aircraft and which would not be
adequately covered by the insurances maintained in accordance with Article 10
hereof; or

 

(iv)          any illegal item or substance.

 

5.2.4       Eurocontrol. Lessee agrees that it will not use or permit the use of
the Aircraft for in or over any airspace subject to the jurisdiction of
Eurocontrol unless Lessee first provides Lessor with a letter from Lessee, in
form and substance satisfactory to Lessor, addressed to Eurocontrol pursuant to
which Lessee authorizes Eurocontrol to issue to Lessor, upon Lessor’s request
from time to time, a statement of account of all sums due by Lessee to
Eurocontrol in respect of the Aircraft (and in respect of any other aircraft for
which Eurocontrol may have the right to claim against the Aircraft) as at the
dates of each such request.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-2

--------------------------------------------------------------------------------


 

5.3          Maintenance.

 

5.3.1       Maintenance of Aircraft and Records. Lessee, at its own cost and
expense, shall:

 

(i)            cause each Item of Equipment leased hereunder to be serviced,
repaired, maintained, modified, overhauled and tested only by Approved
Maintenance Performers holding all required certificates and approvals for each
of the tasks performed and:

 

(A)          so as to keep such Item of Equipment in the same condition and
appearance as when delivered to Lessee hereunder, reasonable wear and tear from
normal flight operations excepted, and in good operating condition;

 

(B)           so as to keep the Aircraft in the condition necessary to maintain
the airworthiness certificate for the Aircraft under the Federal Aviation Act of
1994, 49 United States Code Ann., title 49, section 40101, et seq., as amended,
and to be operated under FAR Part 121; and

 

(C)           in strict compliance with the Maintenance Program, a true and
complete copy of which has heretofore been or will promptly be delivered by
Lessee to Lessor (and Lessee agrees not to modify or otherwise vary or permit
the same to be done to the Maintenance Program unless required by applicable Law
or unless otherwise agreed to by Lessor and the Aeronautics Authority);

 

(ii)           maintain all records, logs and other materials required by the
Aeronautics Authority to be maintained with respect to such Equipment. All such
records, logs, and other materials shall be maintained in the English language;
and

 

(iii)          promptly furnish to Lessor such information as may be required to
enable Lessor or any Participant to file any reports required to be filed by
Lessor or such Participant with any Governmental Entity because of Lessor’s or
such Participant’s interest in the Equipment.

 

All deficiencies revealed by any inspection of the Equipment by Lessee, Lessor
or any of Lessee’s maintenance providers shall be promptly corrected by proper
cleaning, sealing, repairing, replacement, overhaul, modification and
adjustment.

 

5.3.2       Repairs. All repairs performed to the Aircraft during the Term shall
be permanent and performed in accordance with the Manufacturer’s Structural
Repair Manual and in compliance with the Manufacturer’s damage tolerance
assessment process (to the highest level of compliance possible). If the
Manufacturer’s Structural Repair Manual authorizes as permanent a non-flush
structural patch repair or a flush-type

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-3

--------------------------------------------------------------------------------


 

structural patch repair, such repair shall be a flush-type permanent repair. Any
repair not covered by the Manufacturer’s Structural Repair Manual or the Engine
manufacturer’s approved manual, as the case may be, shall be in accordance with
FAA-approved data, and shall be approved by Manufacturer or the Engine
manufacturer, as the case may be. Lessee shall maintain complete data and
documentation to verify and substantiate certification and methods of compliance
for all repairs performed during the Term, and Lessee shall keep and maintain a
complete summary listing of all repairs performed (with dirty fingerprint
accomplishment records).

 

5.3.3       Maintenance Program; Revision Services.    Lessee shall ensure that
the Maintenance Program at all times complies in all material respects with the
then latest revision of the MPD. Lessee shall, at its expense, obtain and
maintain in effect throughout the Term appropriate revision services necessary
to maintain all documentation, manuals and records required to be maintained for
the Aircraft hereunder or by applicable Law in a current, up-to-date status and
in accordance with the best practices of major international commercial
airlines.

 

5.3.4       Documentation for Parts.  Lessee shall ensure that only
EASA/FAA-approved parts and materials that have EASA Form 1 or FAA 8130-3
release notes or serviceable tags (hereafter “release tags”) are installed or
used on the Aircraft during the Term. Lessee shall also ensure that:

 

(i)            all release tags for life-limited Parts installed in the Aircraft
during the Term shall have the Flight Hours/Cycles since new stated thereon, as
applicable;

 

(ii)           all release tags for hard time components installed in the
Aircraft during the Term shall have the Flight Hours/Cycles since overhaul or
since last shop visit (and, if applicable, calendar time since overhaul/last
shop visit) stated thereon; and

 

(iii)          if a modification has been carried out on a hard time Part or an
“on condition/condition monitored” Part during an overhaul or shop visit during
the Term which has altered the part number for that component, the new part
number shall be stated on the release tag for such Part.

 

Lessee shall ensure that all parts installed or used on the Aircraft during the
Term shall not adversely affect any of the warranties for the Aircraft, the
Airframe, any Engine or any Part, and shall not adversely affect the
certification of an installation or assembly into which or in respect of which
such part is installed or used.

 

For the avoidance of doubt, Lessee shall install only original equipment
manufacturer (hereinafter “OEM”) parts, as fitted at delivery of the Aircraft or
as subsequently modified per an approved OEM service bulletin, on the Engines,
the APU, the Landing Gears and any OEM manufactured structural assemblies. In
addition, Lessee agrees that it

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-4

--------------------------------------------------------------------------------

 

 

shall replace life-limited Parts and serialized rotable Parts with OEM parts, as
fitted at delivery of the Aircraft or at a newer modification status or as
subsequently modified per an approved OEM service bulletin.

 

Without limiting the foregoing, Lessee may install or use on the Aircraft during
the Term any part that is listed in the Manufacturer’s illustrated parts
catalog.

 

5.3.5       Non-Discrimination. Lessee agrees that:

 

(i)            it will maintain and use, and cause the Equipment to be
maintained and used, in substantially the same manner and with substantially the
same care as used by Lessee with respect to similar equipment owned or operated
by Lessee;

 

(ii)           it will not nor will it permit anyone to discriminate against the
Equipment (as compared to other equipment of the same type owned or operated by
Lessee) with respect to its use, operation or maintenance in contemplation of
the expiration, cancellation or termination of this Lease Agreement, other than
the withdrawal of the Equipment from use and operation as is necessary to
prepare the Equipment for return to Lessor upon such expiration, cancellation or
termination. To that end, without limitation, Lessee agrees to incorporate all
Manufacturer, Engine manufacturer and other vendor service bulletins that
Lessee, within the Term, schedules to incorporate into other similar aircraft in
Lessee’s fleet of aircraft, whether owned or leased;

 

(iii)          it will not remove any Engine or Part from the Aircraft prior to
expiration of the Term to avoid overhaul, refurbishment, replacement, etc.,
thereof in connection with the return of the Aircraft (and such Engine or Part)
at the end of the Term; and

 

(iv)          it will not discriminate against the Engines with respect to
Performance Restoration build standards and life limited Parts and other Parts
replacements as compared to the other engines of the same type as the Engines in
Lessee’s fleet (whether owned or leased), and, without limiting the foregoing,
Lessee will ensure that all life limited Parts and other Parts of an Engine
undergoing a Performance Restoration shop visit will have at least the same
number of Flight Hours and Cycles remaining thereon as the number of Flight
Hours/Cycles expected to be remaining on the Engine after giving effect to the
Performance Restoration shop visit.

 

5.3.6       Removal from Service. If the Aircraft, any Engine or any Part is out
of revenue service (except for the active performance of maintenance, repair or
overhaul procedures), the Aircraft, such Engine or such Part shall be properly
and safely

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-5

--------------------------------------------------------------------------------


 

maintained and stored in accordance with accepted industry and manufacturer
specifications and procedures.

 

5.3.7       Notification of Loss, Damage, etc.    Lessee shall notify Lessor
promptly of all details relating to any loss, damage or destruction to the
Aircraft, or any part thereof, that affects the airworthiness of the Aircraft,
and any loss, theft, damage or destruction to the Aircraft, or any part thereof,
exceeding the sum of $300,000 (or the equivalent in any other currency).

 

5.4          Maintenance Payments.

 

5.4.1       Calculation of Amount and Payment. In addition to the Basic Rent
required to be paid for the Aircraft pursuant to Article 3.2, Lessee shall pay
to Lessor the 4C Airframe Payments, 8C Airframe Payments, Performance
Restoration Payments, Engine Life-Limited Parts Payments, APU Payments and
Landing Gear Payments (collectively, the “Maintenance Payments”) set forth in
paragraph 5 of Schedule “1” hereto.

 

Maintenance Payments shall be payable within fifteen (15) days following the end
of each calendar month, commencing with the month in which the Delivery Date
occurs, through and including the month in which this Lease is cancelled,
terminated or expires and the Equipment is returned to Lessor in accordance with
the terms of this Lease, computed on the number of Flight Hours/Cycles or for
the calendar month (or portion thereof), as the case may be, accumulated on the
relevant Items of Equipment, APU and Landing Gear during the month immediately
preceding such payment date.

 

5.4.2       Adjustment of Maintenance Payments. The Maintenance Payments amounts
shall be subject to adjustment by Lessor as follows:

 

(i)            Operational Criteria. The amount of the Performance Restoration
Payments is based on the assumed annual utilization of 4,000 Flight Hours and an
average annual sector flight time of 6.0 hours. Lessor shall have the right to
adjust the Performance Restoration Payment amounts payable hereunder in respect
of the Engines as provided in paragraph 6 of Schedule “1” hereto.

 

(ii)           Performance Restoration Shop Visit. In addition to the
adjustments pursuant to clause (i), above, each time an Engine undergoes
Performance Restoration during the Term, Lessor shall have the right to adjust
the rate for the Performance Restoration Payments thereafter payable by Lessee
in respect of the Engines to ensure payment by Lessee of an hourly rate
sufficient to meet the projected costs of future Performance Restoration of the
Engines. The amount of such adjustment shall be determined by reference to the
amount obtained by dividing:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-6

--------------------------------------------------------------------------------


 

(A) the actual total cost of the Performance Restoration shop visit performed
for an Engine by

 

(B) the lesser of:

 

(1) the actual number of Flight Hours that were accumulated on such Engine from
the date of the Performance Restoration shop visit immediately preceding the
Performance Restoration shop visit referred to in clause (A), above, to the date
of the Performance Restoration shop visit for such Engine referred to in clause
(A), or

 

(2) the number of Flight Hours that constitutes the then current industry mean
time between removals (excluding removals for foreign object damage or operator
convenience, such as to address vibration, fan blade rework, etc.) for engines
of similar type, age and characteristics as the Engines, as determined from
records maintained by the Engine manufacturer on the basis of the average of the
industry mean time between removals (excluding removals for foreign object
damage or operator convenience, such as to address vibration, fan blade rework,
etc.) over the immediately preceding twelve (12) months.

 

For example (but subject to any necessary adjustments to give effect to the
other relevant circumstances), if the total cost incurred for Performance
Restoration of an Engine is $5,000,000 and the number to be used as the result
of the calculation described in clause (B), above, is the industry mean time
between removals and such industry mean time between removals is 20,000 Flight
Hours, the hourly rate that Lessee will thereafter be required to pay for
Performance Restoration Payments for each Engine will be $250 per Flight Hour.

 

(iii)          Annual Review. In addition to the adjustment to the Performance
Restoration Payment amounts pursuant to clauses (i) and (ii), above, the
Maintenance Payment rates payable pursuant to this Article 5.4 (other than for
the Engine Life-Limited Parts Payments) shall be increased by the percentage
specified in the last paragraph of paragraph 5 of Schedule “1” hereto,
compounded annually, as of each anniversary of the Delivery Date, and such
increased rates shall be applicable to Aircraft use on and after such
anniversary date until the next anniversary date throughout the Term; and, as of
each anniversary of the Delivery Date, the Engine Life-Limited Parts Payments
rate shall be increased (and which shall include a 5% stub life value) to
reflect:  (A) the increases in the Manufacturer’s catalogue

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-7

--------------------------------------------------------------------------------


 

prices that have occurred during the preceding annual period, and (B) the
increase, if any, required as the result of a change in the relationship between
the catalogue price of an Engine life-limited Part and the Engine manufacturer’s
warranted or, in the case of a Group B Part, declared cyclic life of such Engine
life-limited Part, and such increased rates in each case shall be applicable to
Engine use on and after such anniversary date until the next anniversary date
throughout the Term.

 

5.4.3       Payment from Maintenance Payments by Lessor. Maintenance Payments
paid by Lessee to Lessor will be reimbursed to Lessee as follows:

 

(i)            Airframe-4C. If the Airframe undergoes a scheduled block
“4C”/6-year check when due (including the airframe systems/zonal/structural
inspections, corrosion prevention and control and aging aircraft inspections, if
any, and the corresponding lower level checks (i.e., “A” checks and all lower
level “C” checks), and all out-of-sequence inspections due at that time), as
defined in the then latest revision of the MPD (and herein referred to as the
“4C Check”), performed by an Approved Maintenance Performer reasonably
acceptable to Lessor, Lessor will pay Lessee the 4C Airframe Payments referred
to in paragraph 9(i) of Schedule “1” hereto. Any cost in excess of such amount
to be paid by Lessor pursuant to the preceding sentence shall be Lessee’s sole
responsibility and shall be promptly paid by Lessee. Lessee agrees to provide
Lessor with a copy of the workscope for the 4C Check contemplated by this clause
(i) at least 30 days prior to introduction of the Aircraft for the 4C Check, and
to obtain Lessor’s prior approval of the workscope and warranties for the 4C
Check (which warranties shall expressly be assignable to Lessor). Lessor agrees
that it will not unreasonably withhold or delay its approval of the workscope or
the warranties for the 4C Check.

 

(ii)           Airframe-8C. If the Airframe undergoes a scheduled block
“8C”/10year check (or “8C”/11 or 12-year check, as the case may be) when due
(including the airframe systems/zonal/structural inspections, corrosion
prevention and control and aging aircraft inspections, if any, and the
corresponding lower level checks (i.e., “A” checks and all lower level “C”
checks), and all out-of-sequence inspections due at that time), as defined in
the then latest revision of the MPD (and herein referred to as the “8C Check”),
performed by an Approved Maintenance Performer reasonably acceptable to Lessor,
Lessor will pay Lessee the 8C Airframe Payments referred to in paragraph
9(ii) of Schedule “1” hereto. Any cost in excess of such amount to be paid by
Lessor pursuant to the preceding sentence shall be Lessee’s sole responsibility
and shall be promptly paid by Lessee. Lessee agrees to provide Lessor with a
copy of the workscope for the 8C Check contemplated by this clause (i) at least
30 days prior to introduction

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-8

--------------------------------------------------------------------------------


 

of the Aircraft for the 8C Check, and to obtain Lessor’s prior approval of the
workscope and warranties for the 8C Check (which warranties shall expressly be
assignable to Lessor). Lessor agrees that it will not unreasonably withhold or
delay its approval of the workscope or the warranties for the 8C Check.

 

(iii)          Engine Performance Restoration.   If at any time any Engine is
not covered by the TotalCare Agreement, and such Engine undergoes a shop visit
for Performance Restoration performed by an Approved Maintenance Performer
pursuant to the Maintenance Program and the then latest revision of the Trent
700 Engine Management Programme for Airbus A330 aircraft approved by the Engine
manufacturer, Lessor will pay Lessee the Performance Restoration Payments
referred to in paragraph 9(iii) of Schedule “1” hereto. Any cost in excess of
such amount to be paid by Lessor pursuant to the preceding sentence shall be
Lessee’s sole responsibility and shall be promptly paid by Lessee.

 

Whether or not an Engine is covered by the TotalCare Agreement, Lessee agrees to
provide Lessor with a copy of the workscope for the Performance Restoration shop
visit for such Engine and to obtain Lessor’s prior approval of the workscope and
warranties for the Performance Restoration shop visit for such Engine (which
warranties shall expressly be assignable to Lessor). Lessor agrees that it will
not unreasonably withhold or delay its approval of the workscope or warranties
for the Performance Restoration shop visit for such Engine.

 

(iv)          Engine Life-limited Parts. If as required pursuant to the Engine
manual published by the Engine manufacturer a life-limited Part of an Engine is
required to be replaced at the time such Engine undergoes a shop visit, Lessor
will pay Lessee the Engine Life-Limited Parts Payments referred to in paragraph
9(iv) of Schedule “1” hereto, less the amount of any credits, rebates, warranty
benefit or remedy or other allowances for any Cycles or time remaining on the
replaced life-limited Part. Any cost in excess of such amount to be paid by
Lessor pursuant to the preceding sentence shall be Lessee’s sole responsibility
and shall be promptly paid by Lessee.

 

(v)           APU. If the APU undergoes a heavy repair shop visit (as defined by
the APU manufacturer) pursuant to the Maintenance Program, subject to the
penultimate sentence of this clause (v), Lessor will pay Lessee the APU Payments
referred to in paragraph 9(v) of Schedule “1” hereto. Any cost in excess of such
amount to be paid by Lessor pursuant to the preceding sentence shall be Lessee’s
sole responsibility and shall be promptly paid by Lessee. Lessor will pay the
APU Payments to Lessee for the cost of the heavy repair shop visit of the
removed APU: (x) when Lessee reinstalls such APU in the Airframe following such
shop visit or (y) when

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-9

--------------------------------------------------------------------------------


 

Lessee replaces such APU with an auxiliary power unit fresh from a heavy repair
shop visit that meets all requirements of this Lease, including Article 6 hereof
(determined immediately after giving effect to a heavy repair shop visit for the
removed APU and on the assumption that the removed APU had been reinstalled in
the Airframe). Lessee agrees to provide Lessor with a copy of the warranties for
the heavy repair shop visit of the APU for approval by Lessor (which warranties
shall expressly be assignable to Lessor), which approval will not be
unreasonably withheld.

 

(vi)          Landing Gear. If the Landing Gear undergoes an overhaul as defined
in Manufacturer’s component maintenance manual, or equivalent, which results in
full refurbishment of the Landing Gear, subject to the penultimate sentence of
this clause (vi), Lessor will pay Lessee the Landing Gear Payments referred to
in paragraph 9(vi) of Schedule “1” hereto. Any cost in excess of such amount to
be paid by Lessor pursuant to the preceding sentence shall be Lessee’s sole
responsibility and shall be promptly paid by Lessee. Lessor will pay the Landing
Gear Payments to Lessee for the cost of such overhaul of the removed Landing
Gear: (x) when Lessee reinstalls such Landing Gear in the Airframe following
such overhaul or (y) when Lessee replaces such Landing Gear with a freshly
overhauled landing gear that meets the requirements of this Lease, including
Article 6 hereof (determined immediately after giving effect to such overhaul of
the removed Landing Gear and on the assumption that the removed Landing Gear had
been reinstalled in the Airframe). Lessee agrees to provide Lessor with a copy
of the warranties for the overhaul for approval by Lessor (which warranties
shall expressly be assignable to Lessor), which approval will not be
unreasonably withheld.

 

5.4.4       Foreign Object Damage to Engines. If an Engine is required to
undergo a Performance Restoration shop visit following foreign object damage,
Lessor shall reimburse the Performance Restoration Payments theretofore paid by
Lessee in respect of such Engine to Lessee for the cost of such Performance
Restoration shop visit as contemplated in Article 5.4.3(iii)(as supplemented by
Schedule “1”), subject to the following conditions:

 

(i)            Lessee and the Approved Maintenance Performer confirm to Lessor
that the Performance Restoration is required as the result of the foreign object
damage,

 

(ii)           Lessee provides Lessor with the workscope for the Performance
Restoration shop visit,

 

(iii)          the Approved Maintenance Performer confirms to Lessor that the
Performance Restoration shop visit has been completed in accordance with the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-10

--------------------------------------------------------------------------------


 

Engine manufacturer’s Trent 700 Engine Management Programme for Airbus A330
aircraft,

 

(iv)          all proceeds of insurance that are payable in connection with the
foreign object damage are first applied towards the cost of the Performance
Restoration shop visit, and the Performance Restoration Payments to be refunded
by Lessor shall only be applied to the remaining unpaid balance of the cost of
the Performance Restoration shop visit, and

 

(v)           the Approved Maintenance Performer confirms to Lessor that it has
been fully paid for the cost of the Performance Restoration shop visit and will
not assert a Lien against the Engine or its records as a result of the shop
visit.

 

When the conditions in clauses (i) through (v) have been satisfied, Lessor will
pay to Lessee the Performance Restoration Payments in respect of such Engine
referred to in paragraph 10 of Schedule “1” hereto.

 

5.4.5       Procedures for Reimbursement. Prior to performing any maintenance or
overhaul for which Lessee will seek reimbursement under this Article 5.4, Lessee
shall submit to Lessor for approval an estimate of the cost of such maintenance
or overhaul to be performed by an Approved Maintenance Performer. Estimates and
invoices submitted for maintenance and overhaul work to be paid for out of the
applicable Maintenance Payments shall contain billing only in respect of the
Airframe, the Engine(s), the APU or the Landing Gear, and shall contain or be
accompanied with the following substantiating data or reasonable equivalent (to
the extent such data is applicable):

 

Invoice:

 

(i)                                    work scope (routine, non-routine, hard
time items, materials)

(ii)                                 vendor repair and overhaul instructions

(iii)                             engine removal message and report

(iv)                             vendor invoice and billing summary (and for
Engines, broken down by major modules)

(v)                                 list of airworthiness directives and service
bulletins accomplished during maintenance visit, and cost breakdown for each

(vi)                              insurance claims submitted

(vii)                          date of removal

(viii)                       reason for removal

(ix)                               Flight Hours and Cycles since last shop visit
and since new

(x)                                  data supporting Lessee payment of invoices
must be submitted for reimbursement

(xi)                               FAA Form 337 (or EASA equivalent)

(xii)                            FAA 8130-3 Serviceable Tag (or EASA Form 1)

(xiii)                        vendor tear down report

(xiv)                        current disk sheet for engine

(xv)                           total Flight Hours and Cycles at removal for the
relevant maintenance event

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-11

--------------------------------------------------------------------------------


 

(xvi)                         for Engines, work description per major module,
test cell results (including EGT margin), post-test cell full gas path borescope
inspection results

 

Provided no Event or Event of Default has occurred and is continuing, within
fifteen (15) Business Days after receipt of the invoice for such maintenance or
overhaul work for an Item of Equipment, APU, Landing Gear or for the purchase of
an Engine life-limited Part, with the required accompanying data, and provided
that Lessee has paid such invoice amount in full, Lessor will reimburse Lessee
for such invoice amount for such Item of Equipment, APU, Landing Gear or Engine
life-limited Part, out of the applicable Maintenance Payments theretofore paid
to Lessor with respect to such Item of Equipment, APU, Landing Gear or Engine
life-limited Part, except for any amounts which are materially inconsistent with
the estimate previously approved by Lessor (and as to such amounts Lessor and
Lessee agree to seek to resolve any such disputes as expeditiously as possible).
Alternatively:  (i) if Lessee has paid a portion of the invoice amount and if
such amount paid by Lessee, together with the amount to be paid by Lessor
hereunder, will constitute full payment for such maintenance or overhaul work or
(ii) whether or not Lessee has paid a portion of the invoice amount, if the
amount to be paid by Lessor hereunder will constitute full payment for such
maintenance or overhaul work, and (iii) in either case, provided Lessor is
satisfied that the Approved Maintenance Performer will release the Aircraft free
of Liens upon receipt of such payment from Lessor, Lessor will pay such amount
directly to the Approved Maintenance Performer if so requested by Lessee. Lessee
acknowledges and agrees that in the event the cost of such overhaul or
maintenance for an Item of Equipment, APU, Landing Gear or the cost of an Engine
life-limited Part exceeds the unused balance of the applicable Maintenance
Payments theretofore paid to Lessor for such Item of Equipment, APU, Landing
Gear or Engine life-limited Part, Lessee shall be solely responsible for and
shall have paid such excess amount, without affecting any of Lessee’s other
obligations hereunder or entitling Lessee to any further claim for reimbursement
in respect thereof.

 

5.4.6                     Character of Maintenance Payments. Lessee acknowledges
that the Maintenance Payments constitute additional Rent payable for the use of
the Equipment and such Maintenance Payments shall become the unencumbered
property of Lessor upon payment thereof by Lessee, except as otherwise expressly
set forth herein, free of any claims or right, title or interest therein or
thereto by Lessee. Lessor acknowledges, however, that to the extent of the
unused balance of the applicable Maintenance Payments paid to Lessor for an Item
of Equipment, APU, Landing Gear or Engine life-limited Part, as the case may be,
Lessor is obligated to pay the invoices submitted to Lessor for maintenance for
such Item of Equipment, APU or Landing Gear, or for the payment of such
life-limited Part, as the case may be, contemplated by Article 5.4, upon and
subject to the terms and conditions of Article 5.4. If Maintenance Payments are
used to pay for the cost of any maintenance or life-limited Parts replacement
contemplated in Article 5.4, any recoveries from Manufacturer or any
subcontractor, vendor or supplier in respect thereof shall be reimbursed to
Lessor.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-12

--------------------------------------------------------------------------------


 

5.4.7                     Additional Exclusions from Reimbursement.
Notwithstanding anything in this Article 5.4 to the contrary, none of the
Maintenance Payments will be available to pay for:  (A) any maintenance or Parts
replacement required as the result of foreign object damage (except with respect
to the Engines to the extent provided in Article 5.4.4), or (B) taxes or
shipping and handling charges or the like incurred in connection with any of the
foregoing maintenance or overhaul or purchase of life-limited Parts.

 

5.4.8                     No Inspection Obligation of Lessor. NEITHER LESSOR NOR
ANY PARTICIPANT SHALL HAVE ANY DUTY TO DETERMINE WHETHER ANY ITEM OF EQUIPMENT,
APU OR LANDING GEAR IS REQUIRED TO BE OVERHAULED OR MAINTAINED, OR TO OBSERVE OR
INSPECT THE MAINTENANCE OF ANY ITEM OF EQUIPMENT, APU OR LANDING GEAR, AND
NEITHER LESSOR NOR ANY PARTICIPANT SHALL INCUR ANY LIABILITY OR OBLIGATION BY
REASON OF THE FAILURE OF ANY EQUIPMENT TO BE PROPERLY MAINTAINED OR BY REASON OF
ITS ELECTION TO OBSERVE OR INSPECT OR NOT TO OBSERVE OR INSPECT ANY OVERHAUL OR
MAINTENANCE OF ANY EQUIPMENT.

 

5.4.9                     Reimbursement Following Aircraft Return. Lessee shall
be irrevocably barred from requesting Lessor to reimburse Lessee or pay any
amounts from the Maintenance Payments following the date Lessee returns the
Aircraft to Lessor at the end of the Term unless, on or prior to such date,
Lessee notifies Lessor in writing that such request(s) for reimbursement are
forthcoming and such notice sets forth the details of the anticipated
request(s), i.e., the relevant Item of Equipment involved, the maintenance
task(s) involved, and the anticipated cost thereof (but, for the avoidance of
doubt, Lessee’s request for reimbursement shall not be limited to the
anticipated amount set forth in Lessee’s notice to Lessor, which is merely
Lessee’s good faith estimate of the anticipated cost). So long as Lessee has
provided such notice to Lessor, Lessee shall be allowed to submit invoices
thereafter received for the relevant Item(s) of Equipment and maintenance tasks
described in Lessee’s notice to Lessor, but only until the date that is twelve
(12) months after the end of the Term. Thereafter, Lessee shall be barred from
requesting any reimbursement.

 

5.4.10              Monthly Reports. Together with each monthly Maintenance
Payment, Lessee shall notify Lessor of the number of Flight Hours and Cycles
which have been accumulated on the Airframe, each Engine, the Landing Gear and
the APU, respectively, during the preceding calendar month, and Lessee shall
provide Lessor with such supporting or other information and documentation as
Lessor may from time to time request.

 

5.4.11              Non-Payment in Event of Default. Any amount referred to in
Article 5.4 which is payable to Lessee shall not be paid to Lessee if at the
time of such payment an Event or an Event of Default shall have occurred and be
continuing. In such event, all such amounts shall continue to be held by Lessor
as security for the performance by Lessee of its obligations under this Lease
and under any Companion Lease or, at Lessor’s option,

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-13

--------------------------------------------------------------------------------


 

applied by Lessor toward payment of any of such obligations of Lessee at the
time due hereunder or under the Companion Lease as Lessor may in its sole
discretion elect. At such time as Lessee shall have cured all Events and Events
of Default, all such amounts at the time held by Lessor which should have been
distributed to Lessee, in excess of the amounts, if any, which Lessor shall have
elected to apply as above provided, shall be paid to Lessee.

 

5.5  Registration and Insignia. Lessee agrees that it will, on behalf of Lessor
and at Lessee’s expense, forthwith upon delivery of the Aircraft, cause the
Aircraft to be duly registered, and at all times thereafter to remain duly
registered, in accordance with Title 49 of the United States Code, as amended.
Lessor agrees that throughout the Term, Lessor will either be and remain a
Citizen of the United States or shall otherwise be qualified to register the
Aircraft without restricting Lessee’s operational use of the Aircraft, so that
the Lessee will be able to comply with the requirements of this Article 5.

 

Upon delivery of the Aircraft and throughout the Term, unless Lessor otherwise
directs, Lessee shall cause (provided Lessor has notified Manufacturer of the
appropriate details within any time period required by the Manufacturer) to be
fastened and maintained in the cockpit of the Aircraft adjacent to the
airworthiness certificate for the Aircraft, in a prominent location, a metal
nameplate satisfactory to Lessor bearing the legend:

 

“THIS AIRCRAFT IS OWNED BY [OWNER NAME]
C/O AWAS (IRELAND) LIMITED
AND SUBJECT TO A MORTGAGE INTEREST IN
FAVOR OF [MORTGAGEE NAME]”

 

and Lessee shall also cause (provided Lessor has notified Manufacturer of the
appropriate details within any time period required by the Manufacturer) to be
fastened and maintained on each Engine, in a prominent location, metal
nameplates satisfactory to Lessor bearing the legend:

 

“THIS ENGINE IS OWNED BY [OWNER NAME]
C/O AWAS (IRELAND) LIMITED
AND SUBJECT TO A MORTGAGE INTEREST IN
FAVOR OF [MORTGAGEE NAME]”

 

Except as above provided, Lessee will not allow the name of any person, firm or
corporation to be placed on the Airframe or any Engine as a designation that
might be interpreted as a Lien thereon; provided, however, Lessee may cause the
Airframe or any Engine to be lettered in an appropriate manner for convenience
of identification of the interest of Lessee therein.

 

5.6                               Transfer of Engines Within Lessee’s Fleet. So
long as no Event or Event of Default shall have occurred and be continuing,
Lessee may install an Engine on an airframe owned by Lessee free of Liens or
leased to Lessee or owned by Lessee subject to a security agreement or mortgage
or purchased by Lessee subject to a conditional sale agreement, provided that
(i) such

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-14

--------------------------------------------------------------------------------

 

 

 

airframe is (and for so long as it continues to be) free and clear of all Liens,
except, in the case of a leased aircraft or aircraft subject to a security
interest, mortgage or conditional sale, the rights of the parties to the lease,
security agreement, mortgage or conditional sale agreement covering such
airframe, (ii) prior to such installation on a leased aircraft or aircraft
subject to a security interest, mortgage or conditional sale, Lessor shall have
received from the lessor, secured party, mortgagee or conditional seller of such
airframe a written agreement (which may be the lease, security agreement,
mortgage or conditional sale agreement covering such airframe), in form and
substance reasonably satisfactory to Lessor, whereby such lessor, secured party,
mortgagee or conditional seller expressly agrees that neither it/they nor
its/their successors or assigns will acquire or claim any right, title or
interest in any Engine by reason of such Engine being installed on such airframe
at any time while such Engine is subject to this Lease or is owned by Lessor,
(iii) upon request of Lessor, Lessor shall have received from counsel for Lessee
reasonably acceptable to Lessor an opinion, in form and substance reasonably
satisfactory to Lessor, based on applicable law, to the effect that the lessor,
secured party, mortgagee or conditional seller of such airframe will not acquire
any right, title or interest in such Engine by reason of such Engine being
installed on such airframe at any time while such Engine is subject to this
Lease or is owned by Lessor, and (iv) Lessee maintains insurance in respect of
the Engine while it is installed on such airframe for the Stipulated Loss Value
set forth in paragraph 2 of Schedule “1” hereto and otherwise on terms
acceptable to Lessor in its reasonable discretion.

 

Lessor hereby agrees for the benefit of any lessor of any engine leased to
Lessee or any secured party or mortgagee of an engine owned by Lessee subject to
a security interest or mortgage granted by Lessee or any conditional seller of
an engine purchased by Lessee subject to a conditional sale agreement that
neither Lessor nor its successors or assignees will acquire or claim, as against
such lessor, secured party, mortgagee or conditional vendor, or its assignee,
any right, title or interest in any engine owned by such lessor under such lease
or subject to a security interest, mortgage or conditional sale interest in
favor of such secured party, mortgagee or conditional seller under such security
agreement, mortgage or conditional sale agreement as the result of such engine
being installed on the Airframe at any time while such engine is subject to such
lease, security interest, mortgage or conditional sale agreement.

 

Nothing in this Article 5.6 shall diminish or otherwise affect any of Lessee’s
obligations otherwise required to be performed or observed by it under this
Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

5-15

--------------------------------------------------------------------------------


 

ARTICLE 6.                             REPLACEMENT AND POOLING OF PARTS;
ALTERATIONS, MODIFICATIONS AND ADDITIONS.

 

6.1                               Replacement of Parts.

 

6.1.1                     Required Replacement.  Lessee, at its own cost and
expense (but subject to Article 5.4), will promptly replace all Parts which may
from time to time become unserviceable, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever.

 

6.1.2                     Optional Removal.  In the ordinary course of
maintenance, service, repair, overhaul or testing, Lessee may at its own cost
and expense remove any Parts, whether or not unserviceable, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use, provided that Lessee shall replace such Parts as promptly as
practicable and in any event within sixty (60) days after removal or, if
earlier, on the expiration or earlier cancellation or termination of the Term.
For the avoidance of doubt, Lessee may not remove any Part or permit any Part to
be removed from the Aircraft for the purpose of installing such Part on any
other aircraft or engine in order to operate such other aircraft or engine while
the Aircraft or an Engine leased hereunder is undergoing maintenance or is
otherwise not in use, unless Lessee complies with all of the following
conditions:  (i) such Part is removed from the Aircraft and installed on another
aircraft in Lessee’s fleet in order to avoid a grounding of such other aircraft
(“AOG aircraft”), (ii) Lessee, after reasonable effort, is not able to otherwise
obtain the required part within the available ground time for the AOG aircraft,
and (iii) the original Part is re-installed (or a replacement part complying
with all the requirements hereof for replacement parts is installed) in the
Aircraft as soon as practicable and in any event within ten (10) days after
removal or, if earlier, on the expiration or earlier cancellation or termination
of the Term.

 

6.1.3                     Requirements for Replacement Parts.  Each replacement
part shall:

 

(i)                                     be free and clear of all Liens and shall
be in as good operating condition as, and shall have a value, utility,
modification status and service bulletin accomplishment status and useful life
at least equal to, the Part replaced, assuming such replaced Part was in the
condition and repair and had the value, utility, modification status and useful
life required to be maintained by the terms hereof;

 

(ii)                                  have a current valid FAA 8130-3 or EASA
Form 1 serviceable tag of the manufacturer or maintenance repair facility
providing such part to Lessee, identifying the manufacturer, vendor, part
number, make, model and serial number, as well as the accumulated hours or
cycles and whether such part is new, serviceable or overhauled;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

6-1

--------------------------------------------------------------------------------


 

(iii)                               not have total hours and cycles accumulated
thereon since new that are greater than the total hours and cycles accumulated
on the Part to be replaced thereby; and

 

(iv)                              not have less hours or cycles remaining
thereon until refurbishment or replacement than the Part to be replaced thereby.

 

6.1.4                     Temporary Replacement Parts.                      
Lessee may temporarily replace any Part that has become unserviceable, lost,
stolen, destroyed, seized, confiscated, damaged beyond repair or permanently
rendered unfit for use with a part that does not meet the requirements of
Article 6.1.3 or 6.1.5 if a complying part cannot be obtained within the
available ground time of the Aircraft, provided the original Part is
re-installed or the non-complying part is removed and replaced by a complying
part as soon as practicable and in any event within sixty (60) days or, if
earlier, on the expiration or earlier cancellation or termination of the Term.

 

6.1.5                     Life-Limited Replacement Parts.               Except
as provided in Article 6.1.4, Lessee shall ensure that no part that is a
life-limited part shall be installed on the Airframe or any Engine after the
Delivery Date unless such part is new or Lessee has complete certified,
back-to-birth records.

 

6.1.6                     Removal of Parts; Title.                All Parts at
any time removed from the Aircraft, Airframe or any Engine shall remain the
property of Lessor, no matter where located, until such time as such Parts shall
be replaced by parts which have been paid for by Lessee and incorporated or
installed in or attached to the Aircraft, Airframe or such Engine in compliance
with the requirements for replacement parts specified herein.

 

Immediately upon any replacement part paid for by Lessee becoming incorporated
or installed in or attached to the Aircraft, Airframe or an Engine as above
provided, without further act:

 

(i)                                     title to such replacement part shall
thereupon vest in Lessor,

 

(ii)                                  such replacement part shall become subject
to this Lease and be deemed part of the Aircraft, Airframe or such Engine, as
the case may be, for all purposes hereof to the same extent as the
Part originally incorporated or installed in or attached to the Aircraft,
Airframe or such Engine, and

 

(iii)                               title to the removed Part shall thereupon
vest in Lessee, free and clear of all rights of Mortgagee and Lessor, and shall
no longer be deemed a Part hereunder.

 

If any replacement Part is paid for by Lessor pursuant to Article 5.4, such
replacement Part and the Part replaced thereby shall be and remain the property
of Lessor, and Lessee will assist Lessor in all reasonable respects to preserve,
store, overhaul or dispose of such replaced Parts, all as may be reasonably
directed by Lessor.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

6-2

--------------------------------------------------------------------------------


 

6.2                               Pooling of Parts. Any Part may be removed from
the Airframe or an Engine as provided in this Article 6 and replaced by a
replacement part that is subject to a normal pooling arrangement customary in
the airline industry entered into in the ordinary course of Lessee’s business
with an air carrier approved by Lessor, provided Lessee, at its expense, as
promptly thereafter as possible either:

 

(i)                                     causes title to such replacement part
(which must comply in all respect with Article 6.1.3 and 6.1.5) to vest in
Lessor in accordance with Article 6.1.6 by Lessee acquiring title thereto for
the benefit of, and transferring such title to, Lessor free and clear of all
Liens; or

 

(ii)                                  replaces such replacement part by
incorporating or installing in or attaching to the Airframe or such Engine a
further replacement part owned by Lessee free and clear of all Liens (which must
comply in all respect with Article 6.1.3 and 6.1.5) and causing title to such
further replacement part to vest in Lessor in accordance with Article 6.1.6.

 

6.3                               Alterations, Modifications and Additions.

 

6.3.1                     Required Modifications.              Lessee, at its
own expense, shall make such alterations and modifications in and additions to
the Equipment, and shall perform and comply with all airworthiness directives
from time to time issued by the Aeronautics Authority, all FAR requirements and
all mandatory, alert or Manufacturer recommended service bulletins (and all
service bulletins which are required to be performed to maintain the warranties
for the Equipment) as may be issued from time to time, to meet the requirements
of the Manufacturer, the Engine manufacturer and the other vendors in respect of
the Equipment and the standards and airworthiness directives of the Aeronautics
Authority and any other Governmental Entity having jurisdiction. For the
avoidance of doubt, Lessor shall not be obligated to contribute towards the cost
of any inspections, modifications, shop visits, repairs or alterations required
to be performed in respect of the Aircraft, whether in connection with any
maintenance contemplated in Article 5.4, any airworthiness directives or service
bulletins, or otherwise.

 

6.3.2                     Optional Modifications.                 Lessee, at its
own expense, may from time to time make such alterations and modifications in
and additions to each Item of Equipment as Lessee may deem desirable in the
proper conduct of its business, provided that no such alteration, modification
or addition:

 

(i)                                     materially and adversely alters the
specification, structure or performance of the Aircraft;

 

(ii)                                  adversely affects the interchangeability
or replaceability of Parts;

 

(iii)                               invalidates any warranties applicable to the
Aircraft; or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

6-3

--------------------------------------------------------------------------------


 

(iv)                              in any other way diminishes the value, utility
or useful life of any Item of Equipment or impairs the condition or
airworthiness thereof below the value, utility, useful life, condition and
airworthiness thereof immediately prior to such alteration, modification or
addition, assuming such Item of Equipment was then of the value, utility and
useful life and in the condition and airworthiness required to be maintained by
the terms of this Lease.

 

In addition to the foregoing, Lessee must obtain Lessor’s prior written consent
to any alteration, modification or addition to the Airframe or any Engine
contemplated by this Article 6.3.2, if the aggregate cost thereof exceeds
$350,000 (or the equivalent in any other currency).

 

6.3.3.                  Title to Modifications, Additions, etc.  Title to all
Parts incorporated or installed in or attached or added to any Item of Equipment
as the result of any alteration, modification or addition shall, without further
act, vest in Lessor; provided, however, that so long as no Event or Event of
Default shall have occurred and be continuing, at any time during the Term in
effect for an Item of Equipment, Lessee may remove any Part from such Item of
Equipment, provided that:

 

(i)                                     such Part is in addition to, and not in
replacement of or in substitution for, any Part originally incorporated or
installed in or attached to such Item of Equipment at the time of the delivery
thereof hereunder or any Part in replacement of, or substitution for, any such
Part;

 

(ii)                                  such Part is not required to be
incorporated or installed in or attached or added to such Item of Equipment
pursuant to the terms of Article 5.2.1(i) or 5.3 or Article 6.3.1; and

 

(iii)                               such Part can be removed from such Item of
Equipment without causing any material damage thereto and without diminishing or
impairing the value, utility, useful life,  condition or airworthiness which
such Item of Equipment would have had at such time had such alteration,
modification or addition not occurred.

 

Upon the removal by Lessee of any such Part as above provided, title thereto
shall, without further act, vest in Lessee and such Part shall no longer be
deemed a Part hereunder. Any Part not removed by Lessee as above provided prior
to the return of the Item of Equipment to Lessor hereunder shall remain the
property of Lessor. In any event, neither Lessor nor any Participant shall bear
any liability or cost for any alteration, modification, addition, or for any
grounding or suspension of certification of any Item of Equipment or for loss of
revenue.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

6-4

--------------------------------------------------------------------------------


 

ARTICLE 7.                             INSPECTION; FINANCIAL INFORMATION;
RECORDS.

 

7.1                               Information and Inspection. During the Term of
this Lease, Lessee shall furnish to Lessor such additional information
concerning the location, condition, use and operation of each Item of Equipment
as Lessor may reasonably request, and Lessee shall permit any person designated
by Lessor in writing, at Lessor’s expense, to inspect each Item of Equipment,
its condition, use, and operation and the records maintained in connection
therewith, and to visit and inspect the facilities and to discuss the business
affairs and finances of Lessee with the principal officers of Lessee, to the
extent the same relate to Lessee’s ability to perform its obligations hereunder,
all at such reasonable times and as often as Lessor may reasonably request; 
provided, however, if an Event of Default has occurred and is continuing Lessee
shall reimburse Lessor for all reasonable costs and expenses incurred in
conducting such inspection (for an inspection team of no more than five). Lessee
shall also provide Lessor with at least sixty (60) days’ prior written notice of
the time and place at which the Airframe shall undergo any major check (i.e.,
any “C” check or above). Neither Lessor nor any Participant shall have any duty
to make any such inspection and shall not incur any liability or obligation by
reason of not making such inspection. Any such inspection, whether at Lessee’s
facilities, during the “C” check, or otherwise, shall not interfere with
Lessee’s normal operation or the performance of the relevant maintenance check,
as applicable.

 

7.2  Financial and Other Information. From the date this Lease is entered into
between Lessor and Lessee, Lessee shall furnish Lessor with the following
(unless available to Lessor via the internet and Lessee has so advised Lessor):

 

(i)                                     within sixty (60) days (or, if Lessee
has obtained an extension of time from the Securities and Exchange Commission to
file its Form 10-Q, within 90 days) after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, a copy of the Form 10-Q filed
by Holdings with the Securities and Exchange Commission for such quarterly
period, or if no Form 10-Q shall have been filed for such quarterly period, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and (in the case of the statement for
operations) for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in comparative form the figures for the corresponding period
or periods (or, in the case of the balance sheet, as of the end of the
corresponding period or periods) of the previous fiscal year, all certified by
one of Holdings’ financial officers as presenting fairly in all material respect
the financial condition and results of operations of Lessee and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(ii)                                  within ninety (90) days (or, if Lessee has
obtained an extension of time from the Securities and Exchange Commission to
file its Form 10-K, within 120 days) after the end of each fiscal year of
Holdings, a copy of the Form 10-K filed by Holdings with the Securities and
Exchange Commission for such fiscal year, or if

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

7-1

--------------------------------------------------------------------------------


 

no Form 10-K shall have been filed for such fiscal year, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the close of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing to
the effect that such consolidated financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of Lessee and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP;

 

(iii)                               together with each set of financial
statements referred to in clauses (i) and (ii), a certificate signed by a
principal officer of Lessee, to the effect that such officer has reviewed the
relevant terms of this Lease and has made, or caused to be made under his
supervision, a review of the transactions and condition of Lessee during the
accounting period covered by such financial statements, and that such review has
not disclosed the existence during such accounting period, nor does such officer
have any knowledge of the existence, as at the date of such certificate, of any
condition or event which constitutes an Event or an Event of Default, or, if
such condition or event which constitutes an Event or an Event of Default
existed or exists, specifying the nature and period of existence thereof and
what action Lessee has taken or is taking or proposes to take with respect
thereto; and

 

(iv)                              such other data and information as Lessor may
from time to time reasonably request.

 

7.3                               Reports of Aircraft Use. Within fifteen (15)
days following the end of each calendar month throughout the Term and at the
time of return of the Aircraft to Lessor, Lessee shall:

 

(i)                                     notify Lessor of the number of Flight
Hours and Cycles which have been accumulated on the Airframe, each Engine, the
Landing Gear and the APU, respectively, during the preceding calendar month; and

 

(ii)                                  provide Lessor with details of: 
(A) replacement of Engine, APU, Landing Gear and control surface changes (and
the reason for such changes), (B) major repairs, modifications, alterations and
additions to an Item of Equipment, (C) service bulletins and airworthiness
directives applicable to and accomplished with respect to any Item of Equipment,
and (D) copies of any repair or modification drawings or data covering any
unique or nonstandard modifications to an Item of Equipment, in each case with
respect to such preceding calendar month. For the avoidance of doubt, Lessee is
not required to report to Lessor with respect to any of the events described in
clauses (A) through (D) for any calendar month if any such event did not occur
in such calendar month.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

7-2

--------------------------------------------------------------------------------


 

ARTICLE 8.                             INDEMNIFICATION BY LESSEE.

 

8.1                               General Indemnity. Lessee agrees to pay, and
on demand to indemnify and hold harmless, Lessor, each Participant and the
Lenders, and their respective officers, directors, managers, employees,
servants, agents, shareholders, Affiliates, successors, assigns and transferees
(individually, an “Indemnitee”), from and against any and all claims, damages,
losses, liabilities (including, but not limited to, any claim or liability for
strict liability in tort or otherwise, including, without limitation, liability
arising under any applicable environment, noise or pollution control statute,
rule or regulation), demands, suits, judgments, causes of action and all legal
proceedings, whether civil or criminal, penalties, fines and other sanctions,
and any costs and expenses incurred in connection therewith, including
reasonable attorney’s fees, which may directly or indirectly result from, relate
to or arise out of the assigned portions of the Purchase Agreement, this Lease
or the condition, ownership, manufacture, purchase, design, demonstration
flight, inspection, delivery, nondelivery, acceptance, nonacceptance, rejection,
import, export, registration, lease, sublease, possession, control, storage,
return, transportation, disposition, use or operation of any Item of Equipment
(except as to an Indemnitee for claims that are the result of the gross
negligence or willful misconduct of such Indemnitee), or which may be caused by
any malfunction or defect in any Item of Equipment, latent or otherwise, arising
from the material or any article used therein or from the design, testing or use
thereof or from any maintenance, service, repair, overhaul, improvement,
modification or alteration thereof, regardless of when such defect shall be
discovered, whether or not such Item of Equipment is at the time in the
possession of Lessee and wherever located.

 

Notwithstanding anything to the contrary contained in this Article 8.1, the
indemnification provided for in this Article 8.1 shall only apply to events or
circumstances which:

 

(i)                                     occur prior to the expiration or sooner
cancellation or termination of this Lease and return of the Aircraft pursuant to
the terms hereof, regardless of when asserted;

 

(ii)                                  are caused by or attributable to acts or
omissions of Lessee, or any of its officers, directors, employees, servants,
agents, contractors or Affiliates; or

 

(iii)                               are not covered under Article 8.4.

 

8.2                               Withholding Tax Indemnity. Lessee agrees that
each payment of Rent payable by Lessee pursuant to this Lease shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future taxes, fees and other charges of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Entity and required to be withheld or deducted from any Rent payable by, or on
behalf of, Lessee hereunder, and Lessee shall indemnify, defend and hold
harmless Lessor, on an after-tax basis, with respect to any withholding taxes
whenever imposed (all such taxes, fees and other charges being herein referred
to as “Withholding Taxes”). If any Withholding Taxes are

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-1

--------------------------------------------------------------------------------


 

required by operation of Law or otherwise to be withheld or deducted from any
Rent payment payable by Lessee hereunder, Lessee shall:

 

(i)                                     make the appropriate withholding and pay
to the appropriate Governmental Entity the amount of such Withholding Taxes, and
make such reports and filings in connection therewith in the time and manner
required by applicable Law; and

 

(ii)                                  pay to Lessor such additional amounts as
Rent as will be necessary to result in the receipt by Lessor, on the due date
for payment of such Rent payment, of all sums necessary to enable Lessor to
receive and retain, after such withholding and after deduction by Lessor for any
taxes (domestic or foreign) that may be required to be paid as the result of
Lessor’s receipt or accrual of such additional amounts payable by Lessee, the
amount that Lessor would have received and retained had no such deduction or
withholding been required; and

 

(iii)                               promptly furnish to Lessor an official
receipt or other documentation evidencing payment of such Withholding Taxes to
such Governmental Entity.

 

8.3                               Value Added Taxes. All Basic Rent and other
amounts payable by Lessee under this Lease are exclusive of any value added tax,
turnover tax or similar tax or duty. If a value added tax or any similar tax or
duty is payable in any jurisdiction in respect of an Item of Equipment or any
Basic Rent or other amounts payable by Lessee under this Lease, Lessee will pay
such value added tax or similar tax or duty and indemnify Lessor against any
claims for the same and any related claims, losses or liabilities.

 

8.4                               General Tax Indemnity.

 

8.4.1                     Indemnity.  In addition to the obligation to indemnify
Lessor in respect of Withholding Taxes pursuant to Article 8.2 and value added
tax, turnover tax and similar taxes pursuant to Article 8.3, and not by way of
limiting Article 8.2 or Article 8.3, Lessee agrees to pay, and on written demand
to indemnify and hold harmless the Indemnitees from all license, recording and
registration fees and all sales, use, personal property, stamp, documentary,
customs, excise, income, consumption, value added and other taxes, levies,
imposts, duties, assessments, charges and withholdings of any nature whatsoever,
together with any penalties, fines, additions and interest thereon
(collectively, “taxes, fees and other charges”) imposed against an Indemnitee,
Lessee or any Item of Equipment or any part thereof by any Governmental Entity
(domestic or foreign), upon or with respect to any Item of Equipment or any part
thereof or upon or with respect to the purchase, acceptance, ownership,
delivery, registration, leasing, subleasing, possession, use, operation,
departure, landing, maintenance, repair, modification, location, importation,
exportation, sale, return, storage or other disposition thereof, or upon or with
respect to the rentals, receipts or earnings arising therefrom or received with
respect thereto, or upon or with respect to the assigned portions of the
Purchase Agreement or this Lease, and all costs and expenses, including legal
and accounting fees and disbursements, incurred in connection therewith
(including those that may be incurred in connection with

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-2

--------------------------------------------------------------------------------


 

the preparation and filing of any income tax or other returns that Lessor may be
required to file in the Country of Registration), unless, but only so long as,
such taxes, fees and other charges are being contested by Lessee in good faith
and by appropriate proceedings, so long as, in Lessor’s reasonable judgment,
such proceedings do not involve any danger of the sale, forfeiture or loss of
any Item of Equipment, or any interest therein.

 

8.4.2                     Exclusions from General Tax
Indemnity.  Notwithstanding anything to the contrary in Article 8.2, 8.3 or
8.4.1, Lessee shall not be liable to indemnify an Indemnitee for or in respect
of any of the following:

 

(i)                                     United States federal income taxes based
on or measured by the net income or gross receipts of such Indemnitee, or taxes
in lieu thereof (including minimum taxes and taxes on or measured by any item of
tax preference),

 

(ii)                                  income, business or franchise taxes
imposed by any jurisdiction in which such Indemnitee has its principal place of
business or is otherwise subject to such tax as a result of business
transactions or other presence unrelated to the transactions contemplated by
this Lease, except to the extent such taxes, fees, or other charges are imposed
solely as a result of: (A) the use, operation, location or registration of any
Equipment in such jurisdiction, (B) the place of incorporation, commercial
domicile, or other presence in such jurisdiction of Lessee, any sublessee or any
user of or person in possession of the Aircraft, the Airframe, any Engine, any
Part, or any part of any of the foregoing, or (C) any payments made under this
Lease or related documents being made from such jurisdiction,

 

(iii)                               any taxes, fees, or other charges imposed
upon such Indemnitee who is a successor by merger, acquisition, spinoff,
assignment (pursuant to Article 17.7 hereof), divestiture or similar transaction
to an Indemnitee existing on the Delivery Date, to the extent that such taxes,
fees or other charges exceed the taxes, fees or other charges that would have
been imposed on the original Indemnitee; or

 

(iv)                              any taxes, fees, or other charges imposed as
the result of the voluntary or involuntary sale, transfer, assignment, novation
or other disposition by an Indemnitee of all or a portion of its interest in
this Lease or any Item of Equipment or any legal or beneficial ownership of any
Person that holds a direct or indirect interest in this Lease or any Item of
Equipment, unless such sale, transfer, assignment, novation or other disposition
occurs following the occurrence and during the continuance of an Event of
Default or Event of Loss, and in any event only to the extent such taxes, fees,
or other charges are in excess of the taxes, fees, or other charges that would
have been imposed had there been no such sale, transfer, assignment, novation or
other disposition.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-3

--------------------------------------------------------------------------------

 

8.4.3                     Contest.   If a written claim is made against an
Indemnitee or Lessee for any taxes, fees and other charges, such Indemnitee or
Lessee, as the case may be, shall within thirty (30) days after receipt of such
claim notify the other, but the failure to so notify shall not affect Lessee’s
obligations under this Article 8.4 except to the extent such failure actually or
effectively precludes Lessee’s right to contest such claim. If requested by
Lessee in writing within thirty (30) days after such notification, Lessor shall
or shall cause such Indemnitee, upon receipt of indemnity satisfactory to it and
at the expense of Lessee (including without limitation, all reasonable costs,
expenses, losses, legal and accounting fees and disbursements, penalties and
interest) in good faith to contest the validity, applicability or amount of such
taxes, fees and other charges in the forum selected by such Indemnitee by:

 

(i)                                  resisting payment thereof if practicable;
or

 

(ii)                               if payment is made, using reasonable efforts
to obtain a refund thereof in appropriate administrative and judicial
proceedings;

 

provided, that if an Indemnitee controls such contest, Lessee may participate in
such contest at its own expense; the Indemnitee shall on request inform Lessee
of all material developments in the contest; the Indemnitee shall consult with
Lessee regarding all material issues of the contest and shall in reasonable good
faith attempt to implement all reasonable advice of Lessee regarding the
resolution of the contest; and the Indemnitee (unless required by law) shall not
settle any contest or make any payments regarding such contest without the
consent of Lessee, provided that such consent shall not be unreasonably withheld
by Lessee); provided, however, Lessor shall not be required to take or to cause
any Indemnitee to take any action to contest a claim unless:

 

(A)                           Lessee provides Lessor, together with such written
request, with an opinion of independent tax counsel satisfactory to Lessor both
as to counsel and substance, to the effect that there is a meritorious basis for
such contest;

 

(B)                             such action to be taken will not result in the
risk of an imposition of criminal penalties or, in Lessor’s reasonable judgment,
any risk of any sale, forfeiture or loss of, or creation of any Lien on any
Equipment, or any interest therein;

 

(C)                             no Event or Event of Default shall have occurred
and be continuing;

 

(D)                            if such Indemnitee shall pay such tax and seek a
refund, Lessee has advanced the amount of such tax to such Indemnitee with
respect to such advance;

 

(E)                              the amount of the taxes at issue exceeds
$25,000 (or the equivalent in any other currency); and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-4

--------------------------------------------------------------------------------


 

(F)                              Lessee shall have provided such Indemnitee with
a written acknowledgment of liability if and to the extent that the contest is
not successful.

 

8.4.4                     Refund.      If an Indemnitee shall obtain a refund of
all or any part of such taxes, fees and other charges paid by Lessee, Lessor
shall cause such Indemnitee to pay Lessee the amount of such refund, after
deducting all costs and expenses that were incurred by such Indemnitee in
connection therewith; provided that such amount shall not be payable before such
time as Lessee shall have made all payments and indemnities then due hereunder.
If in addition to such refund an amount representing interest on the amount of
such refund is received, Lessee shall be paid that proportion of such interest
which is fairly attributable to taxes, fees and other charges paid by Lessee
prior to the receipt of such refund; provided, however, that no amount shall be
payable under this or the preceding sentence during any period in which an Event
or an Event of Default has occurred and is continuing. In case any report or
return is required to be made with respect to any obligation of Lessee under or
arising out of Article 8, Lessee will either make such report or return in such
manner as will show the interests of Lessor and the Participants in the Aircraft
and send a copy of such report or return to Lessor, or will notify Lessor of
such requirement and make such report or return in such manner as shall be
satisfactory to Lessor.

 

If an Indemnitee (i) shall obtain a refund of all or any part of any taxes, fees
and other charges paid or reimbursed by Lessee or (ii) shall realize and
recognize a reduction in its liability for taxes on or measured by net income
due to the incurrence or payment of any taxes, fees and other charges for which
Lessee shall have indemnified such Indemnitee, Lessor shall pay to Lessee (or if
such Indemnitee is an Indemnitee other than Lessor, Lessor shall cause such
Indemnitee to pay to Lessee) an amount equal to the lesser of (A) the sum of
such refund (after deducting all costs and expenses that were incurred by such
Indemnitee and not reimbursed by Lessee for the purpose of obtaining such
refund) or tax saving plus any additional net tax saving realized by such
Indemnitee as a result of such payment and (B) the amounts previously paid by
Lessee to such Indemnitee pursuant to this Article 8.4, less all prior payments
made by such Indemnitee to Lessee pursuant to this sentence, provided that such
amount shall not be payable if and to the extent that and only so long as any
amount payable by Lessee to such Indemnitee hereunder is due and unpaid. If in
addition to such refund an amount representing interest on the amount of such
refund is received, Lessee shall be paid that proportion of such interest which
is fairly attributable to taxes, fees and other charges paid or indemnified by
Lessee prior to the receipt of such refund; provided, however, that no amount
shall be payable under this or the preceding sentence during any period in which
an Event or Event of Default has occurred and is continuing; and, provided,
further, that if an Indemnitee loses any tax benefit or savings with respect to
which payment has been made pursuant to the foregoing provisions of this
paragraph subsequent to any payment to Lessee with respect thereto, Lessee shall
indemnify such Indemnitee with respect to such loss pursuant to the provisions
of this Article 8.4 (but without regard to any exclusion thereof).

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-5

--------------------------------------------------------------------------------


 

8.5                               After-Tax Nature of Indemnity. Lessee further
agrees that any payment or indemnity  by Lessee under this Article 8 shall
include any amount necessary to hold the Indemnitees harmless on an after-tax
basis from all withholding taxes and other taxes, fees and other charges
required to be paid with respect to such payment or indemnity under the Laws of
any domestic or foreign Governmental Entity.

 

8.6                               Survival of Indemnities. All of the
obligations of Lessee under Article 8 shall continue in full force and effect
notwithstanding the expiration or sooner cancellation or termination of this
Lease and are expressly made for the benefit of, and shall be enforceable by,
the Indemnitees and their successors and assigns.

 

8.7                               Tax Forms. Promptly following the written
request of Lessee, Lessor (or any assignee or transferee of Lessor, other than
an assignee for security purposes) shall provide Lessee a new, true, complete
and accurate Form W-8BEN, W-8ECI, W-9, or similar form, duly executed by the
person(s) treated as the recipient(s), for U.S. tax purposes, of the payments
made by Lessee under this Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

8-6

--------------------------------------------------------------------------------


 

ARTICLE 9.                             DAMAGE, DESTRUCTION, REQUISITION,
CONDEMNATION.

 

9.1                               Event of Loss with Respect to Aircraft. From
the time of delivery of the Aircraft to Lessee hereunder until the return of the
Aircraft to Lessor in compliance with the requirements of Article 13 hereof,
Lessee shall bear all risks of loss or damage to the Aircraft, no matter how
occasioned and from every source or cause whatsoever. Upon the occurrence of an
Event of Loss with respect to the Airframe or the Airframe and any Engines or
engines then installed thereon, Lessee shall give Lessor prompt written notice
thereof and shall pay or cause to be paid to Lessor within ninety (90) days of
such Event of Loss all Basic Rent payments payable for the Aircraft (and all
other accrued and unpaid Rent) through the date of such payment, together with
the Stipulated Loss Value of the Aircraft, computed as of the Basic Rent payment
date immediately preceding such Event of Loss. At such time as Lessor has
received the foregoing sums:

 

(i)                                   the obligation of Lessee to pay Basic Rent
hereunder shall terminate;

 

(ii)                                the Term for the Aircraft shall end; and

 

(iii)                             Lessor will transfer or cause to be
transferred to Lessee (or to the relevant insurers, as the case may be), without
representation, recourse or warranty of any kind, express or implied (except a
warranty that the Aircraft is free of Lessor Liens and defects in title
resulting from Lessor’s acts), all of Lessor’s right, title and interest, if
any, in and to the Aircraft.

 

9.2                               Event of Loss with Respect to an Engine.

 

9.2.1           Replacement Engine.  Upon the occurrence of an Event of Loss
with respect to an Engine not then installed on the Airframe, or in the Event of
Loss with respect to an Engine installed on the Airframe but not involving an
Event of Loss with respect to the Airframe, Lessee shall give Lessor prompt
written notice thereof and Lessee shall, as promptly as possible and in any
event within ninety (90) days after the occurrence of such Event of Loss, duly
convey to Lessor, as a replacement for the Engine with respect to which such
Event of Loss occurred, title to another Rolls Royce Trent 772B engine, rated at
71,100 lbs. thrust, owned by Lessee free and clear of all Liens and having a
value, utility, modification status and useful life at least equal to, and being
in as good operating condition (including (x) the incorporation of all
airworthiness directives and service bulletins on such engine as on the Engine
with respect to which such Event of Loss occurred, (y) no greater number of
Flight Hours or Cycles accumulated on such engine as compared to the Engine with
respect to which such Event of Loss occurred, and (z) having, in aggregate, no
less Cycles remaining on the life-limited parts of such engine as compared to
the Engine with respect to which such Event of Loss occurred, with no one
life-limited part having less than 95% of the Cycles (or 90% of the Cycles under
the circumstances described in and subject to the provisions of the last
paragraph of this Article 9.2.1) remaining thereon as compared to the Engine
with respect to which such Event of Loss occurred) as, the Engine with respect
to

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9-1

--------------------------------------------------------------------------------


 

which such Event of Loss occurred, assuming such Engine was of the value,
utility, modification status and useful life and in the condition and repair
required by the terms hereof immediately prior to the occurrence of such Event
of Loss; and in such case, Lessee, at its own expense, will promptly:

 

(i)                                   furnish Lessor with a bill of sale for
such replacement engine, in form and substance satisfactory to Lessor, and take
such action, at Lessee’s expense and as Lessor may request, to register such
bill of sale with the International Registry;

 

(ii)                                execute a supplement hereto in form and
substance satisfactory to Lessor subjecting such replacement engine to this
Lease and cause the same to be duly recorded pursuant to the Laws of the Country
of Registration and with the International Registry;

 

(iii)                             furnish Lessor with evidence of Lessee’s title
to such replacement engine (including, if requested, an opinion of Lessee’s
counsel) and of compliance with the insurance provisions of Article 10 hereof
with respect to such replacement engine as Lessor may reasonably request; and

 

(iv)                            take such other action as Lessor may reasonably
request in order that title to such replacement engine be duly and properly
vested in Lessor and leased hereunder to the same extent as the Engine replaced
thereby.

 

Lessee shall cause such replacement engine to become subject to the TotalCare
Agreement to the same extent as if the replacement engine had been delivered
with the Aircraft on the Delivery Date, and shall ensure that the replacement
engine shall be eligible to become subject to an equivalent TotalCare Agreement
between the Engine manufacturer and Lessor, or Lessee shall pay Lessor, on
demand, an amount equal to the amount payable pursuant to Paragraph 5(iii) of
Schedule “1”, as such amount has been adjusted to the date of payment pursuant
to the provisions of this Lease, for each Flight Hour accumulated on such engine
to the date of payment since new, if such engine has not undergone a Performance
Restoration shop visit, or since its last Performance Restoration shop visit if
is has undergone a Performance Restoration shop visit, and Lessee shall continue
to pay Lessor Performance Restoration Payments for such engine for each Flight
Hour accumulated on such engine thereafter in accordance with the provisions of
this Lease.

 

Without limiting the foregoing, if any life-limited part of the replacement
engine has less Cycles remaining thereon than on the life limited Parts of the
Engine to be replaced and as a result thereof such life-limited part is
reasonably expected to cause such replacement engine to undergo a Performance
Restoration shop visit or a shop visit to replace such life-limited part earlier
than would have been required if such life limited part(s) had at least the same
number of Cycles remaining thereon as on the life limited Part(s) of the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9-2

--------------------------------------------------------------------------------


 

Engine to be replaced (each such shop visit being hereafter referred to as a
“Premature Visit”), Lessee shall compensate Lessor as follows:

 

(a)                                  if the replacement engine is subject to the
TotalCare Agreement to the same extent as if the replacement engine had been
delivered with the Aircraft on the Delivery Date (and so long as the replacement
engine is eligible to become subject to an equivalent TotalCare Agreement
between the Engine manufacturer and Lessor following the expiration or sooner
termination of the Term), and if the Premature Visit of such engine will occur
during the Term, Lessee shall at the time of replacement of such Engine
compensate Lessor for the missing Cycles from such life-limited part(s) of the
replacement engine and for the lost utility of any other life-limited part of
the replacement engine that, in accordance with prudent engine rebuild
standards, will be replaced during the Premature Visit, in each case using the
then current Engine Life-Limited Parts Payment amount to determine the amount of
such compensation, and Lessee shall reconcile with the Engine manufacturer for
Performance Restoration shop visits for the replacement engine under the
TotalCare Agreement. If the Premature Visit of such engine will not occur during
the Term, Lessee shall at the time of replacement of such Engine compensate
Lessor for the amounts described above in this clause (a) and, in addition, if
it appears that the replacement engine will not remain subject to the Engine
manufacturer’s TotalCare Program following the end of the Term, then, at the
time of return of the Aircraft to Lessor at the end of the Term Lessee will also
compensate Lessor for the anticipated number of Flight Hours available on such
replacement engine that are expected to be lost as a result of such replacement
engine undergoing a Premature Visit involving Performance Restoration, such
compensation to be determined by multiplying the number of such Flight Hours by
an amount equal to the amount payable pursuant to Paragraph 5(iii) of Schedule
“1”, as such amount has been adjusted to the date of payment pursuant to the
provisions of this Lease; or

 

(b)                                 if the replacement engine is not subject to
the TotalCare Agreement (or is not eligible to become subject to an equivalent
TotalCare Agreement between the Engine manufacturer and Lessor following the
expiration or sooner termination of the Term), Lessee shall at the time of
replacement of such Engine:  (A) compensate Lessor for the missing Cycles from
such life-limited part(s) of the replacement engine and the lost utility of any
other life-limited part of the replacement engine that, in accordance with
prudent engine rebuild standards, will be replaced during the Premature Visit,
in each case using the then current Engine Life-Limited Parts Payment amount to
determine the amount of such compensation, and (B) pay Lessor an amount equal to
the amount payable pursuant to Paragraph 5(iii) of Schedule “1”, as such amount
has been adjusted to the date of payment pursuant to the provisions of this
Lease, for each Flight Hour accumulated on such engine to the date of payment
since new, if such engine has not undergone a Performance Restoration shop
visit, or since its last Performance Restoration shop visit if is has undergone
a Performance Restoration

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9-3

--------------------------------------------------------------------------------


 

shop visit, and Lessee shall continue to pay Lessor Performance Restoration
Payments for such engine for each Flight Hour accumulated on such engine
thereafter in accordance with the provisions of this Lease.

 

Notwithstanding the requirement in the first paragraph of this Article 9.2.1
that no life-limited part of the replacement engine may have less than 95% of
the Cycles remaining thereon as compared to the life-limited Part(s) of the
Engine to be replaced, provided no one life-limited part of the replacement
engine has less than 90% of the Cycles remaining thereon as compared to the
life-limited Part(s) of the Engine to be replaced and such life-limited
part(s) is not reasonably expected to cause such replacement engine to undergo a
Premature Visit, Lessee shall at the time of replacement of such Engine
compensate Lessor for the missing Cycles, using the then current Engine
Life-Limited Parts Payment amount to determine the amount of such compensation.

 

9.2.2                     Transfer of Title to Engine.   Upon full compliance by
Lessee with the terms of Article 9.2.1, Lessor will transfer to Lessee (or to
the relevant insurers, as the case may be), without representation, recourse or
warranty of any kind, express or implied (except a warranty that such Engine is
free of Lessor Liens and defects in title resulting from Lessor’s acts), all of
Lessor’s right, title and interest, if any, in and to the Engine with respect to
which such Event of Loss occurred and, for all purposes hereof, such replacement
engine shall be deemed an “Engine” as defined herein. No Event of Loss with
respect to an Engine shall, except as otherwise expressly provided in this
Article 9, result in any reduction in Basic Rent. If Lessee replaces an Engine
that has been subjected to an Event of Loss (the “Destroyed Engine”) with an
engine that is new and unused (i.e., no Cycles or Flight Hours accumulated
thereon or on any part thereof), Lessor will refund to Lessee the Performance
Restoration Payments and Engine Life-Limited Parts Payments that have
theretofore been paid to Lessor in respect of the Destroyed Engine, less the
amount theretofore paid or for which Lessor has any obligation to pay from such
Performance Restoration Payments or Engine Life-Limited Parts Payments in
respect of any maintenance or purchase of life-limited Parts contemplated by
Article 5.4 hereof for the Destroyed Engine. If Lessee replaces a Destroyed
Engine with a used engine that has less Flight Hours/Cycles accumulated thereon
than the Destroyed Engine, Lessor and Lessee shall in good faith consult with
each other in the effort to determine whether (and, if so, how much) Performance
Restoration Payments and Engine Life-Limited Parts Payments that have
theretofore been paid to Lessor in respect of the Destroyed Engine should be
refunded to Lessee, all with the goal that neither party should receive a
windfall nor be at a disadvantage after taking the overall condition and history
of the replacement engine into account. In any event, the Performance
Restoration Payments and Engine Life-Limited Parts Payments that have
theretofore been paid to Lessor in respect of the Destroyed Engine will be made
available to Lessee for Performance Restoration and life-limited Parts
replacement of the replacement engine on the same terms as if such replacement
engine were the Destroyed Engine.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9-4

--------------------------------------------------------------------------------


 

9.3                               Application of Payments from Governmental
Entity in Respect of Event of Loss. Any payments (other than insurance proceeds,
the application of which is provided for in Article 10 hereof) received at any
time by Lessor or Lessee from any Governmental Entity or other person with
respect to an Event of Loss with respect to any Item of Equipment will be
applied as follows:

 

(i)                                   if such payments are received with respect
to an Event of Loss relating to the Airframe or the Airframe and the Engines or
engines installed on the Airframe, after reimbursement to Lessor for all costs
and expenses, including attorneys fees, incurred in connection with such Event
of Loss, so much of such payment as shall not exceed the amounts due under
Article 9.1 shall be applied in reduction of Lessee’s obligation to pay such
amounts, if not already paid by Lessee, or, if already paid by Lessee, shall be
applied to reimburse Lessee for its payment of such amounts, and the balance, if
any, of such payment remaining thereafter will be paid over to or retained by
Lessor; and

 

(ii)                                if such payments are received with respect
to an Engine under circumstances contemplated by Article 9.2.1, so much of such
payments remaining after reimbursement to Lessor for all costs and expenses,
including attorneys fees, incurred in connection with such Event of Loss shall
be paid over to, or retained by, Lessee, provided that Lessee shall have fully
performed or concurrently therewith will fully perform the terms of
Article 9.2.1.

 

9.4                               Application of Payments During Existence of
Event or Event of Default. Any amount referred to in Article 9.3(i) or
(ii) which is payable to Lessee shall not be paid to Lessee or, if such amount
has been previously paid to Lessee, shall not be retained by Lessee, if at the
time of such payment an Event or an Event of Default shall have occurred and be
continuing. In such event, all such amounts shall be paid to and held by Lessor
as security for the performance by Lessee of its obligations hereunder and under
the Companion Lease or, at Lessor’s option, applied by Lessor toward payment of
any of such obligations of Lessee at the time due hereunder or thereunder as
Lessor may elect in its sole discretion. At such time as Lessee shall have cured
all Events and Events of Default, all such amounts at the time held by Lessor in
excess of the amounts, if any, which Lessor shall have elected to apply as above
provided shall be paid to Lessee.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

9-5

--------------------------------------------------------------------------------


 

ARTICLE 10.                      INSURANCE.

 

10.1                        Liability and Property Damage Insurance. Lessee will
carry and maintain in effect with respect to the Aircraft, at its own expense,
with insurers of recognized responsibility and substantial financial capacity
acceptable to Lessor in its sole discretion, comprehensive aircraft third party,
passenger, baggage, cargo, products, mail and airline general third party legal
liability insurance (including, inter alia, contractual liability), including
war and allied perils as per AVN 52E (or war risks insurance provided by the
U.S. Government per Chapter 443 war risks insurance, as may exist from time to
time (“FAA War Risks Insurance”), in amounts which are not less than and of the
types usually carried by companies engaged in the same or similar business,
similarly situated with Lessee, and owning or operating similar aircraft and
engines and which covers risks of the kind customarily insured against by such
companies, including, inter alia, bodily injury and property damage of whatever
nature; provided, however, in no event shall such amounts of insurance coverage
be less than a combined single limit of liability of $1,000,000,000 for any one
occurrence and in the aggregate for products liability and AVN 52E (or FAA War
Risks Insurance (or such higher amounts as Lessor may from time to time
reasonably require). In no event shall Lessee discriminate against the Aircraft
in respect of the amount or other aspects of liability insurance for the
Aircraft as compared to the amount or other aspects of liability insurance for
other similar aircraft in Lessee’s fleet.

 

10.2                        Insurance Against Loss or Damage to Aircraft. Lessee
shall carry and maintain in effect, at its own expense, with insurers of
recognized responsibility and substantial financial capacity acceptable to
Lessor in its sole discretion, all-risk ground, flight, taxiing and ingestion
aircraft hull insurance on an agreed value basis covering the Aircraft, and
all-risk insurance on an agreed value basis with respect to the Engines while
not installed in the Aircraft and on a full replacement cost basis with respect
to Parts while not installed in the Aircraft, in each case which is of the type
and in substantially the amounts usually carried by companies engaged in the
same or similar business and similarly situated with Lessee, and shall include
war risk insurance (or FAA War Risks Insurance) covering the perils of:

 

(i)                                   war, invasion, acts of foreign enemies,
hostilities (whether war be declared or not), civil war, rebellion, revolution,
insurrection, martial law, military or usurped power, or attempts at usurpation
of power;

 

(ii)                                strikes, riots, civil commotions or labor
disturbances;

 

(iii)                             any act of one or more persons, whether or not
agents of a sovereign power, for political or terrorist purposes and whether the
loss or damage resulting therefrom is accidental or intentional;

 

(iv)                            any malicious act or act of sabotage;

 

(v)                               confiscation, nationalization, seizure,
restraint, detention, appropriation, requisition for title or use by or under
the order of any Governmental Entity

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-1

--------------------------------------------------------------------------------


 

(whether civil, military or de facto) and/or public or local authority including
the government of the Country of Registration; and

 

(vi)                            hijacking or any unlawful seizure or wrongful
exercise of control of the Aircraft or crew in flight (including any attempt at
such seizure or control) made by any person or persons on board the Aircraft
acting without the consent of Lessee;

 

provided, however, that all hull insurance required by this Article 10.2 shall
at all times while the Aircraft is subject to this Lease be for an amount not
less than the Stipulated Loss Value from time to time computed for the Aircraft.
Lessee may self-insure, by means of a deductible or similar clause, the aircraft
hull risk required to be insured against pursuant to this Article 10.2, provided
that the amount of such self-insurance shall not exceed the lesser of $1,000,000
for any one occurrence or the lowest amount of self-insurance/deductible
applying to any similar aircraft in Lessee’s fleet. All of the foregoing
insurance policies required under this Article 10.2 shall provide that any loss
which exceeds $1,000,000 shall be adjusted with Lessor and Lessee and shall be
payable to the order of Mortgagee in Dollars.

 

10.3                        Requirements in Insurance Policies.

 

10.3.1              Requirements.                All insurance policies carried
in accordance with Article 10.1 and 10.2 and all policies taken out in
substitution or replacement for any such policies, shall:

 

(i)                                    be subject to Lessor’s approval;

 

(ii)                                 include a waiver of any rights of
subrogation, set-off, counterclaim or other deduction, whether by attachment or
otherwise as against Lessor and each Participant, and their respective
successors and assigns (hereafter collectively referred to as the “Additional
Insureds”), and the Indemnitees (as defined in Article 8.1);

 

(iii)                              name the Additional Insureds and the
Indemnitees in respect of the insurance carried in accordance with Article 10.1
as additional insureds, as their respective interests appear (but without
imposing upon any such Additional Insured or Indemnitee any obligation imposed
upon the insured, including, inter alia, the liability to pay the premium for
such policies);

 

(iv)                             provide that in respect of the interests of the
Additional Insureds and Indemnitees in such policies, the insurance shall not be
impaired or invalidated by any action or omission of Lessee or any other insured
(other than action of such Additional Insured), and shall insure the Additional
Insureds and Indemnitees, as their respective interests appear, regardless of
any breach or violation by Lessee or any other person (other than such

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-2

--------------------------------------------------------------------------------

 

Additional Insured) of any warranties, declarations or conditions contained in
such policies;

 

(v)                               provide that if such insurance is canceled or
terminated for any reason whatsoever or is changed in any adverse material
respect in relation to the interests of an Additional Insured or if such
insurance is cancelled for nonpayment of premium, such cancellation, termination
or change shall not be effective as to such Additional Insured for thirty (30)
days (seven (7) days, or such lesser period as is customarily available in
accordance with industry practice, in the case of any war risk and allied perils
coverage) after issuance to Lessor and the Participants of written notice by
such insurers of such cancellation, termination or change;

 

(vi)                            in respect of the insurance carried in
accordance with Article 10.2, in the event Lessee maintains separate policies to
cover all risk aircraft hull and war risk and related perils insurances, all
such policies shall include a 50/50 provisional claims settlement arrangement in
the event of dispute over which policy covers the loss;

 

(vii)                         in respect of the insurance carried in accordance
with Article 10.1, be primary without right of contribution from any other
insurance carried by any Additional Insured or Indemnitee with respect to its
interest as such in the Aircraft;

 

(viii)                      provide for worldwide geographical coverage, except
for excluded areas acceptable to Lessor;

 

(ix)                              provide that if Lessee installs an engine that
is owned by it or a third party on the Airframe either: (a) the hull insurance
carried in respect of the Aircraft will automatically increase to such higher
amount as is necessary in order to satisfy the requirement under this Lease for
Lessor to receive the full amount of Stipulated Loss Value payable hereunder as
the result of an Event of Loss to the Aircraft and for the third party engine
owner to receive the full amount payable to the third party engine owner as the
result of an Event of Loss to such third party engine, or (b) separate
additional insurance on such the third party engine will attach in order to
satisfy separately the requirements of the third party engine owner in respect
of such third party engine;

 

(x)                                 provide satisfactory coverage against the
risks associated with electronic date recognition problems, in the form of
AVN2000A, AVN2001A and AVN2002A, or equivalent, substitute or replacement in
respect thereof in accordance with then current market practice (and Lessee
shall make and comply with the warranties, representations, and undertakings
required to be given in connection with obtaining/maintaining such clauses); and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-3

--------------------------------------------------------------------------------


 

(xi)                              comply to the extent necessary with the
insurance requirements set forth in the Manufacturer’s product support and
customer training agreements.

 

10.3.2              Additional Requirements for Liability Insurance. Each
liability insurance policy carried in accordance with Article 10.1 shall contain
a cross-liability endorsement so that each insured, Additional Insured and
Indemnitee shall be protected from claims by each other insured, Additional
Insured or Indemnitee, and a severability of interest provision which shall
expressly provide that all of the provisions thereof shall operate in the same
manner as if there were a separate policy covering each insured, Additional
Insured and Indemnitee; provided, however, such policies shall not operate to
increase the insurers’ limit of liability. Lessee shall cause its insurers to
agree that the indemnity and hold harmless provisions of Article 8.1 are insured
as a contractual assumption of liability by Lessee’s insurers, but only to the
extent of the risks covered by the policy of insurance.

 

10.4                        Uninsured Operations. Lessee shall not operate or
locate any Item of Equipment, or suffer the same to be operated or located, in
any recognized or threatened area of hostilities or in any area or on any route
excluded from coverage by any insurance contemplated by this Article 10. Lessee
shall not operate any Item of Equipment, or suffer the same to be operated, in
any manner or for any purpose which is not covered by the insurance which Lessee
is required to carry and maintain pursuant to this Article 10.

 

10.5                        Application of Insurance Proceeds for Event of Loss.
All insurance payments received as the result of the occurrence of an Event of
Loss (other than an Event of Loss referred to in Article 9.3) with respect to an
Item of Equipment, or any part thereof, will be applied as follows:

 

(i)                                   if such payments are received with respect
to an Event of Loss relating to the Airframe or the Airframe and Engines
installed on the Airframe, so much of such payments remaining after
reimbursement to Lessor for all costs and expenses including attorneys fees
incurred in connection with such Event of Loss as shall not exceed the amounts
due under Article 9.1 shall be applied in reduction of Lessee’s obligation to
pay such amounts, if not already paid by Lessee, or, if already paid by Lessee,
shall be applied to reimburse Lessee for its payment of such amounts, and the
balance, if any, of such payment remaining thereafter will be paid over to or
retained by, Lessee; or

 

(ii)                                if such payments are received with respect
to an Engine under the circumstances contemplated by Article 9.2.1, so much of
such payments remaining after reimbursement to Lessor for all costs and expenses
including attorneys fees incurred in connection with such Event of Loss shall be
paid over to, or retained by, Lessee, provided that Lessee shall have fully
performed or, concurrently therewith, will fully perform the terms of
Article 9.2.1.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-4

--------------------------------------------------------------------------------


 

10.6                        Application of Insurance Proceeds for Other than
Event of Loss. The insurance proceeds of any damage to the Airframe or any
Engine, or part thereof, not constituting an Event of Loss will be applied in
payment (or to reimburse Lessee) for repairs or for replacement property in
accordance with the terms of Articles 5 and 6 hereof, and any balance remaining
after compliance with such Articles with respect to such loss shall be paid to,
or retained by, Lessee.

 

10.7                        Application in Default. Any amount referred to in
Article 10.5(i) or (ii) or in Article 10.6 which is payable to Lessee shall not
be paid to Lessee or, if it has been previously paid directly to Lessee, shall
not be retained by Lessee, if at the time of such payment an Event or an Event
of Default shall have occurred and be continuing. In such event, all such
amounts shall be paid to and held by Lessor as security for the performance by
Lessee of its obligations hereunder and under the Companion Leases or, at
Lessor’s option, applied by Lessor toward payment of any such obligations of
Lessee at the time due hereunder or thereunder as Lessor may elect. At such time
as Lessee shall have cured all Events and Events of Default, all such amounts at
the time held by Lessor in excess of the amounts, if any, which Lessor shall
have elected to apply as above provided shall be paid to Lessee.

 

10.8                        Reports, Certificates, etc.

 

10.8.1              Delivery of Certificate.                    At least three
(3) Business Days prior to the Delivery Date of the Aircraft and concurrently
with the renewal of each insurance policy (but in no event less frequently than
once each calendar year), Lessee will furnish to Lessor and each Participant a
certificate signed by a firm of independent aircraft insurance brokers of
recognized standing and responsibility in the international aviation insurance
industry, appointed by Lessee and acceptable to Lessor, describing in reasonable
detail the insurance then carried and maintained on the Equipment and certifying
that the insurance then carried and maintained on the Aircraft and Engines
complies with the terms hereof.

 

10.8.2              Renewal of Insurance.                        Lessee shall
commence negotiation to renew the insurance required by this Article 10 at least
thirty (30) days prior to the expiration date thereof and upon written
application from Lessor shall provide Lessor with a written status report
regarding such renewal negotiations at least ten (10) Business Days prior to
such expiration date, and facsimile confirmation of completion of renewal prior
to such expiration date.

 

10.8.3              Advice of Default or Termination Regarding Insurance. Lessee
will advise and will cause the insurance brokers referred to in Article 10.8.1
to agree to advise Lessor and each Participant in writing promptly of any
default in the payment of any premium. Lessee will also advise and will also
cause the insurance brokers referred to in Article 10.8.1 to agree to advise
Lessor and each Participant in writing of the termination date of any insurance
carried and maintained on the Aircraft or any Engine pursuant to this Article at
least thirty (30) days (seven (7) days, or such lesser period as is customarily
available in accordance with industry practice, in the case of any war risk and
allied perils coverage) prior to such termination date.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-5

--------------------------------------------------------------------------------


 

10.8.4              Policy of Insurance. Upon request by Lessor, Lessee will
deliver to Lessor a true and complete copy of all policies of insurance carried
by Lessee in accordance with the requirements of this Article 10; provided that
any such request shall not be made any more frequently than once per year so
long as no Event of Default is continuing.

 

10.8.5              Failure to Maintain Insurance.                          In
the event that Lessee shall fail to maintain insurance as herein provided,
without limiting Lessor’s other rights or remedies hereunder, Lessor may at its
option obtain such insurance and, in such event, Lessee shall, upon demand,
reimburse Lessor, as Supplemental Rent, for the cost thereof.

 

10.9                        Insurance - General.

 

10.9.1              Lessor’s Changes to Insurance.                   If at any
time, whether due to changes in aviation insurance market practices or
otherwise, Lessor determines that Lessor’s approval of any insurer or insurance
should be revoked in the interests of the Additional Insureds, Lessor agrees to
consult with Lessee and Lessee’s insurance brokers regarding revocation of such
approval. If, following such consultation, Lessor determines that revocation is
required, Lessee will promptly arrange or procure the arrangement of alternative
cover satisfactory to Lessor.

 

10.9.2              Evidence of Insurance Payments.  Lessee shall, on request,
provide Lessor with satisfactory evidence that the premiums in respect of the
insurance required hereby have been paid.

 

10.9.3              Lessee’s Changes to Insurance.                   Lessee
shall not make, or permit to be made, any modification to or alteration of the
insurance required hereby adverse to the interests of any of the Additional
Insureds or Indemnitees.

 

10.9.4              Deductible.                 Lessee shall be responsible for
and promptly pay any deductible in respect of the insurances required hereby.

 

10.9.5              Additional Information.                  Lessee shall
provide any other insurance-related information or assistance in respect of the
insurances required hereby, as Lessor may reasonably request.

 

10.9.6              Continuing Obligation.                  Lessee shall at its
own expense maintain insurance following the expiration or sooner cancellation
or termination of the Term in respect of Lessee’s indemnity and hold harmless
obligations set forth in Article 8.1, for such period as Lessor may reasonably
require (but in any event not more than two (2) years) naming each Indemnitee
(as defined in Article 8) as an additional insured. Lessee’s obligation under
the preceding sentence shall not be affected by Lessee ceasing to be the lessee
of the Aircraft or by any of the Indemnitees (as defined in Article 8) ceasing
to have an interest in respect of the Aircraft.

 

10.10  Insurance of Lessee’s Interest. Nothing contained in this Lease shall
prevent Lessee from carrying insurance against Events of Loss with respect to
the Equipment in excess of that

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-6

--------------------------------------------------------------------------------


 

required hereunder, and nothing herein shall prevent any Additional Insured, at
its own expense, from carrying additional insurance against Events of Loss with
respect to the Equipment; provided, however:

 

(i)                                   Lessee shall not procure insurance or
permit Lessee to be named assured in any insurance with respect to any Item of
Equipment which could prejudice any Additional Insured’s rights under the
insurance required hereunder or any right of recovery under any such insurance;
and

 

(ii)                                in the event there is a limitation on the
aggregate amount of insurance which may be carried or collected by any or all
parties in respect of any Equipment, Lessee’s right to carry and collect
insurance on such Equipment in excess of that required hereunder shall be
subordinate to and shall not in any way prejudice the right of any Additional
Insured to carry and collect insurance on such Equipment in excess of such
amounts,

 

and provided, further, that in no event may any hull all risk or hull war and
allied perils insurance carried on the Aircraft by Lessee in excess of
Stipulated Loss Value from time to time payable in respect of the Aircraft
exceed 10% of the Stipulated Loss Value from time to time payable in respect of
the Aircraft.

 

10.11                 Insurance of Removed Engines. On or prior to the Delivery
Date, Lessee shall obtain and at all times thereafter throughout the Term shall
maintain all risk insurance covering each Engine when removed from the Airframe
on an “agreed value” basis for the Stipulated Loss Value of an Engine set forth
in paragraph 1 of Schedule “1” and otherwise on terms acceptable to Lessor in
its sole discretion, and Lessee shall provide to Lessor a certificate signed by
the firm of independent aircraft insurance brokers who have provided the
certificates of insurance required by the other provisions of this Article 10
with respect to the Aircraft, certifying on terms acceptable to Lessor that such
additional all risk insurance in respect of such Engine is in effect.

 

10.12                 Assignment of Rights by Lessor. Should Lessor, in
accordance with the terms hereof, assign, novate or otherwise transfer any or
all of its rights, title or interest in, to or under this Lease or sell,
encumber or otherwise dispose of any interest in the Aircraft, Lessee will, upon
request, procure that the party acquiring such right, title or interest will be
added as loss payee and/or additional insured in the policies of insurance
carried pursuant to this Lease and that such party will enjoy the same rights
and benefits theretofore provided to Lessor under the policies of insurance. In
addition, Lessor will continue to be covered by such policies of insurance.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

10-7

--------------------------------------------------------------------------------


 

ARTICLE 11.                      MORTGAGES, LIENS, ETC. Lessee shall not
directly or indirectly create, incur, assume or suffer to exist any Lien on or
with respect to any Item of Equipment, any part thereof, title thereto or any
interest therein, except:

 

(i)                                   Lessor Liens;

 

(ii)                                Liens for taxes either not yet due or being
contested in good faith by appropriate proceedings, but only so long as, in
Lessor’s judgment, such proceedings do not involve any danger of the sale,
forfeiture or loss of any Item of Equipment, or interest therein; and

 

(iii)                             materialmen’s, mechanics’, workmen’s,
repairmen’s, airport charges, employees’ or other like liens arising by
operation of Law in the ordinary course of business and for amounts the payment
of which is either not delinquent or is being contested in good faith by
appropriate proceedings, but only so long as, in Lessor’s judgment, such
proceedings do not involve any danger of the sale, forfeiture or loss of any
Item of Equipment, or any interest therein.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

11-1

--------------------------------------------------------------------------------


 

ARTICLE 12.                      RECORDATION AND FURTHER ASSURANCES.

 

12.1                        Recordation. Lessee shall, at its own cost and
expense, cause the Security Documents, this Lease and the Lease Supplement, and
any and all additional instruments which shall be executed pursuant to the terms
hereof, so far as permitted by applicable Law, to be kept, filed, registered and
recorded at all times in the appropriate offices pursuant to the Laws of the
Country of Registration, pursuant to the Cape Town Convention, and in such other
places, whether within or outside the Country of Registration, as may be
required by applicable Law or as Lessor may reasonably request to perfect and
preserve Lessor’s title to and interest in the Equipment and rights hereunder
(including Lessor’s rights to the Security Deposit), and Lessee shall on request
furnish to Lessor an opinion of counsel satisfactory to Lessor or other evidence
satisfactory to Lessor of each such filing, recordation and registration.
Notwithstanding the foregoing, Lessor shall be solely responsible for the FAA
and International Registry recording/registration fees (and the legal fees
incurred in connection therewith) related to the recording/registration of the
Security Documents with the FAA and the International Registry.

 

12.2                        Conventions. Without limiting Article 12.1, Lessee
shall do or cause to be done, at its own cost and expense, any and all acts and
things which may be reasonably required under the terms of the Convention for
the International Recognition of Rights in Aircraft, signed at Geneva,
Switzerland, on June 18, 1948, to perfect and preserve the title and interests
of Lessor in the Equipment, and Lessee shall also do or cause to be done at its
own expense any and all acts and things which may be required under the terms of
any other agreement, treaty, convention, pact, or by any practice, custom, or
understanding involving any State in which Lessee may operate, and any and all
acts and things which Lessor may reasonably request, to perfect and preserve the
rights of Lessor in the Equipment and hereunder. Lessee at its own cost and
expense shall also from time to time do or cause to be done any and all acts and
things, and provide, execute and deliver any documents requested by Lessor and
which are necessary or advisable to register any interest in the Aircraft (or
any part thereof) or in or under this Lease, or any additional instruments which
shall be executed pursuant to the terms hereof or in connection herewith, in
accordance with the Cape Town Convention, in order to have the full benefit of
the Cape Town Convention in respect of the Aircraft, the Engines and this Lease,
including but not limited to:  (i)  all matters relating to the registration,
perfection, preservation or enhancement of any International Interests with
respect to the Aircraft, the Engines, the Security Documents or this Lease;
(ii)  entry into agreements (subordination or otherwise) to protect and/or
enhance and/or improve the priority of any International Interests relating to
the Aircraft, any Engine or this Lease; and (iii)  excluding in writing the
application of the non-mandatory provisions of the Cape Town Convention, to the
extent such provisions are inconsistent with the terms of this Lease.

 

12.3                        Further Assurances. Lessee will promptly and duly
execute and deliver to Lessor such documents and assurances and take such
further action as Lessor may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Lease, and to
establish and protect the rights and remedies created or intended to be created
in favor of Lessor hereunder.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

12-1

--------------------------------------------------------------------------------


 

ARTICLE 13. RETURN OF AIRCRAFT AND RECORDS.

 

13.1                        Return. Except as otherwise provided herein, at the
expiration of the Term for the Aircraft or upon the sooner cancellation or
termination of this Lease, Lessee, at its own expense, shall return the Aircraft
and Aircraft Documentation and records to Lessor by delivering the same to
Lessor at an airport in Honolulu, Hawaii (or other location in the continental
United States as may be mutually agreed) in full compliance with all Lessee’s
obligations hereunder, cleared through all appropriate customs (it being
understood that Lessee shall be responsible for the payment of all customs and
export duties, and Lessee will, immediately upon return of the Aircraft to
Lessor, cause the deregistration of the Aircraft in the Country of
Registration). The Aircraft, at the time of return to Lessor, shall be fully
equipped with two (2) Engines properly installed thereon. Promptly following the
return of the Aircraft and Aircraft Documentation to Lessor in compliance with
the requirements of this Lease, but in no event more than thirty (30) days
thereafter, Lessor shall reimburse Lessee for the cost of the fuel contained in
the fuel tanks of the Aircraft on return.

 

13.2                        Inspection; Demonstration Flight. During the last
sixty (60) days of the Term for the Aircraft, Lessor shall have the right to
inspect the Aircraft and its records, including all maintenance, pilots and
aircraft systems functional check reports, to determine whether the Aircraft and
its records will be in compliance with the requirements for return at the end of
the Term, including confirmation of the serviceability status of each component
of the Aircraft. Lessee shall make such personnel available to Lessor for such
inspection of the Aircraft and its records as Lessor may reasonably require.
Lessor’s right of inspection shall include:

 

13.2.1              Document Inspection. The right to a complete and thorough
inspection of all documents and records maintained for the Aircraft by or for
Lessee (including the then current Maintenance Program and the Engine
performance monitoring data), which Lessee shall make available to Lessor’s
representatives and designees in one central room at the location at which the
Aircraft will be technically accepted by Lessor as contemplated in Article 13.8,
below;

 

13.2.2              Functional/Operational Inspection. The right to conduct a
full systems functional and operational inspection of the Engines and APU,
including the right to undertake a maximum power assurance run of the Engines
and inspect the magnetic chip detectors of the Engines and APU in accordance
with the Aircraft maintenance manual; and

 

13.2.3              Demonstration Flight. The right, following completion of the
“C” check referred to in Article 13.3.1, to have up to four of its
representatives or designees (including potential or prospective
lessees/purchasers) participate as direct observers in a demonstration flight of
the Aircraft to be conducted by Lessee (at Lessee’s expense) in accordance with
the Manufacturer’s standard flight operation check flight procedures. The
demonstration flight shall demonstrate the airworthiness of the Aircraft and the
proper functioning of all systems and components within limits, and shall be for
a

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-1

--------------------------------------------------------------------------------


 

duration necessary to perform such demonstration flight but in any event not
more than of a maximum of ninety (90) minutes.

 

All discrepancies and deficiencies from the return conditions provided herein
shall be corrected by Lessee at its expense. If an additional demonstration
flight is required after correction of such discrepancies and deficiencies
discovered on the initial demonstration flight or during the inspections, Lessee
shall provide such additional demonstration flight. Requests of Lessor’s
representatives and designees during such demonstration flight(s) shall be
carried out by the flight crew, provided that such request is not manifestly
unreasonable and does not endanger the Aircraft or the crew.

 

13.3                        Flight Hours/Cycles/Time Requirements. At the time
of return of the Aircraft to Lessor:

 

13.3.1              “C” Check, etc. The Airframe shall be not more than thirty
(30) days out of its next sequential block systems/zonal/structural “C” check or
equivalent block-type maintenance (with no Flight Hours or Cycles accumulated
thereon, other than for the demonstration flight and any ferry flight required
to return the Aircraft to Lessor), and the corresponding lower level checks
(i.e., “A” checks and all lower level “C” checks), and Lessee shall have
performed all other inspections and tasks, including corrosion prevention and
control and aging aircraft inspections, if any, and all out-of-sequence
inspections due at that time, and all routine and non-routine tasks due at that
time, all with full fault rectification, sufficient to clear the Aircraft for
operation for the next 6,000 Flight Hours, 3,000 Cycles and eighteen (18)
months, all in accordance with the then latest revision of the MPD and all
without taking into account any sampling programs. If Lessor has authorized
Lessee to adopt a Maintenance Program that permits such “C” check to be
performed in phases, prior to return Lessee shall perform all phases of such
maintenance check immediately prior to return of the Aircraft to Lessor in order
to align such maintenance of the Aircraft with the then latest revision of the
Manufacturer’s “block type” MPD to the same extent as if the Maintenance Program
did not permit such maintenance check to be performed in phases. During such “C”
check, Lessee shall also perform any other work reasonably requested by Lessor
and not otherwise required hereunder, and Lessor will reimburse Lessee for the
cost of such work (including labor and materials), billed at Lessee’s most
preferred customer’s rates. Lessee shall give Lessor at least thirty (30) days
prior notice of the date on which such “C” check is to be performed. Such
maintenance, inspections and checks shall be performed by an Approved
Maintenance Performer.

 

13.3.2              Seat Covers; Carpets. All seat covers and carpets in the
Aircraft interior shall be FAA (FAR) and/or EASA compliant and to Lessor’s
cosmetic standard in respect of uniform decor/pattern throughout, and all TSO
tags will be legible.

 

13.3.3              Engines. Neither Engine shall have accumulated more than
7,500 Flight Hours and 1,250 Cycles thereon since its last Performance
Restoration shop visit (subject to paragraph 7 of Schedule “1” hereto). If an
Engine undergoes a Performance Restoration

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-2

--------------------------------------------------------------------------------


 

shop visit during the Term, then, notwithstanding Article 13.3.6, each
life-limited Part of such Engine shall have at least sufficient Cyclic life
remaining thereon as the anticipated remaining life of such Engine, determined
by reference to the then known industry mean time between removals for engines
of similar type, age and characteristics (excluding removals for FOD or operator
convenience, such as to address vibration, fan blade rework, etc.), as indicated
in the Engine manufacturer’s records and based on the average of the industry
mean time between removals over the immediately preceding twelve (12) months.

 

13.3.4              APU. The APU shall be in a serviceable condition and have
accumulated not more than 2,000 APU Hours since its last shop visit for heavy
repair (as defined by the APU manufacturer) (subject to paragraph 8 of Schedule
“1” hereto).

 

13.3.5              Landing Gear. The Landing Gear shall be fresh from overhaul
(i.e., zero Flight Hours/Cycles accumulated thereon), but if the Landing Gear is
overhauled earlier than the manufacturer’s overhaul manual interval, Lessee may
request Lessor to amend this return condition appropriately, and Lessor agrees
to act reasonably in evaluating Lessee’s request. If the Term is extended as
contemplated in Article 3.1, the Landing Gear shall be returned with at least
15,000 Cycles or ninety-six (96) months (whichever is more limiting) remaining
until its next scheduled overhaul in accordance with the MPD.

 

13.3.6              Life-Limited Parts. Each life limited Part of the Engines,
the Landing Gear and the APU shall have at least 3,500 Cycles remaining until
replacement in accordance with the overhaul and maintenance manual of the Engine
manufacturer, the Landing Gear manufacturer, or the APU manufacturer, as
applicable.

 

13.3.7              “Hard Time” Components. All “hard time” components of the
Aircraft (except those referred to in the next sentence of this Article 13.3.7),
shall have at least 6,000 Flight Hours, 3,000 Cycles or eighteen (18) months
(whichever is limiting) remaining until its next scheduled overhaul, shop visit,
inspection or replacement in accordance with the MPD. If a “hard time” component
of the Aircraft has a time between overhauls, shop visits, inspections or
replacements of less than 6,000 Flight Hours, 3,000 Cycles or eighteen (18)
months (whichever is limiting), such component shall be fresh from overhaul,
shop visit, inspection or replacement. In addition, no “hard time” component of
the Aircraft shall have accumulated more than 110% of the total number of Flight
Hours or Cycles accumulated on the Airframe.

 

13.3.8              “On Condition”/”Condition Monitored” Parts. Each component
of the Aircraft which is “on condition” or “condition monitored” shall be in
serviceable condition.

 

13.3.9  ETOPS. The Aircraft’s ETOPS compliance status shall be in accordance
with the Manufacturer’s then current 180 minutes (or greater) ETOPS
Configuration and Maintenance Procedures document.

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-3

--------------------------------------------------------------------------------

 

13.3.10  Interior.  The interior of the Aircraft shall be in substantially the
same dual-class configuration as at delivery hereunder, unless otherwise agreed
by Lessor and Lessee in writing (such consent not to be unreasonably withheld),
except that Lessee may (with all necessary Aeronautics Authority approvals)
change the ratio of first and economy class seats in the front cabin of the
Aircraft and upgrade systems such as in-flight entertainment systems and seats. 
For the avoidance of doubt, no cabin monuments (cabin monuments are limited to
galleys, lavatories, cabin dividers with cabin attendant seats attached, closets
and stowage areas with full cabin ceiling height) may be removed, changed or
altered in connection with any such reconfiguration, without Lessor’s consent
(at Lessor’s sole discretion).

 

All of the foregoing overhauls, checks, maintenance and visits shall have been
performed by an Approved Maintenance Performer and be in compliance with the
Maintenance Program (except to the extent otherwise specified above).  Lessee
shall not be entitled to any adjustment or to be reimbursed or in any way
compensated if the Airframe, any Engine or any Parts are returned in a better
condition than as required under this Article 13.

 

13.4                        General Return Requirements.  The Airframe, Engines
and Parts shall have been maintained, serviced and repaired throughout the Term
in accordance with (i) all the requirements of this Lease, (ii) the Maintenance
Program, and (iii) the rules and regulations of the FAA, and shall be in
compliance with all such requirements and also in compliance with the following:

 

13.4.1              Airworthiness Certificate; Registration.  The Aircraft when
returned to Lessor shall have a currently effective airworthiness certificate or
an airworthiness certificate for export to a location designated by Lessor
issued by the FAA.  In addition, the Aircraft shall be in such condition and
shall have such supporting documentation as would be required for a qualified
owner to immediately obtain an airworthiness certificate from the FAA for FAR
Part 121 passenger operations with no restrictions and an FAA certificate of
registration.

 

13.4.2              General Condition.  (i)  Each Item of Equipment shall be in
the same condition as when delivered to Lessee, reasonable wear and tear from
normal flight operations (but subject to the obligations set forth in Articles
5.3 and 13.4.2(iii)(A) through (E), and alterations and modifications properly
made by Lessee as permitted under this Lease) excepted, shall be in good
operating condition, and shall be free and clear of all Liens, except Lessor
Liens.  The Aircraft shall be serviceable and clean, internally and externally,
by international commercial passenger airline industry operating standards, and
shall have installed thereon and furnished therewith all Engines, Parts and
equipment installed thereon or furnished therewith (including all cabin
passenger service and loose equipment) at the commencement of the Term or
replacements therefor (as herein authorized) and additions and improvements
thereto made in accordance with the provisions of this Lease.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-4

--------------------------------------------------------------------------------


 

(ii)  The Aircraft shall be in compliance with the then current Aircraft flight
manual.  The Engines shall not be on “watch” for any reason requiring any
special or out-of-sequence inspection and shall comply with the operations
specification of Lessee and the Engine manufacturer (or, if such requirements
differ, whichever is the more limiting), without waiver, carryover, deferment,
restriction or exception.  If the historical and technical records and/or trend
monitoring data indicate an acceleration in the rate of deterioration in the
performance of an Engine or the APU which is higher than normal based on
Lessee’s maintenance experience in operating such Engine or APU, Lessee shall,
prior to return, correct such conditions that are determined to be causing such
accelerated rate of deterioration or that otherwise exceed Lessee’s or the
manufacturer’s maintenance manual tolerances.

 

(iii)  Without limiting any of the foregoing, on return the Aircraft shall
comply with the following:

 

(A)                              Exterior; Windows and Doors:

 

(1)                      The fuselage, wings and empennage shall be free of
dents and abrasions which are out of Manufacturer’s Structural Repair Manual
limits, and free of loose or pulled rivets.

 

(2)                      Windows shall be free of delamination, distortion and
blemishes out of Manufacturer’s maintenance manual limits and shall be properly
sealed and free of crazing.

 

(3)                      Doors shall be free-moving, correctly rigged, and
fitted with serviceable seals.

 

(4)                      All external placards and markings shall be installed
and legible.

 

(5)                      All leading edges shall be free from damage out of
Manufacturer’s Structural Repair Manual limits.

 

(6)                      The fuselage, wings, empennage and fuel tanks shall be
free of hydraulic, oil and fuel leaks.

 

(7)                      All flight controls shall be properly balanced.

 

(B)                                Interior:

 

(1)                      The interior of the Aircraft, including galleys, ovens
and the cockpit, shall be deep-cleaned.

 

(2)                      All passenger, cabin attendant and cockpit seats,
including lap straps, harnesses restraints and mechanisms, and all seat covers
and cushions shall conform to Aeronautics Authority and

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

 

13-5

--------------------------------------------------------------------------------


 

FAA/EASA fire-resistance and crash-worthiness regulations, and shall be fully
cleaned, serviceable and in good condition, and repainted as necessary.

 

(3)                      All plastic moldings in the seats shall be free from
cracks.

 

(4)                      All passenger, cabin attendant and cockpit seat covers
shall be freshly dry cleaned and not frayed or worn, and any seat covers that
have stains or unsightly blemishes shall be replaced with equivalent covers in
like pattern and color.

 

(5)                      The passenger service units shall be serviceable,
secure, clean and free of cracks and stains, and all lights, vents, call buttons
and signs installed therein or thereon shall function correctly; any cuts or
peeling laminates shall be repaired or replaced; and all hinges and hatches in
the compartments shall be serviceable and all compartment doors shall be
correctly aligned and shall have serviceable “hold open” actuators.

 

(6)                      All carpets shall be in good condition, shall not be
threadbare or fraying and shall be free of stains and marks.

 

(7)                      All loose equipment delivered with the Aircraft at the
commencement of the Term, including any emergency equipment, shall be fitted and
be fully serviceable, and shall otherwise be in compliance with all other
requirements hereof.

 

(8)                      All placards, interior placards, signs, decals and
markings shall be clean, fully legible, secure and correctly mounted and/or
positioned.

 

(9)                      All floor proximity lighting covers and systems shall
be clean and free from cracks and be fully serviceable.

 

(10)                Any cracked or broken cockpit trim or panels shall be
replaced or repaired, any scratched, flaking or missing paint shall be restored,
and any missing or broken cockpit switch knobs shall be replaced.

 

(11)                All galley structures, galley inserts, galley carts and
other galley equipment shall be fully clean and serviceable, and shall not have
any cracks, leaks, stains or other defects.  All galley areas shall not have any
cracks, stains or corrosion, shall meet the safety and health standards of the
Country of Registration and the FAA, shall present a good appearance and shall
be free of food and contamination.  All galley floors shall be sealed and
stain-free,

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-6

--------------------------------------------------------------------------------


 

shall have effective non-skid coating and shall meet the safety and health
standards of the Country of Registration and the FAA.

 

(12)                All ceiling, side walls and respective lighting, doors,
overhead and bulkhead and fairing panels shall be serviceable, secure, clean and
free of cracks and stains and otherwise have a cosmetic appearance reasonably
acceptable by international passenger airline standards.

 

(13)                All cabin equipment shall also have their technical
standards order identification, as applicable, and, if passenger, cockpit or
flight attendant seat cushions or covers are replaced, then Lessee shall provide
all FAR/EASA required data reflecting compliance with flammability and burn test
requirements.

 

(14)                All floor coverings shall be clean and effectively secured
and sealed.

 

(C)                                Cargo Compartments:

 

(1)                      All panels and nets shall be in good condition.

 

(2)                      All rollers and cargo-restraint and moving mechanisms
(if required to be fitted) shall be serviceable.

 

(3)                      All compartments shall meet then current FAA fire
regulations.

 

(4)                      All doors shall be rigged and functioning properly. 
All compartments shall be clean.

 

(D)                               Landing Gear and Wheel Wells:

 

(1)                      The Landing Gear and all wheel wells shall be clean,
free of leaks, and repaired as necessary.

 

(2)                      All placards and markings shall be clean, secure, and
legible.

 

(E)                                 Lavatories:

 

(1)                      All lavatories shall be fully functional and
serviceable, deep cleaned, and free of cracks, stains and corrosion; meet safety
and health standards of the Country of Registration and the FAA; present a good
appearance; and be free of contamination.

 

(2)                      All lavatory floors and floor coverings shall be in
good condition and clean, shall be sealed and stain-free, and shall have an
effective non-skid coating.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-7

--------------------------------------------------------------------------------


 

(3)                      Mirrors shall be free of cracks and delamination and
free of scratches.

 

(4)                      All doors and latches shall be properly fitted and
fully functional.

 

(5)                      Lavatory systems shall be clean, free of leaks, cracks
and other defects and shall be properly sealed and fully functional.

 

(6)                      Any cracked lavatory surrounds shall be repaired or
replaced.

 

(F)                                 Tires and Brakes:  All tires and brakes
shall be fully serviceable and have at least 50% wear-life remaining.  No tire
shall have more than two recaps.

 

13.4.3              Modifications.  At Lessor’s request, Lessee shall, at
Lessee’s expense, remove any or all alterations or modifications in or additions
to any Item of Equipment accomplished during the Term if the same are not
required to be incorporated or installed in or attached to such Item of
Equipment to maintain the airworthiness certificate and registration from the
FAA, and Lessee shall, at Lessee’s expense, restore such Item of Equipment to
the value, utility, condition and airworthiness thereof which would have existed
had such alterations, modifications or additions not been made.  Without
limiting any other obligations of Lessee under this Lease, all alterations and
modifications made to the Aircraft during the Term shall be in accordance with
FAA-approved data.

 

13.4.4              Terminating Action.  Lessee shall perform all deferred and
carryover maintenance items and clear all pilot discrepancies with respect to
the Aircraft on a terminating action basis.  All airworthiness directives issued
by either the FAA or EASA and all changes required by any amendments or changes
to the FAR’s or EASA requirements applicable to the Equipment and having a date
for compliance that falls on or prior to 6,000 Flight Hours, 3,000 Cycles or
eighteen (18) months, as the case may be, after the expiration of the Term (or
return of the Aircraft, if later) shall be accomplished in compliance with the
issuing entity’s specific instructions without regard to any alternate means of
compliance, waiver or operator exemptions delaying compliance.  Without limiting
the foregoing, any such airworthiness directives or FAA or EASA requirements
which require inspection or terminating action to be taken on or prior to 6,000
Flight Hours, 3,000 Cycles or eighteen (18) months, as the case may be, after
the expiration of the Term (or return of the Aircraft, if later) shall have been
accomplished on a terminating action basis.  If there is no terminating action,
then the required inspection or modification compliance shall be completed at
the highest level of compliance possible prior to return; and all manufacturer’s
and vendor’s service bulletins which are rendered mandatory by the
Manufacturer’s then current ETOPS Compliance Configuration and Maintenance
Procedures Guide and which require a repetitive inspection, modification or
terminating compliance on or prior to 6,000 Flight Hours, 3,000 Cycles or
eighteen (18) months, as the case may be, after the expiration of the Term (or
return of the Aircraft, if later) shall have such inspection, modification or
terminating compliance completed at the highest level of compliance possible
prior to

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-8

--------------------------------------------------------------------------------


 

return.  The Aircraft shall also be in compliance with United States and ICAO
noise and environmental regulations.  For the avoidance of doubt, if compliance
with an FAA airworthiness directive would conflict with compliance with an EASA
airworthiness directive, and the dual compliance cannot otherwise reasonably be
reconciled, Lessee shall comply with the FAA airworthiness directive and not the
EASA airworthiness directive.  Further, if EASA has issued an airworthiness
directive but the FAA has not yet issued an equivalent airworthiness directive,
Lessee shall comply with the EASA airworthiness directive.

 

13.4.5              Borescope Inspection.  Lessor shall have the right at
Lessor’s expense immediately prior to return of the Aircraft to Lessor to carry
out a video borescope inspection of the full gas path of the Engines and APU. 
Lessee shall at Lessee’s expense correct any watch items or unserviceable or
reject conditions or defects found during such inspection that are not in
compliance with manufacturer’s maintenance manual limits.

 

13.4.6              Kits.  Lessee shall have ordered during the Term all
no-charge kits for the Aircraft offered by Manufacturer, the Engine manufacturer
and other vendors, and, if not incorporated in the Aircraft at the time of
return hereunder (unless required to do so by the terms hereof), Lessee shall
return such kits to Lessor with the Aircraft.  Lessor shall be provided with all
modification kits and other such items that are on order for the Aircraft.

 

13.4.7              Leaks, etc.  The Airframe, Engines and APU shall be free of
fuel, hydraulic and oil leaks, and the fuel system of the Aircraft, including
the Engines, shall have been tested and free of bacteriological, fungus and
other contamination and corrosion and shall show no indication of breakdown. 
The hydraulic and oil systems of the Aircraft, including the Engines, shall have
been tested and found free of contamination and corrosion and shall show no
indication of breakdown.  Lessee shall provide copies of the results of
laboratory tests of all such systems to Lessor and of full bacteriological and
fungus tests of all fuel tanks performed no more than thirty (30) days prior to
return of the Aircraft.  Any bacteriological, fungus or other contamination or
corrosion revealed thereby shall be corrected or treated to Lessor’s reasonable
satisfaction prior to return.

 

13.4.8              Painting.  Lessee shall remove all special markings of
Lessee, and shall strip the paint from the Aircraft and repaint the Aircraft in
a livery specified by Lessor (not exceeding three colors, comprising one base
color and two decorative colors) after application of corrosion protection and
performance of other procedures, in accordance with industry practice, with
control surfaces balanced and other procedures performed in accordance with
Manufacturer’s maintenance procedures, all at Lessee’s expense.  Lessee shall
also weigh the Aircraft.

 

13.5                        Records.

 

13.5.1              Records at Return.  Upon the return of the Aircraft:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-9

--------------------------------------------------------------------------------


 

(i)                                     the Airframe, Engines and all Parts
shall be documented with work orders, vendor serviceable tags, etc. to have been
maintained, repaired and overhauled throughout the Term by FAR 145/EASA 145
certified repair stations and in a manner so that such equipment is approved by
the FAA for use on United States registered and certificated aircraft; and

 

(ii)                                  Lessee shall deliver to Lessor:

 

(A)      all logs, manuals, certificates, data and inspection, modification,
maintenance and overhaul records, amended to their latest amendment revision
available, required to be maintained with respect thereto under applicable
rules and regulations of the Aeronautics Authority or other Governmental Entity
having jurisdiction;

 

(B)        all logs, manuals and catalogs included with the Aircraft on the
Delivery Date therefor or supplied during the Term hereof, amended to their
latest amendment revision available; and

 

(C)        “Dirty Finger Print” documentation for airworthiness directives
accomplishment, complete Engine shop visit packages, and component tags for all
rotable Parts.

 

13.5.2              FAA Required Records.               Without limiting
Article 13.5.1, all records required by the FAA to certify the Equipment and
place the Equipment on an FAA-approved maintenance program in accordance with
FAR Part 121 requirements shall be returned with the Equipment, and Lessee shall
provide Lessor with all EASA Form 1 or FAA 8130-3 serviceable tags for all Parts
installed in the Aircraft during the Term and remaining in the Aircraft at the
time of return thereof to Lessor.  All documentation and records shall be in
English, in good condition, readable and capable of being reproduced using
standard reproduction processes.  All documentation shall have the necessary
stamps, endorsements, certifications and signatures where appropriate.  Bulk
storage media (microfilm, CD, DVD) shall be in an industry standard format,
requiring no proprietary or “fee added” software to access.  One set of any such
bulk storage media or one set of paper documentation shall be provided.  If
Lessee subscribes to Manufacturer’s on-line data access services, Lessee must
nonetheless return the Aircraft manuals with all current revisions provided by
Manufacturer in CD, microfilm or other format acceptable to Lessor.

 

13.5.3              Computerized Records.                 If only computerized
copies of some or all of the maintenance records are available, then Lessee
shall take action with the pertinent regulatory agencies to insure that Lessor
and the FAA are provided with all requested necessary and proper guarantees of
methods of compliance, component overhaul and management, scheduling, quality
control, serial number verification, etc.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

 

13-10

--------------------------------------------------------------------------------


 

13.5.4              Quality Control Certification.                             
The head of Lessee’s Quality Control Department shall certify in writing that
the data and information contained in all documentation and records returned to
Lessor is true and correct.  For any computerized records, the head of Lessee’s
Quality Control Department shall sign or initial each computer page.

 

13.5.5              Service Histories; Traceability.                     All
Parts identified with life limits shall be identified with their back-to-birth
service histories, accumulated Cycles or Flight Hours, as applicable, and
remaining service lives on a separate listing.  All Parts which are identified
in the maintenance records by part numbers and serial numbers other than the
manufacturer’s shall be provided with interchange or cross reference listing
necessary to establish complete traceability.

 

13.5.6                Missing Records.                      In the event of
missing, incomplete or noncompliant records, Lessee shall at its expense
reaccomplish the tasks necessary to produce such records in accordance with an
FAA-approved maintenance program prior to return of the Equipment to Lessor. 
Without limiting any of the foregoing, all overhaul and repair procedures shall
as to quality and documentation be such as to enable immediate transfer to a new
operator under FAR Part 121.

 

13.5.7              No Lessee Responsibility.    Notwithstanding any of the
foregoing, Lessee shall not be obligated to:

 

(i)                                     create any documentation, logs, manuals,
certificates, data or other records required pursuant to the foregoing
provisions that should have existed prior to the Delivery Date but did not
exist; or

 

(ii)                                  correct deficiencies, if any, that existed
prior to the Delivery Date (or any subsequent deficiencies which are the direct
result of such deficiency at delivery) in any documentation, logs, manuals,
certificates, data or other records required pursuant to the foregoing
provisions.

 

13.6  Warranty Rights.  At Lessor’s request, Lessee shall assign or otherwise
make available to Lessor all rights and benefits of any and all warranties,
representations, service policies and the like of any maintenance or overhaul
facility that has provided any maintenance, modifications, alterations or other
services or Parts in respect of any of the Equipment (or any part thereof), and
of any subcontractor or supplier or vendor in respect of any thereof, to the
extent the same are assignable.  If any of the foregoing rights and benefits are
not assignable by Lessee to Lessor, Lessee agrees, on request of Lessor, to
enforce all such rights and benefits as directed by Lessor for the benefit of
Lessor.

 

13.7  Navigation Charges, Landing Fees, etc.  At the time of return of the
Aircraft to Lessor hereunder, Lessee shall also provide Lessor with an officer’s
certificate certifying that, to best knowledge and belief, Lessee has fully paid
and discharged all navigation charges, airport landing fees and other amounts
that, if the same remain unpaid, could result in a Lien against the

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

 

13-11

--------------------------------------------------------------------------------


 

Aircraft (unless such amounts are in good faith dispute, which shall be
described to Lessor in reasonable detail), and that if any such charges, fees or
other amounts in relation to the Aircraft become due and payable in the future,
Lessee shall promptly pay the same before the same could result in a Lien on the
Aircraft or any part thereof.

 

13.8                        Technical Acceptance.

 

13.8.1              Technical Acceptance.                      Upon completion
of the final inspection of the Aircraft and records by Lessor and, unless
otherwise agreed in writing by Lessor and Lessee, correction of any
discrepancies or deficiencies required to be corrected by Lessee prior to
redelivery to Lessor, Lessor shall execute and deliver to Lessee, a technical
acceptance certificate which shall constitute Lessor’s technical acceptance of
the Aircraft, except as noted in such technical acceptance certificate. 
Notwithstanding the execution and delivery of such technical acceptance
certificate by Lessor, all Lessee’s obligations hereunder shall continue in full
force and effect until actual return of the Aircraft to and final acceptance of
the Aircraft by Lessor at the location specified in Article 13.1, in full
compliance with all Lessee’s obligations hereunder, to the same extent as if
such technical acceptance certificate had not been executed by Lessor (it being
understood, without limitation, that Lessee shall:

 

(i)                                     bear the full risk of damage and loss to
the Aircraft and shall promptly repair or cause to be repaired any damage to the
Aircraft which may occur prior to completion of ferry flight referred to below,
and

 

(ii)                                  maintain insurance in respect of the
Aircraft as required by Article 10 hereof to and including the time of
redelivery of the Aircraft to Lessor).

 

13.8.2              Ferry Flight.  Upon technical acceptance of the Aircraft by
Lessor, Lessee shall promptly ferry the Aircraft at Lessee’s cost to the
redelivery location referred to in Article 13.1 hereof or the place for storage
designated pursuant to Article 13.11, as the case may be.  Lessor shall have the
right for up to five (5) representatives or designees (including prospective or
potential lessees or purchasers) to travel on the Aircraft on such ferry flight.

 

13.9                        Delay in Return.

 

13.9.1              Lessee Failure Regarding Return.     If:

 

(i)                                     repairs or other work items are required
to cause the Aircraft to comply with the return requirements provided herein, or

 

(ii)                                  Lessor, through no fault of its own, has
not been allowed a full and thorough right to inspect the Aircraft and its
records prior to the end of the Term as contemplated herein, or

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-12

--------------------------------------------------------------------------------


 

(iii)                               Lessee for any other reason fails to return
the Aircraft and its records to Lessor at the time or place and in the condition
required hereunder,

 

Lessee shall forthwith take such action as may be necessary to remedy such
non-compliance to enable Lessee to return the Aircraft and its records to Lessor
in accordance with the requirements hereof.

 

13.9.2              Lessee Payment Obligation.  Without waiving any other rights
or remedies Lessor may have as a result of any of the circumstances referred to
in Article 13.9.1, Lessor shall have the right to claim from Lessee, and Lessee
shall pay Lessor:  (i) for the first thirty (30) days following the expiration
of the Term, an amount equal to 125% of the monthly Basic Rent for the Aircraft,
prorated on a daily basis, payable weekly in arrears, for each day following the
expiration of the Term until Lessor has been allowed and has completed a full
and thorough inspection of the Aircraft and Aircraft Documentation as
contemplated herein and the Aircraft and Aircraft Documentation are returned to
Lessor in the condition required hereunder, and (ii) for each day after the
first thirty (30) days following the expiration of the Term, an amount equal to
twice the monthly Basic Rent for the Aircraft, prorated on a daily basis,
payable weekly in arrears, until Lessor has been allowed and has completed a
full and thorough inspection of the Aircraft and Aircraft Documentation as
contemplated herein and the Aircraft and Aircraft Documentation are returned to
Lessor in the condition required hereunder at the time of return to Lessor.  In
the meantime Lessee shall not operate the Aircraft (other than for maintenance,
repair or return purposes) and all of Lessee’s other obligations hereunder shall
remain in full force and effect.  Nothing in Article 13.9 shall be interpreted
to give Lessee the right to retain the Aircraft after the end of the Term.

 

13.9.3              Lessor Option to Require Return.  If the Aircraft (or its
records) is not in the condition required by this Lease for return to Lessor,
Lessor, at Lessor’s sole option, may nevertheless elect to accept or demand
return of the Aircraft and records (either at the time Lessee first tenders the
Aircraft to Lessor for return or at any time thereafter), in which event Lessee
shall return the Aircraft and records to Lessor.  Return of the Aircraft (or its
records) to Lessor by Lessee shall not be deemed a waiver of any of Lessee’s
obligations under this Article 13, and Lessee shall remain fully obligated in
respect thereof, including the obligation to pay an amount equal to twice the
monthly Basic Rent for the Aircraft as provided in the preceding paragraph until
the Aircraft and its records are put in the condition required for return in
accordance with the requirements of this Lease.  Further, Lessee shall indemnify
Lessor for all costs and expenses suffered or incurred by Lessor to cause the
Aircraft and its records to be put in the condition required for return
hereunder, and Lessee shall, on demand by Lessor, provide Lessor with cash
security for the estimated costs and expenses that Lessor anticipates it may
incur to cause the Aircraft and its records to be put in the condition required
by this Article 13.

 

13.10                 Aid in Disposition.  Lessee agrees that during the last
180 days of the Term (and during the storage period set forth in Article 13.11)
it will cooperate in all reasonable respects with the efforts of Lessor to lease
or sell the Aircraft, including, without limitation, permitting potential

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-13

--------------------------------------------------------------------------------

 

(or the prospective) lessees or purchasers to inspect the Aircraft and the
records relating thereto, provided that the same shall not interfere with
Lessee’s use of the Aircraft or require Lessee to incur out-of-pocket expenses
for which it is not reimbursed.

 

13.11      Storage.  Upon expiration or sooner termination of the Term, at the
written request of Lessor, Lessee will arrange ramp storage facilities and
storage maintenance for the Aircraft at an appropriate storage area (which shall
include any of Lessee’s hangar facilities suitable for such aircraft and
reasonably acceptable to Lessor) for up to ninety (90) days at Lessor’s risk and
expense.  Lessee shall cause the Aircraft to be delivered to such storage
location free of charge to Lessor.

 

13.12  Discharge of International Interest.  Upon expiration or sooner
termination of this Lease and the return of the Aircraft to Lessor pursuant
hereto, Lessee shall, at its expense, promptly take all actions necessary,
including providing any necessary consents, to release all International
Interests in respect of the Aircraft, the Engines and this Lease from the
International Registry.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

13-14

--------------------------------------------------------------------------------


 

ARTICLE 14.       EVENTS OF DEFAULT.  The following events shall constitute
Events of Default (whether any such event shall be voluntary or involuntary or
come about or be effected by operation of Law of any Governmental Entity):

 

14.1        Non-Payment.  Lessee shall fail to make any payment of Rent as and
when due and the same shall remain unpaid for five (5) calendar days.

 

14.2        Insurance.  Lessee shall fail to carry and maintain insurance in
accordance with the provisions of Article 10 hereof.

 

14.3        Certain Breaches-Immediate Event of Default.  Lessee shall fail to
perform or observe any term, condition or agreement to be performed or observed
by it under Article 3.3 (as supplemented in Schedule “1”), Article 5.1 or 5.2,
Article 10.4 or Article 12.1.

 

14.4        Other Breaches.  Lessee shall fail to perform or observe any other
term, condition, covenant or agreement to be performed or observed by it
hereunder or under any other agreement between Lessor and Lessee and such
failure shall continue unremedied for a period of thirty (30) days after actual
knowledge thereof by Lessee; provided, however, if such failure cannot be
remedied within such 30-day period and Lessee is taking all such action as
Lessor deems appropriate and necessary to remedy such failure, such period shall
be extended for an additional sixty (60) days (but only so long as it reasonably
appears that such failure can be remedied within such additional 60-day period).

 

14.5        Representations.  Any representation or warranty made by Lessee
herein or in any document or certificate furnished Lessor in connection herewith
or pursuant hereto shall prove to be false or incorrect in any material respect
as of the date made or deemed made.

 

14.6        Certain Insolvency/Bankruptcy Events.  Lessee shall consent to the
appointment of a receiver, custodian, administrator, trustee, liquidator or any
similar official of itself or of a substantial part of its property, or shall
become insolvent or fail to pay or admit in writing its inability to pay its
debts generally as they come due, or shall make a general assignment for the
benefit of creditors, or Lessee shall file a voluntary petition for an order for
relief pursuant to Section 301 of Title 11 of the United States Code, or any
superseding statute, as amended from time to time, or a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization in a
proceeding under any bankruptcy Laws (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against Lessee for
an order for relief or in any such proceeding, or Lessee shall by voluntary
petition, answer or consent, seek relief under the provisions of any other now
existing or future bankruptcy or other similar Law providing for the
reorganization, liquidation or winding-up of corporations, or providing for an
arrangement, composition, extension or adjustment with its creditors.

 

14.7        Appointment of Receiver, etc.  An order, judgment or decree shall be
entered by any court of competent jurisdiction appointing, without the consent
of Lessee, a receiver, custodian, administrator, trustee, liquidator or similar
official of Lessee or of any substantial part

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

14-1

--------------------------------------------------------------------------------


 

of its property, or any substantial part of the property of Lessee shall be
sequestered, and any such order, judgment or decree of appointment or
sequestration shall remain in force undismissed, unstayed or unvacated for a
period of sixty (60) days after the date of entry thereof.

 

14.8        Involuntary Bankruptcy.  A petition against Lessee for an order for
relief pursuant to Section 303 of Title 11 of the United States Code, or any
superseding statute, as amended from time to time, or in any proceeding under
any bankruptcy Laws or other insolvency Laws (as now or hereafter in effect)
shall be filed and shall not be withdrawn or dismissed within sixty (60) days
thereafter, or, under the provisions of any Law providing for reorganization,
liquidation or winding-up of corporations which may apply to Lessee, any court
of competent jurisdiction shall assume jurisdiction, custody or control of
Lessee or of any substantial part of its property and such jurisdiction, custody
or control shall remain in force unrelinquished, unstayed or unterminated for a
period of sixty (60) days.

 

14.9        Adverse Judgment.  Final judgment for the payment of money in excess
of $5,000,000 (or the equivalent in any other currency) shall be rendered
against Lessee and the same shall remain unpaid, unstayed, unbonded or
undischarged for a period of thirty (30) days.

 

14.10  Suspension of Licenses, etc.  The franchises, concessions, permits,
certificates, licenses (including, without limitation, its air operating
certificate or air transport license), rights or privileges required for the
conduct of Lessee’s airline operations are revoked, canceled, suspended, not
renewed or otherwise terminated, or Lessee shall cease to be a Certificated Air
Carrier.

 

14.11      Companion Leases.  To the extent an Affiliate of Lessor is the owner
of the Aircraft, an “Event of Default” under, and as such term is defined in,
any Companion Lease shall have occurred and be continuing.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

14-2

--------------------------------------------------------------------------------


 

ARTICLE 15.       REMEDIES.

 

15.1        Remedies of Lessor.  Upon the occurrence of any Event of Default and
at any time thereafter so long as the same shall be continuing, Lessor may, at
its option, declare this Lease to be in default and Lessor may, in addition to
any other remedies provided herein or by applicable Law, exercise one or more of
the following remedies with respect to the Aircraft, or any part thereof, as
Lessor in its sole discretion shall elect:

 

15.1.1     Return of Aircraft.  Demand that Lessee, and Lessee shall upon the
written demand of Lessor and at Lessee’s expense, return promptly to Lessor the
Aircraft in the manner and condition required by, and otherwise in accordance
with all of the provisions of, Article 13 hereof as if the Aircraft were being
returned at the end of the Term therefor; or Lessor, at its option, may enter
upon the premises where all or any part of the Aircraft or any Engine is located
and take immediate possession of and remove the same (together with any engine
which is not an Engine but which is installed on the Airframe and any other
property in the Aircraft, subject to all of the rights of the owner, lessor,
lienor or secured party of such engine or other property, provided, however,
that the Airframe with an engine (which is not an Engine) installed thereon or
any property therein may be flown to a location within the United States, and
such engine or other property shall be held for the account of any such owner,
lessor, lienor or secured party or, in the case of an engine owned by Lessee,
may, at the option of Lessor, be exchanged with Lessee for an Engine in
accordance with the terms of Article 13 hereof) by summary proceedings or
otherwise, all without liability accruing to Lessor for or by reason of such
entry or taking of possession, whether for the restoration of damage to property
caused by such taking or otherwise.

 

15.1.2     Sale; Lease, etc.   Sell the Aircraft, or part thereof, at public or
private sale, or otherwise dispose of, hold, use, operate, lease to others or
keep idle the Aircraft, or part thereof, as Lessor in its sole discretion may
determine, all free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or for any proceeds
with respect thereto, except to the extent required by Article 15.1.3, below, in
the event Lessor exercises its rights under such paragraph.

 

15.1.3     Damages After Re-Lease or Sale.    In the event Lessor, pursuant to
Article 15.1.2, above, shall have re-leased the Aircraft or shall have sold the
Aircraft, Lessor, in lieu of exercising its rights under Article 15.1.4, below
(but without limiting any of its other rights hereunder or under Law), may, if
it shall so elect, demand that Lessee pay Lessor and Lessee shall pay Lessor, as
liquidated damages for loss of a bargain and not as a penalty (in lieu of the
Basic Rent for the Aircraft due for the period commencing as of the commencement
of the term of the re-leasing or the date of sale, as the case may be) any
accrued but unpaid Basic Rent for the Aircraft due up to and including the date
of the commencement of the term of the re-leasing or the date of sale plus:

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

15-1

--------------------------------------------------------------------------------


 

(i)                                     in the case of a re-leasing, the excess
of (A) the aggregate unpaid Basic Rent for the Aircraft which would otherwise
have become due hereunder over the Term but for the Event of Default, discounted
monthly to present value as of the date of the commencement of the term of the
re-leasing at 4% per annum, over (B) the aggregate basic rental payments to
become due under the re-leasing from the date of the commencement of the term of
the re-leasing to the date upon which the Term for the Aircraft would have
expired but for Lessee’s default, discounted monthly to present value as of the
date of the commencement of the term of the re-leasing at 4% per annum, or

 

(ii)                                  in the case of a sale, the excess of
(A) the Stipulated Loss Value for the Aircraft, computed as of the Basic Rent
payment date immediately preceding the date of sale, over (B) the net cash
proceeds of such sale.

 

The amounts specified in this Article 15.1.3 shall continue to bear interest at
the Incentive Rate from the date of the commencement of the term of the
re-leasing or the date of sale, as the case may be, until payment is made.

 

15.1.4     Estimation of Damages.      If Lessor shall have obtained possession
of the Aircraft as contemplated in Article 15.1.1, above, but shall not have
re-leased or sold the Aircraft as contemplated by Article 15.1.3, above, Lessor
shall have the right (but without limiting any of its other rights hereunder or
under Law), by written notice to Lessee specifying a payment date, to demand
that Lessee pay to Lessor, and Lessee shall pay to Lessor, on the payment date
specified in such notice:  (A) all accrued but unpaid Basic Rent for the
Aircraft due to and including the payment date specified in such notice, plus
(B) the aggregate unpaid Basic Rent for the Aircraft which would otherwise have
accrued over the remainder of the Term but for the Event of Default, discounted
monthly to present value as of the payment date specified in such notice at 4%
per annum.  The amounts referred to in this Article 15.1.4 shall continue to
bear interest at the Incentive Rate from the payment date specified in said
notice until payment is made.  Following payment of all amounts payable by
Lessee as provided in this Article 15.1.4 and payment of all other amounts
payable pursuant to any other provisions of this Lease, including amounts
payable in connection with Lessor’s exercise of its remedies hereunder, if
Lessor subsequently re-leases the Aircraft for any portion of the Term that
would have remained in effect hereunder if an Event of Default had not occurred,
Lessor shall refund to Lessee an amount equal to the basic rental payments paid
to Lessor under the re-leasing, as the same are received by Lessor, for the
period from the commencement of the term of the re-leasing to the date upon
which the Term for the Aircraft would have expired but for Lessee’s default, but
only to the extent of the amount referred to in clause (B) of this
Article 15.1.4; provided always that Lessee shall not be entitled to any such
refund under this Article 15.1.4 if and to the extent such refund would result
in Lessor receiving and retaining less than the full amount of all payments that
Lessor would have been entitled to receive and retain under this Lease (after
giving effect to any discounting

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

15-2

--------------------------------------------------------------------------------


 

of future payments) if Lessee had fully performed its obligations hereunder
throughout the entire Term of this Lease.

 

15.1.5     Court Action.  Proceed by appropriate court action or actions to
enforce performance by Lessee of the applicable covenants of this Lease and to
recover damages for the breach hereof.

 

15.1.6     Lease Cancellation.  Cancel this Lease, which cancellation shall be
effective immediately upon Lessor having given notice of cancellation to Lessee,
whereupon Lessee’s right to possess and use the Equipment shall immediately
cease, but such cancellation shall not relieve Lessee of any of its obligations
hereunder which accrued prior to the time of cancellation nor shall such
cancellation be deemed a release or a waiver of Lessee’s obligations for the
unperformed balance of this Lease or Lessee’s obligation to compensate Lessor
for all damages suffered by Lessor as a result of Lessee’s breach of this Lease,
including, without limitation, damages described in Article 15.1.3,
Article 15.1.4, or Article 15.1.5, above.

 

15.1.7     Finance Costs.  Recover from Lessee any losses, premiums, fees, costs
or expense that are paid or incurred by Lessor in connection with the repayment
of funds obtained to finance or otherwise acquire the Aircraft, or in unwinding
any swap, forward interest rate agreement or other financial instrument to the
extent relating in whole or in part to the financing of the Aircraft, or in
connection with the borrowing of funds to refinance the Aircraft, if any.

 

15.2        Additional Damages.  Except as otherwise specifically provided
above, Lessee shall also be liable for all unpaid Rent due hereunder before,
during or after the exercise of any of the foregoing remedies and for all legal
fees and other costs and expenses incurred by reason of the occurrence of any
Event of Default or the exercise of any of Lessor’s rights or remedies with
respect thereto, including all costs and expenses incurred in connection with
the repossession or return of the Aircraft in accordance with the terms of
Article 13 hereof, in placing the Aircraft in the condition and airworthiness as
required by Article 13, for the cost of storage, insurance, and re-leasing or
sale of the Aircraft.

 

15.3        Remedies Not Exclusive.  Except as otherwise expressly provided
above, no remedy referred to in this Article is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Lessor at Law or in equity; and the exercise or
beginning of exercise by Lessor of any one or more of such remedies shall not
preclude the simultaneous or later exercise by Lessor of any or all of such
other remedies.  No express or implied waiver by Lessor of any Event or Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Event or Event of Default.  To the extent permitted by applicable
Law, Lessee hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Lessor to sell, lease or otherwise use the Aircraft
or any Engine in mitigation of Lessor’s damages as set forth in this Article or
which may otherwise limit or modify any of Lessor’s rights or remedies
hereunder.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

15-3

--------------------------------------------------------------------------------


 

15.4        Rescission of Effect of Notice of Default.  By written notice to
Lessee, Lessor may, in its sole discretion, elect to waive or provide a new or
additional grace period(s) in respect of any Event or Event of Default and its
consequences and/or rescind and annul or postpone the effectiveness of any prior
notice of termination or cancellation of this Lease or the termination or
cancellation of this Lease, in which case, the respective rights of Lessor and
Lessee will be restored to the same extent as if no Event or Event of Default
had occurred and no notice of termination or cancellation of this Lease had been
given or to such other extent as Lessor, in such written notice, shall provide.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

15-4

--------------------------------------------------------------------------------


 

ARTICLE 16.       EXCUSABLE DELAY.

 

16.1        General.  Lessor shall not be responsible for nor be deemed to be in
default under this Lease on account of any delay in delivery of the Aircraft or
other performance hereunder due to any of the following causes: acts of God or
the public enemy; war, civil war, warlike operations, terrorism, insurrections
or riots; fires; explosions; natural disasters; compliance with any applicable
foreign or domestic governmental regulation or order; labor disputes causing
cessation, slow-down or interruption of work; inability after due and timely
diligence to procure any materials, equipment or parts; general hindrance in
transportation; or delay or default by the Manufacturer under the Purchase
Agreement; or failure or delay by any subcontractor or supplier to furnish
materials, equipment or parts; or due to any other cause beyond Lessor’s control
or not occasioned by Lessor’s fault or negligence.  Delays resulting from any of
the foregoing causes are referred to herein as “Excusable Delays.” Lessor shall
promptly notify Lessee of any delay or anticipated delay in delivery of the
Aircraft.

 

16.2  Twelve (12) Months’ Excusable Delay.  If, due to Excusable Delays,
delivery of the Aircraft is delayed, or the Manufacturer concludes, based on its
appraisal of the facts, that delivery of the Aircraft will be delayed, for a
period of more than twelve (12) months after the end of the calendar month of
the Scheduled Aircraft Delivery, unless Manufacturer has elected to terminate
the Purchase Agreement with respect to the Aircraft, then if Manufacturer has or
when Manufacturer does internally reschedule delivery of the Aircraft to a date
reflecting such delay and notifies Lessor thereof, Lessor shall promptly notify
Lessee in writing of such delay and rescheduling, in which event Lessee may
terminate this Agreement by giving written notice to that effect to Lessor not
later than fifteen (15) days after receipt by Lessee of such notice of delay and
rescheduling.

 

16.3        Consequence of Termination.  Termination under Article 16.2 or
termination by Manufacturer under the circumstances contemplated by Article 16.2
shall terminate and discharge all obligations and liabilities of Lessee and
Lessor hereunder and all undelivered items and services to be furnished
hereunder which are related thereto, except that, within five (5) Business Days,
subject to the provisions of Article 16.7, Lessor shall return the Security
Deposit theretofore paid by Lessee to Lessor.

 

16.4        Failure to Terminate.  If, following notice of delay or anticipated
delay under Article 16.2, this Lease is not terminated in accordance with the
provisions of such Article, then the Scheduled Aircraft Delivery for the
Aircraft otherwise required hereunder shall be extended by a period equal to the
resulting delay.

 

16.5        Damage to or Destruction of Aircraft - Delivery Delay.  In the event
that prior to delivery the Aircraft is, due to any cause, lost, destroyed or
damaged beyond repair, or is damaged to the extent that it cannot be repaired to
new condition by replacement parts and delivered in accordance with the
Scheduled Aircraft Delivery, unless this Agreement is terminated in accordance
with this Article 16 (to the extent applicable), the time reasonably

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

16-1

--------------------------------------------------------------------------------


 

required to furnish a replacement for the Aircraft or to accomplish such repairs
shall be deemed an Excusable Delay.

 

16.6        Termination Rights Exclusive.  The termination rights of Lessee set
forth in this Article 16 are in substitution for any other rights of termination
or contract lapse which Lessee might have arising by operation of law by virtue
of delays in performance for which Lessor is not deemed to be in default or to
have breached its duties hereunder.

 

16.7  Compensation.  If, due to Excusable Delays, delivery of the Aircraft is
delayed, or the Manufacturer concludes, based on its appraisal of the facts,
that delivery of the Aircraft will be delayed, for a period of more than twelve
(12) months after the end of the calendar month of the Scheduled Aircraft
Delivery, and as the result thereof this Lease is terminated, Lessee shall
compensate Lessor for the value of any training or other goods or services
theretofore received by Lessee in connection with this Lease and the cost of any
modifications to the Aircraft or BFE or other equipment or items purchased by
Lessor at the request of Lessee in connection with this Lease (collectively,
“Lessee Items”).  The value and cost of the Lessee Items shall be equal to the
amount paid by Lessor for such Lessee Items.  Promptly following payment by
Lessee, Lessor shall transfer title to such Lessee Items to Lessee, free and
clear of Liens created by or through Lessor.

 

Notwithstanding the foregoing:  (a) Lessor may elect to retain all or any
portion of the Lessee Items for its own account, in which case Lessee shall not
be obligated to compensate Lessor for such Lessee Items retained by Lessor, and
(b) as to any of the Lessee Items not retained by Lessor, Lessee may elect to
retain all or any such remaining Lessee Items for its own account, in which case
Lessee shall compensate Lessor for such Lessee Items retained by Lessee as
provided in this Article 16.7.  Any of the Lessee Items not been retained by
Lessor or Lessee shall be sold by Lessor to third parties, and if the net sale
proceeds of such Lessee Items obtained by Lessor is less than the original
prices paid for such Lessee Items by Lessor, Lessee shall on demand compensate
Lessor for one-half of such difference.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

16-2

--------------------------------------------------------------------------------


 

ARTICLE 17.       MISCELLANEOUS.

 

17.1        Construction and Applicable Law.

 

17.1.1     Severability of Provisions.  Any provision of this Lease which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining such provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

17.1.2     Waiver.  To the extent permitted by applicable Law, Lessor and Lessee
each hereby waives any provision of Law which renders any provision hereof
prohibited or unenforceable in any respect.

 

17.1.3     Writing Required.  No term or provision of this Lease may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom the enforcement of the change, waiver,
discharge or termination is sought.

 

17.1.4     True Lease.  This Lease shall constitute an agreement of lease, and
nothing herein shall be construed as conveying to Lessee any right, title or
interest in the Aircraft or any Engine except as a lessee only.  Lessee and
Lessor further agree that this Lease is intended to be, and shall be treated by
them as, a lease of the Aircraft, Airframe, Engines, and Parts for U.S. federal
income tax purposes.

 

17.1.5     Captions.  The captions in this Lease are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

17.1.6     Governing Law.  This Lease and the rights, obligations and
liabilities hereunder shall in all respects be governed by, and construed in
accordance with, the internal Laws of the State of New York (without regard to
any conflict of Laws rule that might result in the application of the Laws of
any other jurisdiction), including all matters of construction, validity and
performance.

 

17.2        Notices.  All notices, demands and other communications required or
permitted under the terms hereof shall be in writing (which shall include
facsimile and electronic mail), in English, and shall be deemed given and
received:

 

(i)                                     if sent by registered or certified mail,
on the third Business Day after deposit in the national mail service of the
country from which it is sent, postage prepaid, return receipt requested;

 

(ii)                                  if sent by any other means of physical
delivery, e.g., hand delivery or courier service, when delivered to the
appropriate address provided below;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-1

--------------------------------------------------------------------------------

 

(iii)                               if sent by facsimile, when transmitted to
the appropriate facsimile number provided below and the sender’s facsimile
machine produces a transmission or verification report confirming that such
transmission has been sent; and

 

(iv)                              if sent by electronic mail, when transmitted
to the appropriate electronic mail address provided below and the sender’s
computer produces a transmission or verification report confirming that such
transmission has been sent.

 

All such notices, demands and other communications shall be addressed and/or
facsimiled and/or e-mailed to the appropriate party at its address and/or
facsimile number and/or electronic mail address set forth below, or at such
other address or facsimile number or electronic mail address as such party may
from time to time hereafter designate to such other parties in writing:

 

If to
Lessee:                                                                              
Hawaiian Airlines, Inc.
3375 Koapaka Street
Suite G350
Honolulu, Hawaii 96819
Attention:  Executive Vice President
     and Chief Financial Officer;
Executive Vice President and General Counsel

 

Facsimile No.:   (808) 835-3699

 

E-Mail Address:  peter.ingram@hawaiianair.com;
                             hoyt.ziahawaiianair.com

 

If to
Lessor:                                                                               
Pegasus Aviation Finance Company
c/o AWAS Aviation Services, Inc.,
One West Street, Suite 100-5
New York, NY 10004
Attention:  Secretary

 

Facsimile No.:  (+1 646) 274 1422

 

E-Mail Address:  notices@awas.com

 

With a copy to:                                                             AWAS
(Ireland) Limited
4th Floor, Block B, Riverside IV,
Sir John Rogerson’s Quay
Dublin 2, Ireland
Attention:  Business and Legal Services

 

Facsimile No.:  (+353) 1 635 5001

 

E-Mail Address:  notices@awas.com

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-2

--------------------------------------------------------------------------------


 

17.3        Lessor’s Right to Perform for Lessee.  If Lessee fails to make any
payment of Supplemental Rent required to be made by it hereunder or fails to
perform or comply with any of its agreements contained herein, Lessor may itself
make such payment or perform or comply with such agreement, and the amount of
such payment and the amount of the reasonable expenses of Lessor incurred in
connection with such payment or the performance of or compliance with such
agreement, as the case may be, together with interest thereon at the Incentive
Rate, shall be deemed Supplemental Rent, payable by Lessee upon demand.

 

17.4        Corporate Existence; Merger.  Lessee will preserve and maintain its
corporate existence and all its rights, privileges and franchises in every
jurisdiction in which the character of its property or the nature of its
business makes licensing or qualification necessary.  Lessee will not merge or
consolidate with or into or be acquired by any person or entity or sell, lease
or otherwise dispose of all or substantially all of its properties, without the
prior written consent of Lessor, which consent will not be unreasonably
withheld.

 

17.5        Integration.  This Lease Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings between the parties hereto
with respect to the subject matter hereof.

 

17.6        Quiet Enjoyment.  Lessor covenants that if, and as long as, Lessee
performs and observes each and every covenant and agreement to be performed or
observed by it hereunder and no Event of Default shall have occurred and be
continuing, Lessee shall quietly enjoy the Aircraft without hindrance or
interference by Lessor, any Participant, any Lender or by any other person
lawfully claiming through Lessor, any Participant or any Lender.

 

17.7        Assignment.  THIS LEASE AND ALL OR ANY PART OF LESSEE’S RIGHTS
HEREUNDER, INCLUDING, WITHOUT LIMITATION, ITS RIGHTS IN RESPECT OF THE SECURITY
DEPOSIT AND TO THE RETURN THEREOF, SHALL NOT BE ASSIGNED, NOVATED, HYPOTHECATED
OR OTHERWISE TRANSFERRED BY LESSEE WITHOUT LESSOR’S PRIOR WRITTEN CONSENT, AND
ANY PURPORTED ASSIGNMENT, NOVATION, HYPOTHECATION OR TRANSFER SHALL BE VOID. 
Subject to the foregoing, this Lease shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties hereto. 
Lessor’s interest in this Lease Agreement and in the Aircraft are freely
saleable, novateable and assignable by Lessor in whole or in part without
restriction, and upon such sale, novation or assignment (unless the assignment
is solely for collateral security purposes), Lessor shall be discharged from all
obligations hereunder in respect of such interest or Equipment sold or assigned
for any claims or damages arising after the effective date of any such sale or
assignment and Lessor’s assignee or transferee shall succeed to all of Lessor’s
rights, interests and obligations in respect thereof as though such assignee or
transferee had been the initial owner or lessor, as the case may be, in respect
thereof; provided, however, that any such sale, novation, assignment or other
transfer will not adversely affect the ability of the Aircraft to remain
registered in the United States of America to the same extent as existed
immediately preceding such assignment, sale, disposition, novation or other
transfer.  Lessor may also assign for collateral security purposes or otherwise
mortgage its fixed or contingent rights to receive money hereunder or its
interests in this Lease or in the Aircraft, in whole or in

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-3

--------------------------------------------------------------------------------


 

part.  Lessee shall comply with all reasonable requests of Lessor, its
successors, transferees and assigns in respect of the sale, assignment,
novation, hypothecation or other transfer (including, if requested, execution of
a consent thereto, reaffirming its representations, warranties and obligations
hereunder in favor of such assignee, successor or transferee or execution of a
lease agreement on terms substantially identical to this Lease Agreement
substituting the name of such transferee, successor or assignee for Lessor, and
in either case providing the assignee, successor or transferee with an insurance
certificate and broker’s report, addressed to such assignee, successor or
transferee, in compliance with the requirements of Article 10 hereof and
completing all appropriate registrations with the International Registry). 
Notwithstanding any such sale, assignment, novation or other transfer, Lessor
and the Participants shall continue to be Indemnitees pursuant to Article 8.1
and shall continue to be named as additional insureds on all liability policies
carried by Lessee pursuant to Article 10 hereof.  Except as otherwise
specifically provided herein, no such assignment, sale, novation, transfer by
Lessor shall result in any increase in Lessee’s obligations hereunder,
including, without limitation, its obligations under Articles 8.1, 8.2, 8.3 and
8.4, as compared to such obligations as they would have existed or arisen had
such assignment, sale, novation, transfer not occurred.  Lessor (and any
assignee or transferee of Lessor, other than an assignee for security purposes)
agrees to reimburse Lessee for all of Lessee’s reasonable transaction expenses
(including reasonable attorneys fees) in connection with any such assignment,
sale, novation, transfer or restructure, and further agrees to provide to Lessee
a true, complete and accurate Form W-8BEN, W-8ECI, W-9, or similar form, duly
executed by the person(s) treated as the recipient(s), for U.S. tax purposes, of
the payments made by Lessee under this Lease, as soon as possible but in any
event prior to the first payment required to be made by Lessee following such
assignment, sale, novation, transfer or change in legal or beneficial ownership.

 

Unless any assignment, sale, novation or other transfer of this Lease
contemplated above is: (i) to a company or other entity in the same group of
companies as Lessor (and, for the avoidance of doubt, specifically including a
statutory, grantor or other trust acting for the benefit of Lessor or an
Affiliate of Lessor), (ii) to a company that is not an Affiliate of Lessor but
such company has a net worth of at least $20,000,000 (or, if it does not have
such a net worth, whose obligations hereunder or in respect hereof are
guaranteed in a manner reasonably satisfactory to Lessee by a company or other
entity that has such a net worth), (iii) to a company that does not meet the
conditions set forth in clause (i) or (ii), above, but to which Lessee shall
have consented, which consent shall not be unreasonably withheld, or (iv) to a
company or other entity established for the purpose of “securitizing” this Lease
and other leases, then, at the reasonable request of Lessee, the Security
Deposit and Maintenance Payments shall be placed into an escrow account
satisfactory to Lessee and such assignee or other transferee (the cost of which
shall be shared equally by Lessee and such assignee or other transferee), but
any interest accruing thereon shall be for the sole benefit of the assignee or
other transferee.

 

Lessee acknowledges that, prior to or concurrently with the Delivery Date,
Lessor intends to novate or assign its rights and obligations under this Lease
to a special purpose company that is in the same group of companies as Lessor. 
The obligations of the assignee or transferee under this Lease will be
guaranteed by AWAS Aviation Trading Limited under a guaranty agreement
equivalent to the guaranty agreement referred to in Article 2.2.3(i)(A), and
Lessor will be

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-4

--------------------------------------------------------------------------------


 

relieved of all of its obligations hereunder, except to the extent any such
obligations are not assumed by the assignee or transferee.  Notwithstanding
anything to the contrary in this Article 17.7, Lessee agrees, at its expense
(except that Lessor shall reimburse Lessee for its reasonable transaction
expenses, including reasonable attorneys fees, in an aggregate amount not to
exceed $10,000), to cooperate fully to give effect to such novation or
assignment in favor of such special purpose company, and shall comply with the
reasonable requests of Lessor in connection therewith, but such novation or
assignment shall not result in the increase of any of Lessee’s obligations under
Articles 8.2, 8.3 and 8.4 (including the amount of any taxes, fees and other
charges), as compared to such obligations as they would have existed or arisen
had such assignment or novation not occurred.  Following such assignment or
novation, the assignee or transferee of this Lease under this paragraph shall
provide to Lessee a true, complete and accurate Form W-8BEN, W-8ECI, W-9, or
similar form, duly executed by the person(s) treated as the recipient(s), for
U.S. tax purposes, of the payments made by Lessee under this Lease as soon as
possible but in any event prior to the first payment required to be made by
Lessee following such assignment or novation.

 

17.8        Expenses.  The prevailing party in any action or proceeding between
Lessor and Lessee to enforce the terms of this Lease shall be entitled to
recover from the other party all its costs and expenses, including reasonable
attorneys’ fees incurred by such prevailing party in such action or proceeding. 
In addition, Lessee shall also reimburse Lessor for all out-of-pocket costs and
expenses, including reasonable attorneys fees, incurred by Lessor in connection
with any approvals, consents, waivers, modifications or amendments hereto
requested by Lessee.

 

17.9        Survival.  The representations, warranties and indemnities of Lessee
in this Lease, as they relate to events occurring and circumstances arising or
existing at or before the end of the Term and return of the Aircraft in
compliance with the terms of this Lease, shall survive the delivery of the
Aircraft and the expiration or other cancellation or termination of this Lease
and are expressly made for the benefit of, and shall be enforceable by Lessor
and its successors and assigns.

 

17.10      English Language.  All information, notices, communications,
opinions, reports, records, logs, manuals and the like required to be given,
kept or maintained by Lessee or to be delivered to Lessor hereunder, if not in
the English language, shall be accompanied by a certified English translation;
provided, however, that the English version of all such information, notices,
communications, opinions, reports, records, logs, manuals and other documents,
including this Lease, shall govern in the event of any conflict with the
non-English version thereof.

 

17.11      Jurisdiction; Service of Process.

 

17.11.1  Submission to Jurisdiction.  Lessee irrevocably and unconditionally:

 

(i)                                     consents to any suit, action or
proceeding arising out of or relating to this Lease being brought against it by
Lessor in the United States District Court for the Southern District of New York
or in the Supreme Court of New York for the Borough of New York;

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

 

17-5

--------------------------------------------------------------------------------


 

(ii)                                  waives any objection which it may have now
or hereafter to the laying of the venue of any such suit, action or proceeding
under clause (i), above, in any such court, or claim that any such suit, action
or proceeding under clause (i), above, has been brought in an inconvenient
forum; and

 

(iii)                               acknowledges the competence of any such
court and submits to the jurisdiction of any such court in any such suit, action
or proceeding.

 

17.11.2  Appointment of Agent.  For the purpose of any suit, action or
proceeding taken in the State or Federal court in the State of New York referred
to in Article 17.11.1(i), Lessor and Lessee shall, at all times during the Term
of this Lease, maintain an agent for service of process in accordance with this
Article 17.11.2 in New York, New York.  To this effect:

 

(i)            Lessee hereby irrevocably designates, appoints and empowers CT
Corporation System, having its offices, at the date hereof, at 111 Eighth
Avenue, New York, New York 10011, as its duly authorized and lawful agent to
receive process for and on behalf of Lessee in any State or Federal suit, action
or proceeding in the state of New York based on, arising out of or connected
with this Lease.  Lessee agrees that service of process upon such agent and
notice of service to Lessee at its address set forth in Article 17.2 (from
Lessor or such agent), shall be deemed in every respect effective service of
process.  Lessee further irrevocably consents to service of process upon it out
of said courts in any such suit, action or proceeding by mailing copies thereof
by registered or certified air mail, postage prepaid, to Lessee at its address
referred to in Article 17.2.  If such agent shall cease to have an office in New
York, New York, for receipt of service of process, Lessee shall forthwith
irrevocably designate a substitute agent reasonably acceptable to Lessor in New
York, New York, for such purpose or, if it shall fail to do so, without limiting
any rights Lessor may have against Lessee for breach of its obligation under
this Article 17.11.2(i), service of process hereunder may be made by mailing
copies thereof by registered or certified airmail, postage prepaid, to Lessee at
its address set forth in Article 17.2; and

 

(ii)           Lessor hereby irrevocably designates, appoints and empowers AWAS
Aviation Services, Inc., having its offices, at the date hereof, at One West
Street, Suite 100-5, New York, New York 10004, as its duly authorized and lawful
agent to receive process for and on behalf of Lessor in any State or Federal
suit, action or proceeding in the state of New York based on, arising out of or
connected with this Lease.  Lessor agrees that service of process upon such
agent and notice of service to Lessor at its address set forth in Article 17.2
(from Lessee or such agent), shall be deemed in every respect effective service
of process.  Lessee further irrevocably consents to service of process upon it
out of said courts in any such suit, action or proceeding by mailing copies
thereof by registered or certified air mail, postage prepaid, to Lessor at its
address referred to in Article 17.2.  If such agent shall cease to have an
office in New York, New York, for receipt of service of process, Lessor shall
forthwith irrevocably designate a substitute agent reasonably acceptable to
Lessee in New York, New York, for such

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-6

--------------------------------------------------------------------------------


 

purpose or, if it shall fail to do so, without limiting any rights Lessee may
have against Lessor for breach of its obligation under this Article 17.11.2(ii),
service of process hereunder may be made by mailing copies thereof by registered
or certified airmail, postage prepaid, to Lessor at its address set forth in
Article 17.2.

 

17.11.3  Non-Exclusive.  The foregoing provisions of Article 17.11 shall not
limit the rights of Lessor to serve process in any other country or any other
manner permitted by Law or to bring any legal action or proceeding or to obtain
an attachment or execution of judgment in any competent jurisdiction, including
in the courts of Hawaii.

 

17.12  Lessor’s Payment Obligations.  Lessor shall not be obligated to pay or
release any amounts that are to be paid or released to Lessee pursuant to any
provision of this Lease unless, at the time such payment is to be paid or
released:

 

(i)                                     all amounts at the time due and payable
by Lessee under this Lease or any Companion Lease are paid in full; and

 

(ii)                                  no Event or Event of Default shall have
occurred and be continuing.

 

17.13      Currency.  If for the purpose of obtaining judgment in any court in
any country it becomes necessary to convert the amount due under this Lease into
the currency of such country, then the conversion shall be at the rate of
exchange prevailing on the day on which the court judgment is given.  For this
purpose, “rate of exchange” means the rate at which Lessor is able on the
relevant date to purchase Dollars with such currency in such country.  In the
event that there is a change in the rate of exchange prevailing between the day
on which the judgment is given and the date of payment of the amount due, Lessee
shall pay such additional amount as may be necessary to insure that the amount
paid on such date is the amount in the currency of such country which, when
converted at the rate of exchange prevailing on the date of payment, is the
amount then due under this Lease in Dollars.  Any amount due from Lessee under
this Article 17.13 shall be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of this
Lease.

 

17.14      Counterparts.  This Lease may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.15  Execution by Facsimile.  Delivery by Lessor or Lessee to the other by
facsimile transmission of an executed counterpart of this Lease or of any other
document executed pursuant hereto shall be deemed as effective as delivery of an
originally executed counterpart thereof.  Such party shall promptly deliver to
the other party an originally executed counterpart thereof, but the failure of
such party to deliver an executed counterpart shall not affect the validity or
effectiveness of this Lease or such other document.

 

17.16  Confidentiality.  Neither Lessor nor Lessee shall, without the other’s
prior written consent, communicate or disclose the terms of this Lease Agreement
or the transactions

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

 

17-7

--------------------------------------------------------------------------------


 

contemplated hereby or any information or documents furnished pursuant to this
Lease Agreement (except to the extent that the same are within the public
domain) to any third party, other than to:

 

(i)                                     any Participant, any Lender or any
Affiliate, agent or employee of Lessor or Lessee (provided that the recipient
agrees with the disclosing party to maintain the confidentiality thereof as
contemplated herein);

 

(ii)                                  any prospective assignee or transferee of
Lessor, including any person or entity that acquires or may be interested in
acquiring or is offered the right to acquire the Aircraft or this Lease from
Lessor (provided that the recipient agrees with the disclosing party to maintain
the confidentiality thereof as contemplated herein);

 

(iii)                               the respective external legal advisers,
auditors, insurance brokers or underwriters of Lessor, Lessee or any of such
other parties referred to in clauses (i) and (ii), above;

 

(iv)                              the Manufacturer, Engine manufacturer or APU
manufacturer (provided that the recipient agrees with the disclosing party to
maintain the confidentiality thereof as contemplated herein); or

 

(v)                                 the extent required by generally accepted
accounting principles, by applicable Law, by any procedure for discovery of
documents in any proceedings before any court, pursuant to any order of a court
or other Governmental Entity, or in connection with any litigation or
enforcement of rights relating to the transactions contemplated by this Lease
Agreement or in connection with any mandatory disclosure or reporting provision
of Law applicable to Lessor or Lessee.

 

17.17  Servicing Agreement.  Pursuant to servicing agreements among Lessor,
Servicer and certain of its Affiliates (and pursuant to separate sub-servicing
agreements between Servicer and each Sub-Servicer) Servicer (and each
Sub-Servicer) shall, among other things, act as Lessor’s servicing agent for
matters related to this Lease and the Aircraft.  Accordingly, subject to any
notice from Lessor to the contrary, Lessee shall communicate with, and respond
to any demands, requests or other communications made in accordance with this
Lease by, Servicer or any Sub-Servicer on behalf of Lessor in respect to all
matters relating to this Lease and the Aircraft.  Actions, demands, requests or
other communications taken or given by Servicer or any Sub-Servicer may be
conclusively relied upon by Lessee, and shall bind Lessor to the same extent as
if taken or given by Lessor, but Lessor reserves the right to elect to take
action in its own name in respect of this Lease, including, without limitation,
giving any consents or waivers, making any demands, or otherwise dealing with
Lessee in respect of this Lease.  All notices to Lessee by Servicer or a
Sub-Servicer shall be given in accordance with the notice provisions of
Article 17.2.  In no event shall Lessee be obligated to provide notices to any
person other than Lessor and all such notices shall be given in accordance with
the provisions of Article 17.2.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-8

--------------------------------------------------------------------------------


 

17.18      Federal Bankruptcy Code.  In accordance with Section 1110 of Title 11
of the United States Bankruptcy Code, or any superseding statute, as amended
from time to time, Lessee hereby agrees that Lessor’s title to the Aircraft and
Engines and any right of Lessor to take possession of the Aircraft and Engines
in compliance with the provisions of this Lease shall not be affected by the
provisions of Section 105, 362, 363 or any other applicable Section of Title 11,
as amended and in effect from time to time.  In the event Section 1110 is
amended, or if it is repealed and another statute is enacted in lieu thereof,
Lessor and Lessee agree to amend this Lease and take such other reasonable
action as Lessor deems necessary so as to afford to Lessor the rights and
benefits as such amended or substituted statute confers upon owners and lessors
of aircraft.

 

17.19      Product Services.  Provided no Event or Event of Default has occurred
and is continuing hereunder, Lessor agrees to assign to Lessee the right to
training, support services, data and documents available in respect of the
Aircraft under the Purchase Agreement listed in Exhibit “B”.  Lessor shall not
have any liability or responsibility for the adequacy of such training, support
services or technical data and documents or for Manufacturer’s performance or
nonperformance in respect thereof, all of which is, as to Lessor, without
recourse, representation or warranty, express or implied.  Lessee hereby agrees,
to the extent that it has been provided with the applicable provisions of the
Purchase Agreement, to assume the insurance and indemnity obligations imposed on
the “Buyer” under the Purchase Agreement and to be bound by the exclusion of
liabilities provisions of the Purchase Agreement in relation to such training,
support services and technical data and documents to the same extent as if
Lessee had been the original “Buyer” of the Aircraft under the Purchase
Agreement.

 

17.20      Additional Covenant.  Lessee agrees to comply with the covenant in
paragraph 11 of Schedule “1” hereto.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

17-9

--------------------------------------------------------------------------------


 

ARTICLE 18.  CRAF PROGRAM.

 

18.1  Commitment to CRAF.  So long as no Event or Event of Default shall have
occurred and be continuing, Lessee may use the Aircraft in connection with
contract solicitations by the Air Mobility Command of the United States
Government (“AMC”) and may transfer possession of the Aircraft to the United
States Government or any instrumentality or agency thereof pursuant to the Civil
Reserve Air Fleet Program authorized under 10 U.S.C. § 9511 et seq., or any
substantially similar or substitute program (hereafter, the “CRAF Program”), for
a period not extending beyond the last day of the Term, provided that:  (i) the
rights of the AMC or the recipient under the CRAF Program shall be subject and
subordinate to all the terms of this Lease, including the right of Lessor to
terminate this Lease and immediately repossess the Aircraft following an Event
of Default, (ii) Lessee shall remain primarily liable for the performance of all
the terms of this Lease to the same extent as if such use or transfer had not
occurred, and (iii) Lessee shall promptly notify Lessor upon subjecting the
Airframe or any Engine to the CRAF Program in any contract year and provide
Lessor with the name and address of the Contracting Office Representative for
the AMC to whom notice must be given in connection with the enforcement of
remedies under this Lease pursuant to Article 15 hereof.  Lessee agrees to
promptly notify Lessor in writing of the transfer of possession of the Airframe
and any Engine to the CRAF Program and of any activation of the Airframe and any
Engine under the CRAF Program.

 

18.2  Indemnification by United States Government.  Notwithstanding any other
provision of this Lease requiring Lessee to maintain insurance in respect of the
Aircraft, Lessor agrees to accept, in lieu of commercial insurance against any
risk with respect to the Aircraft, insurance provided by the FAA under Chapter
443 of Title 49 of the United States Code or indemnification from the United
States Government in favor of Lessor against such risk in an amount which, when
added to the amount of commercial or FAA insurance against such risk maintained
by Lessee (including permitted self-insurance) with respect to the Aircraft,
shall be at least equal to the amount of insurance against such risk otherwise
required by Article 10 of this Lease, provided that Lessee shall promptly notify
Lessor as to the existence of such FAA insurance or United States Government
indemnification and promptly furnish to Lessor a copy of such FAA insurance or
United States Government indemnification agreement and a certificate of a firm
of independent aircraft insurance brokers of recognized standing and
responsibility, appointed by Lessee, certifying that such indemnification and
other insurance maintained by Lessee with respect to the Aircraft is in full
compliance with all the requirements of this Article 18 of this Lease.

 

18.3  No Geographical Limits.  So long as the Aircraft is operated pursuant to
the CRAF Program pursuant to which the United States Government has assumed
liability for any damage, loss, destruction or failure to return possession of
the Aircraft and for injury to persons and damage to property of others and all
other liabilities and risks required to be insured against

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

18-1

--------------------------------------------------------------------------------


 

pursuant to Article 10, there will be no limitation on the geographic area in
which the Aircraft may be operated pursuant to the CRAF Program.

 

18.4        Notice of Default.  If an Event of Default occurs under this Lease
and Lessor elects to pursue its remedies under Article 15 to terminate this
Lease and repossess the Aircraft, Lessor will so notify the United States
Government by sending a written communication to that effect to the following
address:

 

Headquarters Air Mobility Command
AMC Contracting Office - DOYAI
402 Scott Drive, Unit 3A1
Scott Air Force Base, Illinois  62225-5302

 

18.5        Receipt of Payments.  So long as no Event or Event of Default has
occurred and is continuing, all payments received by Lessee from the United
States Government or any instrumentality or agency thereof for the use and
operation of the Aircraft under the CRAF Program will be paid over to or
retained by Lessee.  If an Event or an Event of Default has occurred and is
continuing, all payments received by Lessee from the United States Government or
any instrumentality or agency thereof for the use and operation of the Aircraft
under the CRAF Program shall be paid to Lessor and may be used by Lessor to
satisfy any obligations owing by Lessee under this Lease and the Companion
Leases.  In furtherance thereof, Lessee hereby assigns to Lessor, as security
for the performance of Lessee’s obligations hereunder and under the Companion
Leases, all of Lessee’s present and future rights to payments from the United
States Government or any instrumentality or agency thereof for the use and
operation of the Aircraft under the CRAF Program.  On request by Lessor, Lessee
shall at its sole expense take all actions necessary to perfect Lessor’s rights
and interests in respect thereof, including, without limitation, compliance with
the Assignment of Claims Act, 31 U.S.C., Section 3727, and Lessee shall provide
Lessor with a legal opinion, in form and substance reasonably satisfactory to
Lessor, as to the due perfection of such assignment.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

18-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Agreement to
be duly executed by their authorized officers or representatives as of the day
and year first above written.

 

 

LESSOR:

 

 

 

PEGASUS AVIATION FINANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

18-3

--------------------------------------------------------------------------------


 

SCHEDULE “1”

 

Intentionally omitted from FAA filing counterpart as containing confidential
financial information

 

[…***…]

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

S-1

--------------------------------------------------------------------------------


 

Exhibit “A”

 

LEASE SUPPLEMENT

 

COUNTERPART NO.        OF 5 SERIALLY NUMBERED, MANUALLY EXECUTED COUNTERPARTS. 
TO THE EXTENT THAT THIS LEASE SUPPLEMENT CONSTITUTES CHATTEL PAPER UNDER THE
UNIFORM COMMERCIAL CODE IN THE UNITED STATES OR ANY CORRESPONDING LAW IN ANY
FOREIGN JURISDICTION, NO SECURITY INTEREST IN THIS LEASE SUPPLEMENT MAY BE
PERFECTED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART HERETO OTHER
THAN COUNTERPART NO. 1.

 

THIS LEASE SUPPLEMENT, dated                           , between Pegasus
Aviation Finance Company (the “Lessor”) and Hawaiian Airlines, Inc. (the
“Lessee”).

 

Lessor and Lessee have heretofore entered into a Lease Agreement dated as of
October     , 2008 (herein the “Lease Agreement” and the terms defined therein
being herein used with the same meaning), which Lease Agreement provides for the
execution and delivery of a Lease Supplement, substantially in the form hereof
for the purpose of leasing a specific Aircraft under the Lease Agreement as and
when delivered by Lessor to Lessee in accordance with the terms thereof.

 

The Lease Agreement relates to the Airframe and Engines described below, and a
counterpart of the Lease Agreement is attached hereto and made a part hereof and
this Lease Supplement, together with such attachment, is being filed for
recordation on the date hereof with the Federal Aviation Administration as one
document.

 

NOW, THEREFORE, in consideration of the premises and other good and sufficient
consideration, Lessor and Lessee hereby agree as follows:

 

(1)           Lessor hereby delivers and leases to Lessee, and Lessee hereby
accepts and leases from Lessor, under the Lease Agreement, the following
described Airbus Model A330-200 aircraft and engines (hereafter, the “Delivered
Equipment”):

 

(i)            Airframe: U.S Identification No. N-                
Manufacturer’s Serial No.           ; and

 

(ii)           Engines:  Two (2) Rolls Royce Trent 772B engines, rated at 71,100
lbs. thrust, bearing, respectively, manufacturer’s serial numbers
                 and                (each of which engines has 550 or more rated
takeoff horsepower or the equivalent of such horsepower).

 

(2)           The Delivery Date of the Delivered Equipment is the date of this
Lease Supplement set forth in the opening paragraph hereof.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

A-1

--------------------------------------------------------------------------------


 

 

(3)           The Term for the Delivered Equipment shall commence on the
Delivery Date therefor and shall end on                         , 202 .

 

(4)           Lessee hereby confirms its agreement to pay Lessor Rent with
respect to the Delivered Equipment throughout the Term therefor in accordance
with the terms of the Lease Agreement.

 

(5)           The Lenders referred to in the Lease Agreement are:
                                                    , [include addresses].

 

(6)           The Mortgagee referred to in the Lease Agreement is
                                , with an address at                      .

 

(7)           The fuel in the fuel tanks of the Aircraft on the Delivery Date is
                .

 

(8)           Lessee hereby confirms to Lessor that the Airframe and Engines
described above have been duly marked as showing Lessor’s title thereto and
Mortgagee’s interest therein in accordance with the terms of the Lease Agreement
(provided Lessor has notified Manufacturer and Engine manufacturer of the
appropriate details within any time period required by the relevant
manufacturer) and that Lessee has accepted the Delivered Equipment for all
purposes of the Lease Agreement.  By Lessee’s execution hereof, Lessee confirms
that Lessee has been given adequate opportunity to inspect the Delivered
Equipment, and that Lessee has determined (or has waived any requirement) that
the Aircraft is airworthy, in accordance with specifications and requirements of
the Lease Agreement (except to the extent otherwise provided in Schedule 1
hereto), in good working order and repair and without defect or inherent vice in
condition, design, operation or fitness for use, whether or not discoverable by
Lessee as of the date hereof, and free and clear of all Liens (other than any
Lessor Liens); provided, however, that nothing contained herein or in the Lease
Agreement shall in any way diminish or otherwise affect any right Lessee or
Lessor may have with respect to the Delivered Equipment as against Manufacturer
or any other person.

 

(9)           All of the terms and provisions of this Lease Supplement are
hereby incorporated by reference into the Lease Agreement to the same extent as
if fully set forth therein.

 

(10)         This Lease Supplement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(11)         This Lease Supplement shall in all respects be governed by, and
construed in accordance with, the Laws of the State of New York, including all
matters of construction, validity and performance.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Supplement to
be duly executed by their authorized officers or agents as of the date and year
first above written.

 

 

LESSOR:

 

 

 

PEGASUS AVIATION FINANCE COMPANY

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TRAINING AND OTHER SUPPORT SERVICES

 

The Airbus training package provided for this Aircraft and the aircraft to be
leased under the Companion Lease referred to in clause (ii) of the definition
thereof (without duplication) is as follows:

 

1.             Flight Crew Transition (standard transition course or cross crew
qualification (CCQ) as applicable) FOC for sixteen (16) of Lessee’s flight
crews, consisting of one (1) Captain and one (1) First Officer.

 

2.             One (1) Transition Type Rating Instructor course

 

3.             One (1) Instructor Cabin Attendant Familiarization Course for up
to three (3) Cabin Attendant Instructor crews.  The number of Lessee students
who may attend this course shall be in accordance with the Airbus pro forma
allowance

 

4.             100 maintenance trainee days

 

5.             6 man-months on-site Airbus customer representative with no more
than two representatives simultaneously

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
and filed separately with the SEC

 

B-1

--------------------------------------------------------------------------------
